UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin Biotechnology Discovery Fund ABBVIE INC. Meeting Date:MAY 08, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roxanne S. Austin Management For For 1.2 Elect Director Richard A. Gonzalez Management For For 1.3 Elect Director Glenn F. Tilton Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ACADIA PHARMACEUTICALS INC. Meeting Date:JUN 15, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:ACAD Security ID:004225108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen R. Biggar Management For For 1.2 Elect Director Torsten Rasmussen Management For For 1.3 Elect Director Daniel Soland Management For For 2 Amend Omnibus Stock Plan Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For ACCELERON PHARMA INC. Meeting Date:JUN 04, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:XLRN Security ID:00434H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrence C. Kearney Management For For 1.2 Elect Director John L. Knopf Management For For 1.3 Elect Director Terrance G. McGuire Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Ratify Ernst & Young LLP as Auditors Management For For ACELRX PHARMACEUTICALS, INC. Meeting Date:JUL 24, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:ACRX Security ID:00444T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard B. Rosen Management For For 1.2 Elect Director Mark Wan Management For For 2 Ratify Auditors Management For For ACHILLION PHARMACEUTICALS, INC. Meeting Date:JUN 02, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:ACHN Security ID:00448Q201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Milind S. Deshpande Management For For 1.2 Elect Director Jason S. Fisherman Management For For 1.3 Elect Director Gary E. Frashier Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ADMA BIOLOGICS, INC. Meeting Date:JUN 23, 2015 Record Date:APR 29, 2015 Meeting Type:ANNUAL Ticker:ADMA Security ID:000899104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven A. Elms Management For For 1.2 Elect Director Adam S. Grossman Management For For 1.3 Elect Director Eric I. Richman Management For For 2 Ratify CohnReznick LLP as Auditors Management For For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director David R. Brennan Management For For 1.3 Elect Director M. Michele Burns Management For For 1.4 Elect Director Christopher J. Coughlin Management For For 1.5 Elect Director David L. Hallal Management For For 1.6 Elect Director John T. Mollen Management For For 1.7 Elect Director R. Douglas Norby Management For For 1.8 Elect Director Alvin S. Parven Management For For 1.9 Elect Director Andreas Rummelt Management For For 1.10 Elect Director Ann M. Veneman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Proxy Access Shareholder Against For 6 Amend Charter Call Special Meetings Shareholder Against For ALKERMES PLC Meeting Date:MAY 27, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:ALKS Security ID:G01767105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Floyd E. Bloom Management For For 1.2 Elect Director Nancy J. Wysenski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Change Location of Annual Meeting Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:SEP 25, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Maraganore Management For For 1.2 Elect Director Paul R. Schimmel Management For For 1.3 Elect Director Phillip A. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director John K. Clarke Management For For 1.3 Elect Director Marsha H. Fanucci Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMARIN CORPORATION PLC Meeting Date:JUL 07, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Lars G. Ekman as Director Management For For 2 Re-elect James I. Healy as Director Management For For 3 Elect John F. Thero as Director Management For For 4 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 5 Appoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For AMGEN INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Greg C. Garland Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMICUS THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FOLD Security ID:03152W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sol J. Barer Management For For 1.2 Elect Director Donald J. Hayden, Jr. Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANTHERA PHARMACEUTICALS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ANTH Security ID:03674U201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul F. Truex Management For For 1.2 Elect Director Christopher S. Henney Management For For 1.3 Elect Director Brian R. Mueller Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For APTOSE BIOSCIENCES INC. Meeting Date:JUN 10, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:APS Security ID:03835T200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Elect Director Denis Burger Management For For 2.2 Elect Director Erich Platzer Management For For 2.3 Elect Director William G. Rice Management For For 2.4 Elect Director Bradley Thompson Management For For 2.5 Elect Director Mark D. Vincent Management For For 2.6 Elect Director Warren Whitehead Management For For 3 Re-approve Share Option Plan Management For For 4 Approve Stock Option Plan Grants Management For For 5 Amend Share Option Plan Management For For 6 Approve 2015 Stock Incentive Plan Management For For 7 Amend By-Law No. 2 Management For For 8 Approve Advance Notice Policy Management For For 9 Amend Articles to Allow for Meetings to be Held in the United States and Europe Management For For AQUINOX PHARMACEUTICALS, INC. Meeting Date:MAY 11, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:AQXP Security ID:03842B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David J. Main Management For For 1.2 Elect Director Sean Nolan Management For For 2 Ratify Deloitte LLP as Auditors Management For For ARATANA THERAPEUTICS, INC. Meeting Date:JUN 18, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irvine 'Irv' O. Hockaday Management For For 1.2 Elect Director Jay Lichter Management For For 1.3 Elect Director Merilee Raines Management For For 1.4 Elect Director John Vander Vort Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ASCENDIS PHARMA A/S Meeting Date:APR 23, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:ASND Security ID:04351P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Receive Report of Board Management None None 3 Accept Financial Statements and Statutory Reports; Approve Discharge of Management and Board Management For For 4 Approve Allocation of Income and Omission of Dividend Management For For 5a Elect Michael Jensen as Director Management For For 5b Elect James Healy as Director Management For For 5c Elect Jan Mikkelsen as Director Management For For 5d Elect Martin Olin as Director Management For For 5e Elect Rafaele Tordjman as Director Management For For 5f Elect Albert Cha as Director Management For For 5g Elect Edwin de Graaf as Director Management For For 5h Elect Michael Mayer as Director Management For For 5i Elect Jonathan Silverstein as Director Management For For 6 Ratify Deloitte as Auditors Management For For 7.1.1 Amend Articles Re: Address Management For For 7.1.2 Amend Articles Re: Date of Registration Management For For 7.1.3 Authorize Editorial Changes to Adopted Resolutions in Connection with Registration with Danish Authorities Management For For BELLICUM PHARMACEUTICALS, INC. Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:BLCM Security ID:079481107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank B. McGuyer Management For For 1.2 Elect Director Jon P. Stonehouse Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For BIOGEN INC. Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexander J. Denner Management For For 1.2 Elect Director Caroline D. Dorsa Management For For 1.3 Elect Director Nancy L. Leaming Management For For 1.4 Elect Director Richard C. Mulligan Management For For 1.5 Elect Director Robert W. Pangia Management For For 1.6 Elect Director Stelios Papadopoulos Management For For 1.7 Elect Director Brian S. Posner Management For For 1.8 Elect Director Eric K. Rowinsky Management For Against 1.9 Elect Director George A. Scangos Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director Pierre Lapalme Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director Alan J. Lewis Management For For 1.8 Elect Director William D. Young Management For For 1.9 Elect Director Kenneth M. Bate Management For For 1.10 Elect Director Dennis J. Slamon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Report on Sustainability Shareholder Against Against BIOSPECIFICS TECHNOLOGIES CORP. Meeting Date:JUN 18, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:BSTC Security ID:090931106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Wegman Management For For 1.2 Elect Director Paul Gitman Management For For 2 Ratify EisnerAmper LLP as Auditors Management For For BLUEBIRD BIO, INC. Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel S. Lynch Management For For 1.2 Elect Director John M. Maraganore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Ernst & Young LLP as Auditors Management For For CARA THERAPEUTICS, INC. Meeting Date:JUN 08, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:CARA Security ID:140755109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Harrison M. Bains, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For CATALYST PHARMACEUTICAL PARTNERS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:CPRX Security ID:14888U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick J. McEnany Management For For 1.2 Elect Director Philip H. Coelho Management For For 1.3 Elect Director Charles B. O'Keeffe Management For For 1.4 Elect Director David S. Tierney Management For For 1.5 Elect Director Richard Daly Management For For 1.6 Elect Director Donald A. Denkhaus Management For For 2 Increase Authorized Common Stock Management For For 3 Change Company Name to Catalyst Pharmaceuticals, Inc. Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For 5 Other Business Management For Against CELGENE CORPORATION Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael W. Bonney Management For For 1.4 Elect Director Michael D. Casey Management For For 1.5 Elect Director Carrie S. Cox Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Specialty Drug Pricing Risks Shareholder Against Against CELLADON CORPORATION Meeting Date:JUN 04, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:CLDN Security ID:15117E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael Narachi Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For Against CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CELLECTIS Meeting Date:MAY 18, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ALCLS Security ID:15117K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Absence of Dividends Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Andre Choulika as Director Management For For 6 Reelect David Sourdive as Director Management For For 7 Reelect Alain Godard as Director Management For Against 8 Elect Jean-Marie Messier as Director Management For Against 9 Approve Board's Special Report on Stock Option Grants Management For Against 10 Amend Article 18 of Bylaws Re: Record Date Management For For CHEMOCENTRYX, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:CCXI Security ID:16383L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Schall Management For For 1.2 Elect Director Joseph M. Feczko Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For CONCERT PHARMACEUTICALS INC. Meeting Date:JUN 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:CNCE Security ID:206022105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Barton Hutt Management For For 1.2 Elect Director Wilfred E. Jaeger Management For For 1.3 Elect Director Roger D. Tung Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For CYTRX CORPORATION Meeting Date:JUN 23, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:CYTR Security ID:232828509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Eric J. Selter Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify BDO USA, LLP as Auditors Management For For DERMIRA, INC. Meeting Date:JUN 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:DERM Security ID:24983L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew K. Fust Management For For 1.2 Elect Director Wende S. Hutton Management For For 1.3 Elect Director William R. Ringo Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against DICERNA PHARMACEUTICALS, INC. Meeting Date:JUN 25, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:DRNA Security ID:253031108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Fambrough, III Management For For 1b Elect Director Brian K. Halak Management For For 1c Elect Director Stephen J. Hoffman Management For For 1d Elect Director Peter Kolchinsky Management For For 1e Elect Director Dennis H. Langer Management For For 1f Elect Director David M. Madden Management For For 1g Elect Director Bruce Peacock Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For DYAX CORP. Meeting Date:MAY 12, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:DYAX Security ID:26746E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ron Cohen Management For For 1.2 Elect Director David J. McLachlan Management For For 1.3 Elect Director Paolo Pucci Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DYNAVAX TECHNOLOGIES CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:DVAX Security ID:268158201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arnold L. Oronsky Management For Withhold 1.2 Elect Director Francis R. Cano Management For Withhold 1.3 Elect Director Peggy V. Phillips Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ELEVEN BIOTHERAPEUTICS, INC. Meeting Date:JUN 16, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:EBIO Security ID:286221106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Berry Management For For 1.2 Elect Director Barry J. Gertz Management For For 1.3 Elect Director Cary G. Pfeffer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For FOAMIX PHARMACEUTICALS LTD. Meeting Date:JUN 22, 2015 Record Date:MAY 21, 2015 Meeting Type:ANNUAL Ticker:FOMX Security ID:M46135105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Ratify Election of Anna Kazanchyan as Director Management For For 1.2 Ratify Election of Aaron Schwartz as Director Management For For 2 Reappoint Kesselman & Kesselman (PwC International) as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Compensation Policy for the Directors and Officers of the Company Management For For 4.1 Approve Bonus for 2014 to Dov Tamarkin, CEO Management For For 4.2 Amend Annual Base Salary of Dov Tamarkin, CEO Management For For 4.3 Grant Dov Tamarkin, CEO, Options to Purchase 45,000 Shares Management For For 4.4 Grant Dov Tamarkin, CEO, 18,000 RSUs Management For For 5.1 Approve Bonus for 2014 to Meir Eini, Chief Innovation Officer Management For For 5.2 Amend Annual Base Salary of Meir Eini, Chief Innovation Officer Management For For 5.3 Grant Meir Eini, Chief Innovation Officer, Options to Purchase 36,000 Shares Management For For 5.4 Grant Meir Eini, Chief Innovation Officer, 18,000 RSUs Management For For 6 Discuss Financial Statements and the Report of the Board for 2014 Management None None FORWARD PHARMA A/S Meeting Date:APR 20, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:FWP Security ID:34986J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 ADR Meeting Management None None 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income Management For For 4 Approve Discharge of Management and Board Management For For 5.1 Elect Florian Schonharting as Director Management For For 5.2 Elect Torsten Goesch as Director Management For For 5.3 Elect John Buchi as Director Management For For 5.4 Elect Jan van de Winkel as Director Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Amend Articles Re: Extension of Exercise Period of Warrants Management For Against 7.2 Approve Issuance of 1.7 Million Warrants to Employees, Management, and Directors Management For Against 8 Other Business Management None None GENFIT Meeting Date:FEB 24, 2015 Record Date:FEB 19, 2015 Meeting Type:SPECIAL Ticker:ALGFT Security ID:F43738107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 2 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1,137,500 Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1,075,000 Management For For 4 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 1,075,000 Management For For 5 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 6 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 7 Approve Issuance of Equity or Equity-Linked Securities Reserved for Specific Beneficiaries, up to Aggregate Nominal Amount of EUR 1,075,000 Management For For 8 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 9 Authorize Capital Increase of Up to EUR 1,075,000 Million for Future Exchange Offers Management For For 10 Authorize Issuance of Warrants (BSA) Reserved for Independent Supervisory Board Members and Consultants, up to Aggregate Nominal Amount of 31,250 Management For For 11 Approve Issuance of Warrants (BSAAR) Reserved for Employees and Corporate Officers, up to Aggregate Nominal Amount of EUR 31,250 Management For For 12 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management Against Against 13 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 2-4, 6-12 at EUR 1.2 Million Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For GENOCEA BIOSCIENCES, INC. Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GNCA Security ID:372427104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth Bate Management For For 1.2 Elect Director Kevin Bitterman Management For Withhold 3 Ratify Ernst & Young LLP as Auditors Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against Against 7 Report on Sustainability Shareholder Against Against 8 Report on Specialty Drug Pricing Risks Shareholder Against Against GW PHARMACEUTICALS PLC Meeting Date:FEB 05, 2015 Record Date:JAN 07, 2015 Meeting Type:ANNUAL Ticker:GWP Security ID:36197T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Remuneration Policy Management For For 4 Re-elect Justin Gover as Director Management For For 5 Re-elect Dr Stephen Wright as Director Management For For 6 Reappoint Deloitte LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For Against 9 Amend Long-Term Incentive Plan Management For Against 10 Authorise Issue of Equity without Pre-emptive Rights Management For Against HALOZYME THERAPEUTICS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:HALO Security ID:40637H109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Pierre Bizzari Management For For 1.2 Elect Director Randal J. Kirk Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For HERON THERAPEUTICS, INC. Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director Kimberly J. Manhard Management For For 1.6 Elect Director John W. Poyhonen Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For ILLUMINA, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director A. Blaine Bowman Management For For 1b Elect Director Karin Eastham Management For For 1c Elect Director Jay T. Flatley Management For For 1d Elect Director Jeffrey T. Huber Management For For 1e Elect Director William H. Rastetter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For IMMUNE DESIGN CORP. Meeting Date:MAY 13, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:IMDZ Security ID:45252L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ed Penhoet Management For For 1.2 Elect Director David Baltimore Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For INCYTE CORPORATION Meeting Date:MAY 22, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For Withhold 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For INOTEK PHARMACEUTICALS CORPORATION Meeting Date:JUN 24, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:ITEK Security ID:45780V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David P. Southwell Management For For 2 Ratify McGladrey LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For INTERCEPT PHARMACEUTICALS, INC. Meeting Date:JUL 17, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:ICPT Security ID:45845P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Srinivas Akkaraju Management For For 1.2 Elect Director Luca Benatti Management For For 1.3 Elect Director Paolo Fundaro Management For For 1.4 Elect Director Sanj K. Patel Management For For 1.5 Elect Director Mark Pruzanski Management For For 1.6 Elect Director Glenn Sblendorio Management For Withhold 1.7 Elect Director Jonathan T. Silverstein Management For For 1.8 Elect Director Klaus Veitinger Management For For 1.9 Elect Director Nicole S. Williams Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify Auditors Management For For INTRA-CELLULAR THERAPIES, INC. Meeting Date:JUN 16, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:ITCI Security ID:46116X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher Alafi Management For Withhold 1.2 Elect Director Joel S. Marcus Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ISIS PHARMACEUTICALS, INC. Meeting Date:JUN 30, 2015 Record Date:MAY 04, 2015 Meeting Type:ANNUAL Ticker:ISIS Security ID:464330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Breaux B. Castleman Management For For 1.2 Elect Director Frederick T. Muto Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Amend Non-Employee Director Stock Option Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For JAZZ PHARMACEUTICALS PLC Meeting Date:JUL 31, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Bruce C. Cozadd Management For For 1b Elect Director Heather Ann McSharry Management For For 1c Elect Director Rick E. Winningham Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Jazz Pharmaceuticals plc and/or Any Subsidiary of Jazz Pharmaceuticals plc to Make Market Purchases of Jazz Pharmaceuticals plc's Ordinary Shares Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:MAY 22, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deepika R. Pakianathan Management For For 1.2 Elect Director Kenneth E. Weg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For KERYX BIOPHARMACEUTICALS, INC. Meeting Date:NOV 17, 2014 Record Date:OCT 06, 2014 Meeting Type:SPECIAL Ticker:KERX Security ID:492515101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For KERYX BIOPHARMACEUTICALS, INC. Meeting Date:JUN 16, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:KERX Security ID:492515101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin J. Cameron Management For For 1.2 Elect Director Joseph M. Feczko Management For For 1.3 Elect Director Wyche Fowler, Jr. Management For For 1.4 Elect Director Jack Kaye Management For For 1.5 Elect Director Gregory P. Madison Management For For 1.6 Elect Director Daniel P. Regan Management For For 1.7 Elect Director Michael P. Tarnok Management For For 2 Ratify UHY LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KITE PHARMA, INC. Meeting Date:JUN 08, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:KITE Security ID:49803L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arie Belldegrun Management For For 1.2 Elect Director David Bonderman Management For Withhold 1.3 Elect Director Jonathan M. Peacock Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For LA JOLLA PHARMACEUTICAL COMPANY Meeting Date:AUG 27, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:LJPC Security ID:503459604 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George Tidmarsh Management For For 1.2 Elect Director Saiid Zarrabian Management For For 1.3 Elect Director Laura Douglass Management For For 1.4 Elect Director Craig Johnson Management For For 1.5 Elect Director Robert Rosen Management For For 1.6 Elect Director Kevin Tang Management For For 2 Ratify Auditors Management For For 3 Reduce Authorized Common Stock Management For For 4 Approve Increase in Size of Board Management For For 5 Amend Omnibus Stock Plan Management For For LION BIOTECHNOLOGIES, INC. Meeting Date:JUN 12, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:LBIO Security ID:53619R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elma Hawkins Management For For 1.2 Elect Director Merrill A. McPeak Management For Withhold 1.3 Elect Director Sanford J. Hillsberg Management For Withhold 1.4 Elect Director Jay Venkatesan Management For For 1.5 Elect Director Ryan Maynard Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Weinberg & Company, P.A. as Auditors Management For For LORUS THERAPEUTICS INC. Meeting Date:AUG 19, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:LOR Security ID:544192305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Elect Director Denis Burger Management For For 2.2 Elect Director William G. Rice Management For For 2.3 Elect Director Bradley Thompson Management For For 2.4 Elect Director Brian Underdown Management For For 2.5 Elect Director Mark D. Vincent Management For For 2.6 Elect Director Warren Whitehead Management For For 3 Change Company Name to Aptose Biosciences Inc. Management For For 4 Approve Stock Consolidation Management For For LPATH, INC. Meeting Date:JUN 16, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:LPTN Security ID:548910306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey A. Ferrell Management For For 1.2 Elect Director Charles A. Mathews Management For For 1.3 Elect Director Daniel H. Petree Management For For 1.4 Elect Director Daniel L. Kisner Management For For 1.5 Elect Director Donald R. Swortwood Management For For 2 Ratify Moss Adams LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MACROGENICS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:MGNX Security ID:556099109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth Galbraith Management For For 1.2 Elect Director David Stump Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For MARINUS PHARMACEUTICALS, INC. Meeting Date:APR 21, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:MRNS Security ID:56854Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Cashman Management For For 1.2 Elect Director Stephen Bloch Management For For 2 Ratify KPMG LLP as Auditors Management For For MAST THERAPEUTICS, INC. Meeting Date:JUN 11, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:MSTX Security ID:576314108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian M. Culley Management For For 1b Elect Director Howard C. Dittrich Management For For 1c Elect Director Jack Lief Management For For 1d Elect Director David A. Ramsay Management For For 1e Elect Director Lewis J. Shuster Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For MEDIVATION, INC. Meeting Date:JUN 16, 2015 Record Date:APR 29, 2015 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kim D. Blickenstaff Management For For 1.2 Elect Director Kathryn E. Falberg Management For For 1.3 Elect Director David T. Hung Management For For 1.4 Elect Director C. Patrick Machado Management For For 1.5 Elect Director Dawn Svoronos Management For For 1.6 Elect Director W. Anthony Vernon Management For For 1.7 Elect Director Wendy L. Yarno Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Increase Authorized Common Stock Management For For MEI PHARMA, INC. Meeting Date:DEC 03, 2014 Record Date:OCT 03, 2014 Meeting Type:ANNUAL Ticker:MEIP Security ID:55279B202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leah Rush Cann Management For For 1.2 Elect Director Daniel P. Gold Management For For 1.3 Elect Director Kevan E. Clemens Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MIRATI THERAPEUTICS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:MRTX Security ID:60468T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles M. Baum Management For For 1.2 Elect Director Henry J. Fuchs Management For For 1.3 Elect Director Michael Grey Management For For 1.4 Elect Director Craig Johnson Management For For 1.5 Elect Director Rodney W. Lappe Management For For 1.6 Elect Director William R. Ringo Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For NEUROCRINE BIOSCIENCES, INC. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:NBIX Security ID:64125C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Thomas Mitchell Management For For 1.2 Elect Director Joseph A. Mollica Management For For 1.3 Elect Director William H. Rastetter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For NEWLINK GENETICS CORPORATION Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:NLNK Security ID:651511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ernest J. Talarico, III Management For For 1.2 Elect Director Lota S. Zoth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For NOVAVAX, INC. Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:NVAX Security ID:670002104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Douglas Management For For 1.2 Elect Director Gary C. Evans Management For Withhold 2 Increase Authorized Common Stock Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For NUVO RESEARCH INC. Meeting Date:MAY 13, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:NRI Security ID:67072X505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel Chicoine Management For For 1.2 Elect Director David A. Copeland Management For For 1.3 Elect Director Anthony E. Dobranowski Management For For 1.4 Elect Director Henrich R. K. Guntermann Management For For 1.5 Elect Director Klaus von Lindeiner Management For For 1.6 Elect Director John C. London Management For For 1.7 Elect Director Jacques Messier Management For For 1.8 Elect Director Theodore H. Stanley Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ONCOMED PHARMACEUTICALS, INC. Meeting Date:JUN 19, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:OMED Security ID:68234X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul J. Hastings Management For For 1.2 Elect Director Laurence Lasky Management For Withhold 1.3 Elect Director Denise Pollard-Knight Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For ONCOTHYREON INC. Meeting Date:JUN 09, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:ONTY Security ID:682324108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher Henney Management For For 1.2 Elect Director Steven P. James Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For OPHTHOTECH CORPORATION Meeting Date:JUN 04, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:OPHT Security ID:683745103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Axel Bolte Management For For 1.2 Elect Director Samir C. Patel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For OREXIGEN THERAPEUTICS, INC. Meeting Date:JUN 09, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:OREX Security ID:686164104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis C. Bock Management For For 1.2 Elect Director Wendy L. Dixon Management For For 1.3 Elect Director Peter K. Honig Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For OVASCIENCE, INC. Meeting Date:JUN 04, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:OVAS Security ID:69014Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michelle Dipp Management For For 1.2 Elect Director Jeffrey D. Capello Management For For 1.3 Elect Director Thomas Malley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For PORTOLA PHARMACEUTICALS, INC. Meeting Date:JUN 16, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:PTLA Security ID:737010108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles J. Homcy Management For For 1.2 Elect Director Dennis Fenton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For PROQR THERAPEUTICS NV Meeting Date:JUN 10, 2015 Record Date:MAY 13, 2015 Meeting Type:ANNUAL Ticker:PRQR Security ID:N71542109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7.i Approve Remuneration of Supervisory Board Management For For 7.ii Approve Increase in Size of Supervisory Board Management For For 7.iii Elect Paul Baart to Supervisory Board Management For For 7.iv Approve Remuneration for Paul Baart Management For For 8 Approve Internal Restructering Plan Related to Demergers Management For For 9 Ratify Deloitte as Auditors Management For For 10 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For Against 11 Allow Questions Management None None 12 Close Meeting Management None None PROSENSA HOLDING NV Meeting Date:AUG 20, 2014 Record Date:JUL 23, 2014 Meeting Type:SPECIAL Ticker:RNA Security ID:N71546100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Annalisa Jenkins to Supervisory Board Management For For 3 Other Business (Non-Voting) Management None None 4 Close Meeting Management None None PTC THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:PTCT Security ID:69366J200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adam Koppel Management For For 1.2 Elect Director Michael Schmertzler Management For For 1.3 Elect Director Glenn D. Steele Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For PUMA BIOTECHNOLOGY, INC. Meeting Date:JUN 09, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Thomas R. Malley Management For For 1.3 Elect Director Jay M. Moyes Management For Withhold 1.4 Elect Director Troy E. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PKF Certified Public Accountants as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For RADIUS HEALTH, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:RDUS Security ID:750469207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Owen Hughes Management For For 1.2 Elect Director Elizabeth Stoner - RESIGNED Management None None 1.3 Elect Director Robert E. Ward Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For RECEPTOS, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:RCPT Security ID:756207106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Heyman Management For For 1.2 Elect Director William H. Rastetter Management For For 1.3 Elect Director Mary Szela Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For Against REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Baker Management For For 1.2 Elect Director Arthur F. Ryan Management For For 1.3 Elect Director George L. Sing Management For For 1.4 Elect Director Marc Tessier-Lavigne Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Proxy Access Shareholder Against For RELYPSA, INC. Meeting Date:JUN 04, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:RLYP Security ID:759531106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W.J. McGirr Management For For 1.2 Elect Director John A. Orwin Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For RETROPHIN, INC. Meeting Date:JUN 08, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:RTRX Security ID:761299106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen Aselage Management For For 1.2 Elect Director Tim Coughlin Management For For 1.3 Elect Director Cornelius E. Golding Management For For 1.4 Elect Director John Kozarich Management For For 1.5 Elect Director Gary Lyons Management For For 1.6 Elect Director Jeffrey Meckler Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Certificate of Incorporation Management For For 5 Amend Bylaws Management For For 6 Approve Conversion of Securities Management For For 7 Ratify BDO USA, LLP as Auditors Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phyllis Gardner Management For For 1.2 Elect Director James Glasheen Management For For 1.3 Elect Director Angus C. Russell Management For For 1.4 Elect Director Philip J. Vickers Management For For 2 Ratify PricewaterhouseCoopersLLP as Auditors Management For For SAGE THERAPEUTICS, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:SAGE Security ID:78667J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven Paul Management For For 1.2 Elect Director Robert T. Nelsen Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against SAGENT PHARMACEUTICALS, INC. Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Fekete Management For Withhold 1.2 Elect Director Shlomo Yanai Management For Withhold 1.3 Elect Director Robert Flanagan Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SANGAMO BIOSCIENCES, INC. Meeting Date:JUN 22, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:SGMO Security ID:800677106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward O. Lanphier, II Management For For 1.2 Elect Director Paul B. Cleveland Management For For 1.3 Elect Director Stephen G. Dilly Management For For 1.4 Elect Director John W. Larson Management For Against 1.5 Elect Director Steven J. Mento Management For For 1.6 Elect Director H. Stewart Parker Management For For 1.7 Elect Director Saira Ramasastry Management For For 1.8 Elect Director William R. Ringo Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For SCICLONE PHARMACEUTICALS, INC. Meeting Date:JUN 11, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:SCLN Security ID:80862K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon S. Saxe Management For For 1.2 Elect Director Friedhelm Blobel Management For For 1.3 Elect Director Nancy T. Chang Management For For 1.4 Elect Director Richard J. Hawkins Management For For 1.5 Elect Director Gregg A. Lapointe Management For For 1.6 Elect Director Simon Li Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers Zhong Tian LLP as Auditors Management For For SHIRE PLC Meeting Date:APR 28, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:SHP Security ID:82481R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Dominic Blakemore as Director Management For For 5 Re-elect William Burns as Director Management For For 6 Re-elect Dr Steven Gillis as Director Management For For 7 Re-elect Dr David Ginsburg as Director Management For For 8 Re-elect David Kappler as Director Management For For 9 Re-elect Susan Kilsby as Director Management For For 10 Re-elect Anne Minto as Director Management For For 11 Re-elect Dr Flemming Ornskov as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit, Compliance & Risk Committee to Fix Remuneration of Auditors Management For For 14 Approve Long Term Incentive Plan 2015 Management For For 15 Approve Global Employee Stock Purchase Plan Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For STEMLINE THERAPEUTICS, INC. Meeting Date:JUN 23, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:STML Security ID:85858C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ivan Bergstein Management For For 1.2 Elect Director Alan Forman Management For For 1.3 Elect Director J. Kevin Buchi Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For TEKMIRA PHARMACEUTICALS CORPORATION Meeting Date:MAR 03, 2015 Record Date:JAN 29, 2015 Meeting Type:SPECIAL Ticker:TKMR Security ID:87911B209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Management For For 2 Amend Articles Management For For 3 Adjourn Meeting Management For For 4 Other Business Management For For TESARO, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:TSRO Security ID:881569107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leon (Lonnie) O. Moulder, Jr. Management For For 1.2 Elect Director Mary Lynne Hedley Management For For 1.3 Elect Director David M. Mott Management For For 1.4 Elect Director Lawrence M. Alleva Management For For 1.5 Elect Director James O. Armitage Management For For 1.6 Elect Director Earl M. (Duke) Collier, Jr. Management For For 1.7 Elect Director Garry A. Nicholson Management For For 1.8 Elect Director Arnold L. Oronsky Management For Withhold 1.9 Elect Director Beth Seidenberg Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For THERAPEUTICSMD, INC. Meeting Date:JUN 11, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:TXMD Security ID:88338N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tommy G. Thompson Management For For 1.2 Elect Director Robert G. Finizio Management For For 1.3 Elect Director John C.K. Milligan, IV Management For For 1.4 Elect Director Brian Bernick Management For For 1.5 Elect Director J. Martin Carroll Management For For 1.6 Elect Director Cooper C. Collins Management For For 1.7 Elect Director Robert V. LaPenta, Jr. Management For For 1.8 Elect Director Jules A. Musing Management For For 1.9 Elect Director Angus C. Russell Management For For 1.10 Elect Director Nicholas Segal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For 4 Increase Authorized Common Stock Management For For THRESHOLD PHARMACEUTICALS, INC. Meeting Date:MAY 26, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:THLD Security ID:885807206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wilfred E. Jaeger Management For For 1.2 Elect Director David R. Parkinson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TOKAI PHARMACEUTICALS, INC. Meeting Date:JUN 17, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:TKAI Security ID:88907J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl L. Cohen Management For For 1.2 Elect Director Jodie P. Morrison Management For For 1.3 Elect Director Joseph A. Yanchik, III Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TONIX PHARMACEUTICALS HOLDING CORP. Meeting Date:JUN 08, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TNXP Security ID:890260201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Seth Lederman Management For For 1.2 Elect Director Stuart Davidson Management For For 1.3 Elect Director Patrick Grace Management For For 1.4 Elect Director Donald W. Landry Management For For 1.5 Elect Director Ernest Mario Management For For 1.6 Elect Director Charles E. Mather, IV Management For For 1.7 Elect Director John Rhodes Management For Withhold 1.8 Elect Director Samuel Saks Management For For 2 Ratify EisnerAmper LLP as Auditors Management For For TRANSCEPT PHARMACEUTICALS, INC. Meeting Date:JUL 01, 2014 Record Date:MAY 15, 2014 Meeting Type:ANNUAL Ticker:TSPT Security ID:89354M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew M. Loar Management For For 1.2 Elect Director Jake R. Nunn Management For For 1.3 Elect Director Glenn A. Oclassen Management For For 2 Ratify Auditors Management For For 3 Approve Tax Benefits Preservation Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRILLIUM THERAPEUTICS INC. Meeting Date:MAY 27, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:TR Security ID:89620X506 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Luke Beshar Management For For 1.2 Elect Director Henry Friesen Management For For 1.3 Elect Director Robert Kirkman Management For For 1.4 Elect Director Michael Moore Management For For 1.5 Elect Director Thomas Reynolds Management For For 1.6 Elect Director Niclas Stiernholm Management For For 1.7 Elect Director Calvin Stiller Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ULTRAGENYX PHARMACEUTICAL INC. Meeting Date:JUL 10, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:RARE Security ID:90400D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Emil D. Kakkis Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For ULTRAGENYX PHARMACEUTICAL INC. Meeting Date:JUN 18, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:RARE Security ID:90400D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Narachi Management For For 1b Elect Director Clay B. Siegall Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Leiden Management For For 1.2 Elect Director Bruce I. Sachs Management For For 1.3 Elect Director Sangeeta N. Bhatia Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Adopt Proxy Access Right Shareholder Against For 7 Report on Specialty Drug Pricing Risks Shareholder Against Against XENCOR, INC. Meeting Date:JUN 09, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:XNCR Security ID:98401F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce L.A. Carter Management For For 1.2 Elect Director Robert F. Baltera, Jr. Management For For 1.3 Elect Director Bassil I. Dahiyat Management For For 1.4 Elect Director Jonathan Fleming Management For For 1.5 Elect Director Kurt Gustafson Management For For 1.6 Elect Director A. Bruce Montgomery Management For For 1.7 Elect Director John S. Stafford, III Management For For 2 Ratify BDO USA, LLP as Auditors Management For For ZAFGEN, INC. Meeting Date:JUN 25, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:ZFGN Security ID:98885E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Booth Management For For 1.2 Elect Director Avi Goldberg Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For ZOGENIX, INC. Meeting Date:JUN 18, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:ZGNX Security ID:98978L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James B. Breitmeyer Management For Withhold 1.2 Elect Director Stephen J. Farr Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Reverse Stock Split Management For For Franklin Flex Cap Growth Fund ACTAVIS PLC Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS PLC Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director Nesli Basgoz Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Christopher J. Coughlin Management For For 1f Elect Director Michael R. Gallagher Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Change Company Name from Actavis plc to Allergan plc Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against For ACUITY BRANDS, INC. Meeting Date:JAN 07, 2015 Record Date:NOV 12, 2014 Meeting Type:ANNUAL Ticker:AYI Security ID:00508Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Patrick Battle Management For For 1.2 Elect Director Peter C. Browning Management For For 1.3 Elect Director James H. Hance, Jr. Management For Withhold 1.4 Elect Director Ray M. Robinson Management For For 1.5 Elect Director Norman H. Wesley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ADVANCE AUTO PARTS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:AAP Security ID:00751Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director John C. Brouillard Management For For 1.3 Elect Director Fiona P. Dias Management For For 1.4 Elect Director John F. Ferraro Management For For 1.5 Elect Director Darren R. Jackson Management For For 1.6 Elect Director Adriana Karaboutis Management For For 1.7 Elect Director William S. Oglesby Management For For 1.8 Elect Director J. Paul Raines Management For For 1.9 Elect Director Gilbert T. Ray Management For For 1.10 Elect Director Carlos A. Saladrigas Management For For 1.11 Elect Director O. Temple Sloan, III Management For For 1.12 Elect Director Jimmie L. Wade Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 15, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Glenn Earle Management For For 1d Elect Director Niall Ferguson Management For For 1e Elect Director Sean M. Healey Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Patrick T. Ryan Management For For 1h Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLIANCE DATA SYSTEMS CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:ADS Security ID:018581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce K. Anderson Management For For 1.2 Elect Director Roger H. Ballou Management For For 1.3 Elect Director D. Keith Cobb Management For For 1.4 Elect Director E. Linn Draper, Jr. Management For For 1.5 Elect Director Edward J. Heffernan Management For For 1.6 Elect Director Kenneth R. Jensen Management For For 1.7 Elect Director Robert A. Minicucci Management For For 1.8 Elect Director Laurie A. Tucker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Proxy Access Shareholder Against For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:SEP 25, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Maraganore Management For For 1.2 Elect Director Paul R. Schimmel Management For For 1.3 Elect Director Phillip A. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMAZON.COM, INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Alain Monie Management For For 1h Elect Director Jonathan J. Rubinstein Management For For 1i Elect Director Thomas O. Ryder Management For Against 1j Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against Against 4 Report on Political Contributions Shareholder Against For 5 Report on Sustainability, Including GHG Goals Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Carolyn F. Katz Management For For 1c Elect Director Gustavo Lara Cantu Management For For 1d Elect Director Craig Macnab Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APPLE INC. Meeting Date:MAR 10, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Cook Management For For 1.2 Elect Director Al Gore Management For For 1.3 Elect Director Bob Iger Management For For 1.4 Elect Director Andrea Jung Management For For 1.5 Elect Director Art Levinson Management For For 1.6 Elect Director Ron Sugar Management For For 1.7 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against APPLIED MATERIALS, INC. Meeting Date:APR 02, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:AMAT Security ID:038222105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aart J. de Geus Management For For 1b Elect Director Gary E. Dickerson Management For For 1c Elect Director Stephen R. Forrest Management For For 1d Elect Director Thomas J. Iannotti Management For For 1e Elect Director Susan M. James Management For Against 1f Elect Director Alexander A. Karsner Management For For 1g Elect Director Dennis D. Powell Management For For 1h Elect Director Willem P. Roelandts Management For For 1i Elect Director Michael R. Splinter Management For For 1j Elect Director Robert H. Swan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For BIOGEN INC. Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexander J. Denner Management For For 1.2 Elect Director Caroline D. Dorsa Management For For 1.3 Elect Director Nancy L. Leaming Management For For 1.4 Elect Director Richard C. Mulligan Management For For 1.5 Elect Director Robert W. Pangia Management For For 1.6 Elect Director Stelios Papadopoulos Management For For 1.7 Elect Director Brian S. Posner Management For For 1.8 Elect Director Eric K. Rowinsky Management For Against 1.9 Elect Director George A. Scangos Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For BORGWARNER INC. Meeting Date:APR 29, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexis P. Michas Management For For 1b Elect Director Richard O. Schaum Management For For 1c Elect Director Thomas T. Stallkamp Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Provide Right to Call Special Meeting Management For For 7 Amend Bylaws to Call Special Meetings Shareholder Against Against BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 20, 2014 Record Date:SEP 24, 2014 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph L. Barry, Jr. Management For Withhold 1.2 Elect Director Robert A. Eberle Management For For 1.3 Elect Director Jeffrey C. Leathe Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1A Elect Director Lamberto Andreotti Management For For 1.1B Elect Director Giovanni Caforio Management For For 1.1C Elect Director Lewis B. Campbell Management For For 1.1D Elect Director Laurie H. Glimcher Management For For 1.1E Elect Director Michael Grobstein Management For For 1.1F Elect Director Alan J. Lacy Management For For 1.1G Elect Director Thomas J. Lynch, Jr. Management For For 1.1H Elect Director Dinesh C. Paliwal Management For For 1.1I Elect Director Vicki L. Sato Management For For 1.1J Elect Director Gerald L. Storch Management For For 1.1K Elect Director Togo D. West, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 5 Remove Supermajority Vote Requirement Applicable to Preferred Stock Management For For 6 Provide Right to Act by Written Consent Shareholder Against For BROADSOFT, INC. Meeting Date:APR 30, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul J. Magelli Management For For 1.2 Elect Director Douglas L. Maine Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 1.8 Elect Director Cynthia L. Davis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CAVIUM, INC. Meeting Date:JUN 18, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanjay Mehrotra Management For For 1.2 Elect Director Madhav V. Rajan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CELGENE CORPORATION Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael W. Bonney Management For For 1.4 Elect Director Michael D. Casey Management For For 1.5 Elect Director Carrie S. Cox Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Specialty Drug Pricing Risks Shareholder Against Against CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERNER CORPORATION Meeting Date:MAY 22, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mitchell E. Daniels, Jr. Management For For 1b Elect Director Clifford W. Illig Management For For 1c Elect Director William B. Neaves Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:MAR 17, 2015 Record Date:JAN 26, 2015 Meeting Type:SPECIAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Mergers Management For For 2 Adjourn Meeting Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lance Conn Management For For 1.2 Elect Director Michael P. Huseby Management For For 1.3 Elect Director Craig A. Jacobson Management For For 1.4 Elect Director Gregory B. Maffei Management For Withhold 1.5 Elect Director John C. Malone Management For Withhold 1.6 Elect Director John D. Markley, Jr. Management For For 1.7 Elect Director David C. Merritt Management For For 1.8 Elect Director Balan Nair Management For Withhold 1.9 Elect Director Thomas M. Rutledge Management For For 1.10 Elect Director Eric L. Zinterhofer Management For For 2 Ratify KPMG LLP as Auditors Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Charlesworth Management For For 1.2 Elect Director Kimbal Musk Management For For 1.3 Elect Director Montgomery F. (Monty) Moran Management For For 1.4 Elect Director Patrick J. Flynn Management For For 1.5 Elect Director Steve Ells Management For For 1.6 Elect Director Stephen Gillett Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Provide Proxy Access Right Management For Against 8 Adopt Proxy Access Right Shareholder Against For 9 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Shareholder Against Against 10 Stock Retention/Holding Period Shareholder Against Against 11 Pro-rata Vesting of Equity Awards Shareholder Against Against 12 Report on Sustainability, Including Quantitative Goals Shareholder Against Against CHUY'S HOLDINGS, INC. Meeting Date:JUL 29, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:CHUY Security ID:171604101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Hislop Management For For 1.2 Elect Director John Zapp Management For Withhold 2 Ratify Auditors Management For For COSTAR GROUP, INC. Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:CSGP Security ID:22160N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Klein Management For For 1.2 Elect Director Andrew C. Florance Management For For 1.3 Elect Director Michael J. Glosserman Management For For 1.4 Elect Director Warren H. Haber Management For For 1.5 Elect Director John W. Hill Management For For 1.6 Elect Director Christopher J. Nassetta Management For For 1.7 Elect Director David J. Steinberg Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CYTEC INDUSTRIES INC. Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Hess Management For For 1b Elect Director Barry C. Johnson Management For For 1c Elect Director Carol P. Lowe Management For For 1d Elect Director Thomas W. Rabaut Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEMANDWARE, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence S. Bohn Management For For 1.2 Elect Director Jill Granoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For DEXCOM, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Terrance H. Gregg Management For For 1b Elect Director Kevin Sayer Management For For 1c Elect Director Nicholas Augustinos Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For Against 5 Approve Qualified Employee Stock Purchase Plan Management For For DIAMONDBACK ENERGY, INC. Meeting Date:JUN 08, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For ECOLAB INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Baker, Jr. Management For For 1.2 Elect Director Barbara J. Beck Management For For 1.3 Elect Director Leslie S. Biller Management For For 1.4 Elect Director Carl M. Casale Management For For 1.5 Elect Director Stephen I. Chazen Management For For 1.6 Elect Director Jeffrey M. Ettinger Management For For 1.7 Elect Director Jerry A. Grundhofer Management For For 1.8 Elect Director Arthur J. Higgins Management For For 1.9 Elect Director Joel W. Johnson Management For For 1.10 Elect Director Michael Larson Management For For 1.11 Elect Director Jerry W. Levin Management For For 1.12 Elect Director Robert L. Lumpkins Management For For 1.13 Elect Director Tracy B. McKibben Management For For 1.14 Elect Director Victoria J. Reich Management For For 1.15 Elect Director Suzanne M. Vautrinot Management For For 1.16 Elect Director John J. Zillmer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Cardis Management For For 1b Elect Director Kieran T. Gallahue Management For For 1c Elect Director Barbara J. McNeil Management For For 1d Elect Director Michael A. Mussallem Management For For 1e Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Provide Right to Act by Written Consent Shareholder Against For ELECTRONIC ARTS INC. Meeting Date:JUL 31, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Richard A. Simonson Management For For 1g Elect Director Luis A. Ubinas Management For For 1h Elect Director Denise F. Warren Management For For 1i Elect Director Andrew Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 21, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carol J. Burt Management For Withhold 1.2 Elect Director Leonard M. Riggs, Jr. Management For For 1.3 Elect Director James D. Shelton Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For FACEBOOK, INC. Meeting Date:JUN 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Sustainability Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against FLEETCOR TECHNOLOGIES, INC. Meeting Date:JUN 10, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew B. Balson Management For Withhold 1.2 Elect Director Mark A. Johnson Management For Withhold 1.3 Elect Director Jeffrey S. Sloan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against For FMC TECHNOLOGIES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mike R. Bowlin Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Eleazar de Carvalho Filho Management For For 1d Elect Director C. Maury Devine Management For For 1e Elect Director Claire S. Farley Management For For 1f Elect Director John T. Gremp Management For For 1g Elect Director Thomas M. Hamilton Management For For 1h Elect Director Peter Mellbye Management For For 1i Elect Director Joseph H. Netherland Management For For 1j Elect Director Peter Oosterveer Management For For 1k Elect Director Richard A. Pattarozzi Management For For 1l Elect Director James M. Ringler Management For For 2 Ratify KPMG LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENESEE & WYOMING INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a.1 Elect Director Richard H. Allert Management For For 1a.2 Elect Director Michael Norkus Management For For 1a.3 Elect Director Ann N. Reese Management For For 1b.4 Elect Director Hunter C. Smith Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 04, 2014 Record Date:OCT 08, 2014 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew Brown Management For For 1.2 Elect Director Craig Cornway Management For For 1.3 Elect Director Clifton Thomas Weatherford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Meeting Date:DEC 03, 2014 Record Date:OCT 07, 2014 Meeting Type:ANNUAL Ticker:HAR Security ID:413086109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adriane M. Brown Management For For 1b Elect Director John W. Diercksen Management For For 1c Elect Director Ann M. Korologos Management For For 1d Elect Director Edward H. Meyer Management For For 1e Elect Director Dinesh C. Paliwal Management For For 1f Elect Director Kenneth M. Reiss Management For For 1g Elect Director Hellene S. Runtagh Management For For 1h Elect Director Frank S. Sklarsky Management For For 1i Elect Director Gary G. Steel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HD SUPPLY HOLDINGS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:HDS Security ID:40416M105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Betsy S. Atkins Management For For 1.2 Elect Director Paul B. Edgerley Management For For 1.3 Elect Director James A. Rubright Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against HOMEAWAY, INC. Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Simon Breakwell Management For For 1.2 Elect Director Carl G. Shepherd Management For For 1.3 Elect Director Simon Lehmann Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against HONEYWELL INTERNATIONAL INC. Meeting Date:APR 27, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director William S. Ayer Management For For 1B Elect Director Gordon M. Bethune Management For For 1C Elect Director Kevin Burke Management For For 1D Elect Director Jaime Chico Pardo Management For For 1E Elect Director David M. Cote Management For For 1F Elect Director D. Scott Davis Management For For 1G Elect Director Linnet F. Deily Management For For 1H Elect Director Judd Gregg Management For For 1I Elect Director Clive Hollick Management For For 1J Elect Director Grace D. Lieblein Management For For 1K Elect Director George Paz Management For For 1L Elect Director Bradley T. Sheares Management For For 1M Elect Director Robin L. Washington Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against IDEXX LABORATORIES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:IDXX Security ID:45168D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. End Management For For 1.2 Elect Director Barry C. Johnson Management For For 1.3 Elect Director Daniel M. Junius Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For IHS INC. Meeting Date:APR 08, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruann F. Ernst Management For For 1.2 Elect Director Christoph von Grolman Management For For 1.3 Elect Director Richard W. Roedel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director A. Blaine Bowman Management For For 1b Elect Director Karin Eastham Management For For 1c Elect Director Jay T. Flatley Management For For 1d Elect Director Jeffrey T. Huber Management For For 1e Elect Director William H. Rastetter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For IMAX CORPORATION Meeting Date:JUN 01, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For For 1.3 Elect Director Richard L. Gelfond Management For For 1.4 Elect Director David W. Leebron Management For For 1.5 Elect Director Michael Lynne Management For For 1.6 Elect Director Michael MacMillan Management For For 1.7 Elect Director I. Martin Pompadur Management For For 1.8 Elect Director Darren D. Throop Management For For 1.9 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against INCYTE CORPORATION Meeting Date:MAY 22, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For Withhold 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For INTERCONTINENTAL EXCHANGE, INC. Meeting Date:MAY 15, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director Fred W. Hatfield Management For For 1d Elect Director Terrence F. Martell Management For For 1e Elect Director Callum McCarthy Management For For 1f Elect Director Robert Reid Management For For 1g Elect Director Frederic V. Salerno Management For For 1h Elect Director Jeffrey C. Sprecher Management For For 1i Elect Director Judith A. Sprieser Management For For 1j Elect Director Vincent Tese Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Article to Delete Provisions not Applicable following the Sale of Euronext Management For For KANSAS CITY SOUTHERN Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Thomas A. McDonnell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against KARYOPHARM THERAPEUTICS INC. Meeting Date:MAY 22, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deepika R. Pakianathan Management For For 1.2 Elect Director Kenneth E. Weg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For LIBERTY INTERACTIVE CORPORATION Meeting Date:AUG 04, 2014 Record Date:JUN 19, 2014 Meeting Type:ANNUAL Ticker:LINTA Security ID:53071M880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan D. Malone Management For For 1.2 Elect Director David E. Rapley Management For Withhold 1.3 Elect Director Larry E. Romrell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LINKEDIN CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Kilgore Management For For 1.2 Elect Director Jeffrey Weiner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Plans to Increase Board Diversity Shareholder None For LKQ CORPORATION Meeting Date:MAY 04, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:LKQ Security ID:501889208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sukhpal Singh Ahluwalia Management For For 1b Elect Director A. Clinton Allen Management For For 1c Elect Director Ronald G. Foster Management For For 1d Elect Director Joseph M. Holsten Management For For 1e Elect Director Blythe J. McGarvie Management For For 1f Elect Director Paul M. Meister Management For For 1g Elect Director John F. O'Brien Management For Against 1h Elect Director Guhan Subramanian Management For For 1i Elect Director Robert L. Wagman Management For For 1j Elect Director William M. Webster, IV Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MASTERCARD INCORPORATED Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For For 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 30, 2014 Record Date:JUN 02, 2014 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director Alton F. Irby, III Management For For 1f Elect Director M. Christine Jacobs Management For For 1g Elect Director Marie L. Knowles Management For For 1h Elect Director David M. Lawrence Management For For 1i Elect Director Edward A. Mueller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Report on Political Contributions Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Steven M. Altschuler Management For For 1.1b Elect Director Howard B. Bernick Management For For 1.1c Elect Director Kimberly A. Casiano Management For For 1.1d Elect Director Anna C. Catalano Management For For 1.1e Elect Director Celeste A. Clark Management For For 1.1f Elect Director James M. Cornelius Management For For 1.1g Elect Director Stephen W. Golsby Management For For 1.1h Elect Director Michael Grobstein Management For For 1.1i Elect Director Peter Kasper Jakobsen Management For For 1.1j Elect Director Peter G. Ratcliffe Management For For 1.1k Elect Director Michael A. Sherman Management For For 1.1l Elect Director Elliott Sigal Management For For 1.1m Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For MICHAEL KORS HOLDINGS LIMITED Meeting Date:JUL 31, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Idol Management For For 1b Elect Director Silas K.F. Chou Management For For 1c Elect Director Ann McLaughlin Korologos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 25, 2014 Record Date:JUL 01, 2014 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOBILEYE N.V. Meeting Date:DEC 12, 2014 Record Date:NOV 14, 2014 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Managing Director Vivian Rinat Management For For 3 Approve Discharge of Former Supervisory Board Members for the Fiscal Year Ended Dec. 31, 2013 Management For For 4 Amend Articles Re: Majority Requirements for Acquisition Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None MOBILEYE N.V. Meeting Date:JUN 25, 2015 Record Date:MAY 28, 2015 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Disclosure Concerning Compensation of Present and Former Directors Management None None 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Current Board Members Management For For 4 Approve Discharge of Previous Board Members Management For For 5a Elect Ammon Shashua as Executive Director Management For For 5b Elect Ziv Aviram as Executive Director Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 eceive Explanation on Company's Reserves and Dividend Policy Management None None NANOMETRICS INCORPORATED Meeting Date:MAY 19, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:NANO Security ID:630077105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Thomas Bentley Management For For 1.2 Elect Director Edward J. Brown, Jr. Management For For 1.3 Elect Director Bruce C. Rhine Management For For 1.4 Elect Director Timothy J. Stultz Management For For 1.5 Elect Director Christine A. Tsingos Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NETFLIX, INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard N. Barton Management For For 1.2 Elect Director Bradford L. Smith Management For For 1.3 Elect Director Anne M. Sweeney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Adopt Proxy Access Right Shareholder Against Against 6 Adopt Simple Majority Vote Shareholder Against Against 7 Declassify the Board of Directors Shareholder Against Against NETSUITE INC. Meeting Date:JUN 10, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan Goldberg Management For For 1.2 Elect Director Steven J. Gomo Management For For 1.3 Elect Director Catherine R. Kinney Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For NIKE, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:JUN 02, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discussion of the implementation of the remuneration policy Management None None 2b Discussion on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Discharge of Board Members Management For For 3a Reelect Richard L. Clemmer as Executive Director Management For For 3b Reelect Peter Bonfield as Non-Executive Director Management For For 3c Reelect Johannes P. Huth as Non-Executive Director Management For For 3d Reelect Kenneth A. Goldman as Non-Executive Director Management For For 3e Reelect Marion Helmes as Non-Executive Director Management For For 3f Reelect Joseph Kaeser as Non-Executive Director Management For For 3g Reelect I. Loring as Non-Executive Director Management For For 3h Reelect Eric Meurice as Non-Executive Director Management For For 3i Reelect Julie Southern as Non-Executive Director Management For For 3j Reelect Rick Tsai as Non-Executive Director Management For For 4a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 4b Authorize Board to Exclude Preemptive Rights from Issuance Under Item 4a Management For For 5 Authorize Repurchase of Shares Management For For 6 Approve Cancellation of Ordinary Shares Management For For 7 Ratify KPMG Accountants N.V. as Auditors Management For For PALL CORPORATION Meeting Date:DEC 10, 2014 Record Date:OCT 14, 2014 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy E. Alving Management For For 1.2 Elect Director Robert B. Coutts Management For For 1.3 Elect Director Mark E. Goldstein Management For For 1.4 Elect Director Cheryl W. Grise Management For For 1.5 Elect Director Ronald L. Hoffman Management For For 1.6 Elect Director Lawrence D. Kingsley Management For For 1.7 Elect Director Dennis N. Longstreet Management For For 1.8 Elect Director B. Craig Owens Management For For 1.9 Elect Director Katharine L. Plourde Management For For 1.10 Elect Director Edward Travaglianti Management For For 1.11 Elect Director Bret W. Wise Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 12, 2014 Record Date:OCT 15, 2014 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Eschenbach Management For For 1b Elect Director Daniel J. Warmenhoven Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PERRIGO COMPANY PLC Meeting Date:NOV 04, 2014 Record Date:SEP 05, 2014 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Jacqualyn A. Fouse Management For For 1.4 Elect Director David T. Gibbons Management For Against 1.5 Elect Director Ran Gottfried Management For For 1.6 Elect Director Ellen R. Hoffing Management For For 1.7 Elect Director Michael J. Jandernoa Management For Against 1.8 Elect Director Gary K. Kunkle, Jr. Management For For 1.9 Elect Director Herman Morris, Jr. Management For For 1.10 Elect Director Donal O'Connor Management For For 1.11 Elect Director Joseph C. Papa Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Creation of Distributable Reserves Management For For POLARIS INDUSTRIES INC. Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:PII Security ID:731068102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Annette K. Clayton Management For For 1.2 Elect Director Kevin M. Farr Management For For 1.3 Elect Director John P. Wiehoff Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 12, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark Donegan Management For For 1b Elect Director Don R. Graber Management For For 1c Elect Director Lester L. Lyles Management For For 1d Elect Director Daniel J. Murphy Management For For 1e Elect Director Vernon E. Oechsle Management For For 1f Elect Director Ulrich Schmidt Management For For 1g Elect Director Richard L. Wambold Management For For 1h Elect Director Timothy A. Wicks Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against PROTO LABS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:PRLB Security ID:743713109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Lukis Management For For 1.2 Elect Director Victoria M. Holt Management For For 1.3 Elect Director Rainer Gawlick Management For For 1.4 Elect Director John B. Goodman Management For For 1.5 Elect Director Douglas W. Kohrs Management For For 1.6 Elect Director Brian K. Smith Management For For 1.7 Elect Director Sven A. Wehrwein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For PUMA BIOTECHNOLOGY, INC. Meeting Date:JUN 09, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Thomas R. Malley Management For For 1.3 Elect Director Jay M. Moyes Management For Withhold 1.4 Elect Director Troy E. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PKF Certified Public Accountants as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:MAY 07, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred E. Cohen Management For For 1.2 Elect Director John P. Connaughton Management For For 1.3 Elect Director John M. Leonard Management For For 1.4 Elect Director Leonard D. Schaeffer Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Baker Management For For 1.2 Elect Director Arthur F. Ryan Management For For 1.3 Elect Director George L. Sing Management For For 1.4 Elect Director Marc Tessier-Lavigne Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Proxy Access Shareholder Against For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phyllis Gardner Management For For 1.2 Elect Director James Glasheen Management For For 1.3 Elect Director Angus C. Russell Management For For 1.4 Elect Director Philip J. Vickers Management For For 2 Ratify PricewaterhouseCoopersLLP as Auditors Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 03, 2015 Record Date:DEC 08, 2014 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Betty C. Alewine Management For For A2 Elect Director J. Phillip Holloman Management For For A3 Elect Director Verne G. Istock Management For For A4 Elect Director Lawrence D. Kingsley Management For For A5 Elect Director Lisa A. Payne Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Adopt Majority Voting for Uncontested Election of Directors Management For For ROPER TECHNOLOGIES, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director Robert D. Johnson Management For For 1.3 Elect Director Robert E. Knowling, Jr. Management For For 1.4 Elect Director Wilbur J. Prezzano Management For For 1.5 Elect Director Laura G. Thatcher Management For For 1.6 Elect Director Richard F. Wallman Management For For 1.7 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Proxy Access Shareholder Against For SALESFORCE.COM, INC. Meeting Date:JUN 04, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc R. Benioff Management For For 1b Elect Director Keith G. Block Management For For 1c Elect Director Craig A. Conway Management For For 1d Elect Director Alan G. Hassenfeld Management For For 1e Elect Director Colin L. Powell Management For For 1f Elect Director Sanford R. Robertson Management For For 1g Elect Director John V. Roos Management For For 1h Elect Director Lawrence J. Tomlinson Management For For 1i Elect Director Robin L. Washington Management For For 1j Elect Director Maynard G. Webb Management For For 1k Elect Director Susan D. Wojcicki Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SERVICENOW, INC. Meeting Date:JUL 08, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Bostrom Management For For 1.2 Elect Director Charles H. Giancarlo Management For For 1.3 Elect Director Anita M. Sands Management For For 1.4 Elect Director William L. Strauss Management For Withhold 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Ratify Auditors Management For For SIGNATURE BANK Meeting Date:APR 23, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn A. Byrne Management For For 1.2 Elect Director Alfonse M. D'Amato Management For For 1.3 Elect Director Jeffrey W. Meshel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SKYWORKS SOLUTIONS, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:SWKS Security ID:83088M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David J. Aldrich Management For For 1.2 Elect Director Kevin L. Beebe Management For For 1.3 Elect Director Timothy R. Furey Management For For 1.4 Elect Director Balakrishnan S. Iyer Management For For 1.5 Elect Director Christine King Management For For 1.6 Elect Director David P. McGlade Management For For 1.7 Elect Director David J. McLachlan Management For For 1.8 Elect Director Robert A. Schriesheim Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adopt Simple Majority Vote Shareholder Against For SPIRIT AIRLINES, INC. Meeting Date:JUN 16, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert D. Johnson Management For For 1.2 Elect Director Barclay G. Jones, III Management For For 1.3 Elect Director Dawn M. Zier Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For SPLUNK INC. Meeting Date:JUN 11, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:SPLK Security ID:848637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen Newberry Management For For 1b Elect Director Graham Smith Management For For 1c Elect Director Godfrey Sullivan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPROUTS FARMERS MARKET, INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:SFM Security ID:85208M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Fortunato Management For For 1.2 Elect Director Lawrence P. Molloy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STERICYCLE, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For For 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Lynn D. Bleil Management For For 1e Elect Director Thomas D. Brown Management For For 1f Elect Director Thomas F. Chen Management For For 1g Elect Director Rod F. Dammeyer Management For For 1h Elect Director William K. Hall Management For For 1i Elect Director John Patience Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For STRATASYS LTD. Meeting Date:JUL 10, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ziva Patir as Independent Director, to Serve as an Unclassified Director, Until the End of the Next Annual General Meeting Management For For 2 Approve Cash Bonus to David Reis, CEO and Director, for 2013 Management For Against 3 Approve Cash Bonus to S. Scott Crump, Chairman and Chief Innovation Officer, for 2013 Management For Against 4 Approve Cash Bonus to Ilan Levin, Director and Chairman of Makerbot, Subsidiary, for 2013 Management For Against 5.1 Grant Edward J. Fierko, Director, Options to Purchase 22,000 Shares Management For Against 5.2 Grant John J. McEleney, Director, Options to Purchase 22,000 Shares Management For Against 5.3 Grant Clifford H. Schwieter, Director, Options to Purchase 22,000 Shares Management For Against 6 Increase Liability Coverage of D&O Policy Management For For 7 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Discuss Financial Statements and the Report of the Board for 2013 Management None None 9 Other Business (Voting if Applicable) Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against STRATASYS LTD. Meeting Date:FEB 03, 2015 Record Date:JAN 02, 2015 Meeting Type:SPECIAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Company's Articles of Association Management For For 2.1 Reelect S. Scott Crump, Chairman, as Director Until the End of the Next Annual General Meeting Management For For 2.2 Reelect Elchanan Jaglom as Director Until the End of the Next Annual General Meeting Management For For 2.3 Reelect Edward J. Fierko as Director Until the End of the Next Annual General Meeting Management For For 2.4 Reelect Ilan Levin as Director Until the End of the Next Annual General Meeting Management For For 2.5 Reelect John J. McEleney as Director Until the End of the Next Annual General Meeting Management For For 2.6 Reelect David Reis as Director Until the End of the Next Annual General Meeting Management For For 2.7 Reelect Clifford H. Schwieter as Director Until the End of the Next Annual General Meeting Management For For 3 Amend Compensation Policy for the Directors and Officers of the Company Management For For 4 Transact Other Business (Non-Voting) Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against SVB FINANCIAL GROUP Meeting Date:APR 23, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:SIVB Security ID:78486Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg W. Becker Management For For 1.2 Elect Director Eric A. Benhamou Management For For 1.3 Elect Director David M. Clapper Management For For 1.4 Elect Director Roger F. Dunbar Management For For 1.5 Elect Director Joel P. Friedman Management For For 1.6 Elect Director C. Richard Kramlich Management For For 1.7 Elect Director Lata Krishnan Management For For 1.8 Elect Director Jeffrey N. Maggioncalda Management For For 1.9 Elect Director Kate D. Mitchell Management For For 1.10 Elect Director John F. Robinson Management For For 1.11 Elect Director Garen K. Staglin Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TESLA MOTORS, INC. Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TSLA Security ID:88160R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Antonio J. Gracias Management For Against 1.2 Elect Director Kimbal Musk Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Goals to Reduce Use of Animal-Sourced Materials Shareholder Against Against 4 Become First Cruelty-Free Premium Brand Shareholder Against Against THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For For 1.3 Elect Director Jean-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE CONTAINER STORE GROUP, INC. Meeting Date:AUG 04, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:TCS Security ID:210751103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel Meyer Management For For 1.2 Elect Director Jonathan D. Sokoloff Management For For 1.3 Elect Director Sharon Tindell Management For For 2 Ratify Auditors Management For For THE KEYW HOLDING CORPORATION Meeting Date:AUG 13, 2014 Record Date:JUN 25, 2014 Meeting Type:ANNUAL Ticker:KEYW Security ID:493723100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deborah Bonanni Management For For 1.2 Elect Director Bill Campbell Management For For 1.3 Elect Director Pierre Chao Management For For 1.4 Elect Director John Hannon Management For For 1.5 Elect Director Ken Minihan Management For For 1.6 Elect Director Art Money Management For For 1.7 Elect Director Len Moodispaw Management For For 1.8 Elect Director Caroline Pisano Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year THE PRICELINE GROUP INC. Meeting Date:JUN 04, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Howard W. Barker, Jr. Management For For 1.3 Elect Director Jeffery H. Boyd Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Darren R. Huston Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Nancy B. Peretsman Management For For 1.10 Elect Director Thomas E. Rothman Management For For 1.11 Elect Director Craig W. Rydin Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For THE WALT DISNEY COMPANY Meeting Date:MAR 12, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TRACTOR SUPPLY COMPANY Meeting Date:MAY 05, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia T. Jamison Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Richard W. Frost Management For For 1.5 Elect Director Keith R. Halbert Management For For 1.6 Elect Director George MacKenzie Management For For 1.7 Elect Director Edna K. Morris Management For For 1.8 Elect Director Gregory A. Sandfort Management For For 1.9 Elect Director Mark J. Weikel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRI POINTE HOMES, INC. Meeting Date:MAY 08, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:TPH Security ID:87265H109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas F. Bauer Management For For 1.2 Elect Director Lawrence B. Burrows Management For For 1.3 Elect Director Daniel S. Fulton Management For For 1.4 Elect Director Kristin F. Gannon Management For For 1.5 Elect Director Steven J. Gilbert Management For For 1.6 Elect Director Christopher D. Graham Management For For 1.7 Elect Director Constance B. Moore Management For For 1.8 Elect Director Thomas B. Rogers Management For For 1.9 Elect Director Barry S. Sternlicht Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For Against 1c Elect Director Delphine Arnault Management For Against 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For Against 1i Elect Director James R. Murdoch Management For Against 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For Against 1l Elect Director Tidjane Thiam Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For TWITTER, INC. Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:TWTR Security ID:90184L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Rosenblatt Management For For 1.2 Elect Director Evan Williams Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UBIQUITI NETWORKS, INC. Meeting Date:DEC 16, 2014 Record Date:NOV 04, 2014 Meeting Type:ANNUAL Ticker:UBNT Security ID:90347A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Pera Management For For 1.2 Elect Director Craig L. Foster Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNDER ARMOUR, INC. Meeting Date:APR 29, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director George W. Bodenheimer Management For For 1.4 Elect Director Douglas E. Coltharp Management For For 1.5 Elect Director Anthony W. Deering Management For For 1.6 Elect Director Karen W. Katz Management For For 1.7 Elect Director A.B. Krongard Management For For 1.8 Elect Director William R. McDermott Management For For 1.9 Elect Director Eric T. Olson Management For For 1.10 Elect Director Harvey L. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VALEANT PHARMACEUTICALS INTERNATIONAL, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:VRX Security ID:91911K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ronald H. Farmer Management For For 1b Elect Director Colleen A. Goggins Management For For 1c Elect Director Robert A. Ingram Management For For 1d Elect Director Anders O. Lonner Management For For 1e Elect Director Theo Melas-Kyriazi Management For For 1f Elect Director J. Michael Pearson Management For For 1g Elect Director Robert N. Power Management For For 1h Elect Director Norma A. Provencio Management For For 1i Elect Director Howard B. Schiller Management For For 1j Elect Director Katharine B. Stevenson Management For For 1k Elect Director Jeffrey W. Ubben Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VISA INC. Meeting Date:JAN 28, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary B. Cranston Management For Against 1b Elect Director Francisco Javier Fernandez-Carbajal Management For For 1c Elect Director Alfred F. Kelly, Jr. Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Charles W. Scharf Management For For 1i Elect Director William S. Shanahan Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Approve Amendments to the Certificate of Incorporation to Facilitate Stock Splits Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5a Remove Supermajority Vote Requirement for Exiting Core Payment Business Management For For 5b Remove Supermajority Vote Requirement for Future Amendments to Certain Sections of Company's Certificate of Incorporation Management For For 5c Remove Supermajority Vote Requirement for Approval of Exceptions to Transfer Certifications Management For For 5d Remove Supermajority Vote Requirement for Removal of Directors Management For For 5e Remove Supermajority Vote Requirement for Future Amendments to the Advance Notice Provision in the Bylaws Management For For 6 Ratify Auditors Management For For WORKDAY, INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Aneel Bhusri Management For For 1.2 Elect Director David A. Duffield Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year XILINX, INC. Meeting Date:AUG 13, 2014 Record Date:JUN 16, 2014 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip T. Gianos Management For For 1.2 Elect Director Moshe N. Gavrielov Management For For 1.3 Elect Director John L. Doyle Management For For 1.4 Elect Director William G. Howard, Jr. Management For For 1.5 Elect Director J. Michael Patterson Management For For 1.6 Elect Director Albert A. Pimentel Management For For 1.7 Elect Director Marshall C. Turner Management For For 1.8 Elect Director Elizabeth W. Vanderslice Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For Franklin Focused Core Equity Fund ACTAVIS PLC Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS PLC Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director Nesli Basgoz Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Christopher J. Coughlin Management For For 1f Elect Director Michael R. Gallagher Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Change Company Name from Actavis plc to Allergan plc Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 09, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Kelly J. Barlow Management For For 1c Elect Director Edward W. Barnholt Management For For 1d Elect Director Robert K. Burgess Management For For 1e Elect Director Frank A. Calderoni Management For For 1f Elect Director Michael R. Cannon Management For For 1g Elect Director James E. Daley Management For For 1h Elect Director Laura B. Desmond Management For For 1i Elect Director Charles M. Geschke Management For For 1j Elect Director Shantanu Narayen Management For For 1k Elect Director Daniel L. Rosensweig Management For For 1l Elect Director Robert Sedgewick Management For For 1m Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AGRIUM INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:AGU Security ID:008916108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David C. Everitt Management For For 1.2 Elect Director Russell K. Girling Management For For 1.3 Elect Director M. Marianne Harris Management For For 1.4 Elect Director Susan A. Henry Management For For 1.5 Elect Director Russell J. Horner Management For For 1.6 Elect Director John E. Lowe Management For For 1.7 Elect Director Charles (Chuck) V. Magro Management For For 1.8 Elect Director A. Anne McLellan Management For For 1.9 Elect Director Derek G. Pannell Management For For 1.10 Elect Director Mayo M. Schmidt Management For For 1.11 Elect Director Victor J. Zaleschuk Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Human Rights Risk Assessment Shareholder Against Against ALLERGAN, INC. Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ALTICE S.A. Meeting Date:JUN 01, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:ATC Security ID:L0179Z104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Receive Board's and Auditor's Reports Management None None 1b Approve Consolidated Financial Statements and Statutory Reports Management For For 1c Approve Altice Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration for Executive and Non-executive Directors Management For Against 4 Approve Discharge of Directors and Auditors Management For For 5 Renew Appointment of Deloitte as Auditor Management For For 6 Amend Stock Option Plan 2014 Management For Against 7 Approve Share Repurchase Management For For 8 Transact Other Business (Non-Voting) Management None None ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against AXIALL CORPORATION Meeting Date:MAY 19, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:AXLL Security ID:05463D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Carrico Management For Against 1.2 Elect Director T. Kevin DeNicola Management For For 1.3 Elect Director Patrick J. Fleming Management For Against 1.4 Elect Director Robert M. Gervis Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Michael H. McGarry Management For For 1.7 Elect Director William L. Mansfield Management For For 1.8 Elect Director Mark L. Noetzel Management For For 1.9 Elect Director Robert Ripp Management For For 1.10 Elect Director David N. Weinstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP Auditors Management For For BLACKROCK, INC. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Sir Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Thomas H. O'Brien Management For For 1o Elect Director Ivan G. Seidenberg Management For For 1p Elect Director Marco Antonio Slim Domit Management For For 1q Elect Director John S. Varley Management For For 1r Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against BORGWARNER INC. Meeting Date:APR 29, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexis P. Michas Management For For 1b Elect Director Richard O. Schaum Management For For 1c Elect Director Thomas T. Stallkamp Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Provide Right to Call Special Meeting Management For For 7 Amend Bylaws to Call Special Meetings Shareholder Against Against CBRE GROUP, INC. Meeting Date:MAY 15, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Blum Management For For 1.2 Elect Director Brandon B. Boze Management For For 1.3 Elect Director Curtis F. Feeny Management For For 1.4 Elect Director Bradford M. Freeman Management For For 1.5 Elect Director Michael Kantor Management For For 1.6 Elect Director Frederic V. Malek Management For For 1.7 Elect Director Robert E. Sulentic Management For For 1.8 Elect Director Laura D. Tyson Management For For 1.9 Elect Director Gary L. Wilson Management For For 1.10 Elect Director Ray Wirta Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For CITIGROUP INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Duncan P. Hennes Management For For 1c Elect Director Peter B. Henry Management For For 1d Elect Director Franz B. Humer Management For For 1e Elect Director Michael E. O'Neill Management For For 1f Elect Director Gary M. Reiner Management For For 1g Elect Director Judith Rodin Management For For 1h Elect Director Anthony M. Santomero Management For For 1i Elect Director Joan E. Spero Management For For 1j Elect Director Diana L. Taylor Management For For 1k Elect Director William S. Thompson, Jr. Management For For 1l Elect Director James S. Turley Management For For 1m Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder For For 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Claw-back of Payments under Restatements Shareholder Against Against 8 Limits for Directors Involved with Bankruptcy Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against For CVS HEALTH CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against DISCOVER FINANCIAL SERVICES Meeting Date:APR 29, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DFS Security ID:254709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Aronin Management For For 1.2 Elect Director Mary K. Bush Management For For 1.3 Elect Director Gregory C. Case Management For For 1.4 Elect Director Candace H. Duncan Management For For 1.5 Elect Director Cynthia A. Glassman Management For For 1.6 Elect Director Richard H. Lenny Management For For 1.7 Elect Director Thomas G. Maheras Management For For 1.8 Elect Director Michael H. Moskow Management For For 1.9 Elect Director David W. Nelms Management For For 1.10 Elect Director Mark A. Thierer Management For For 1.11 Elect Director Lawrence A. Weinbach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For EQUINIX, INC. Meeting Date:MAY 27, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Gary Hromadko Management For For 1.3 Elect Director Scott Kriens Management For For 1.4 Elect Director William Luby Management For For 1.5 Elect Director Irving Lyons, III Management For For 1.6 Elect Director Christopher Paisley Management For Withhold 1.7 Elect Director Stephen Smith Management For For 1.8 Elect Director Peter Van Camp Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FEDEX CORPORATION Meeting Date:SEP 29, 2014 Record Date:AUG 04, 2014 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Marvin R. Ellison Management For For 1.4 Elect Director Kimberly A. Jabal Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director Gary W. Loveman Management For For 1.7 Elect Director R. Brad Martin Management For For 1.8 Elect Director Joshua Cooper Ramo Management For For 1.9 Elect Director Susan C. Schwab Management For For 1.10 Elect Director Frederick W. Smith Management For For 1.11 Elect Director David P. Steiner Management For For 1.12 Elect Director Paul S. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Adopt Proxy Access Right Shareholder Against Against 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Adopt Policy Prohibiting Hedging and Pledging Transactions Shareholder Against Against 7 Adopt Policy Prohibiting Tax Payments on Restricted Stock Awards Shareholder Against Against 8 Report on Political Contributions Shareholder Against For GENESEE & WYOMING INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a.1 Elect Director Richard H. Allert Management For For 1a.2 Elect Director Michael Norkus Management For For 1a.3 Elect Director Ann N. Reese Management For For 1b.4 Elect Director Hunter C. Smith Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GOOGLE INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Costs of Renewable Energy Investments Shareholder Against Against 8 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against Against LPL FINANCIAL HOLDINGS INC. Meeting Date:MAY 11, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:LPLA Security ID:50212V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Boyce Management For For 1.2 Elect Director John J. Brennan Management For For 1.3 Elect Director Mark S. Casady Management For For 1.4 Elect Director H. Paulett Eberhart Management For For 1.5 Elect Director Anne M. Mulcahy Management For For 1.6 Elect Director James S. Putnam Management For For 1.7 Elect Director James S. Riepe Management For For 1.8 Elect Director Richard P. Schifter Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 06, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Robin Buchanan Supervisory Board Management For For 1b Elect Stephen F. Cooper to Supervisory Board Management For For 1c Elect Isabella D. Goren to Supervisory Board Management For For 1d Elect Robert G. Gwin to Supervisory Board Management For For 2a Elect Kevin W. Brown to Management Board Management For For 2b Elect Jeffrey A. Kaplan to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 2.80 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Board to Issue Shares up to 20 Percent of Authorized Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For Against 12 Amend Qualified Employee Stock Purchase Plan Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For MASTERCARD INCORPORATED Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For For 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 18, 2014 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Kipling Hagopian Management For For 1.2 Elect Director Tunc Doluca Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Executive Incentive Bonus Plan Management For For METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against MOTOROLA SOLUTIONS, INC. Meeting Date:MAY 18, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:MSI Security ID:620076307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory Q. Brown Management For For 1b Elect Director Kenneth C. Dahlberg Management For For 1c Elect Director Michael V. Hayden Management For For 1d Elect Director Clayton M. Jones Management For For 1e Elect Director Judy C. Lewent Management For For 1f Elect Director Anne R. Pramaggiore Management For For 1g Elect Director Samuel C. Scott, III Management For Against 1h Elect Director Bradley E. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against NIKE, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director J. Kenneth Thompson Management For For 1.11 Elect Director Phoebe A. Wood Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SANOFI Meeting Date:MAY 04, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Serge Weinberg as Director Management For For 6 Reelect Suet-Fern Lee as Director Management For For 7 Ratify Appointment of Bonnie Bassler as Director Management For For 8 Reelect Bonnie Bassler as Director Management For For 9 Ratify Appointment of Olivier Brandicourt as Director Management For For 10 Advisory Vote on Compensation of Serge Weinberg Management For For 11 Advisory Vote on Compensation of Christopher Viehbacher Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 1 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion Management For For 2 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 260 Million Management For For 3 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 260 Million Management For For 4 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 5 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 6 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 7 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For Against 8 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 9 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 10 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 11 Amend Article 7 of Bylaws Re: Shareholding Disclosure Thresholds Management For Against 12 Amend Article 19 of Bylaws Re: Attendance to General Meetings Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE ADT CORPORATION Meeting Date:MAR 17, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:ADT Security ID:00101J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas Colligan Management For For 1b Elect Director Richard Daly Management For For 1c Elect Director Timothy Donahue Management For For 1d Elect Director Robert Dutkowsky Management For For 1e Elect Director Bruce Gordon Management For For 1f Elect Director Naren Gursahaney Management For For 1g Elect Director Bridgette Heller Management For For 1h Elect Director Kathleen Hyle Management For For 1i Elect Director Christopher Hylen Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy H. Bechtle Management For For 1b Elect Director Walter W. Bettinger, II Management For For 1c Elect Director C. Preston Butcher Management For For 1d Elect Director Christopher V. Dodds Management For For 1e Elect Director Mark A. Goldfarb Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Prepare Employment Diversity Report Shareholder Against Against 8 Pro-Rata Vesting of Equity Awards Shareholder Against Against 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Kathryn A. Mikells Management For For 1d Elect Director Michael G. Morris Management For For 1e Elect Director Thomas A. Renyi Management For For 1f Elect Director Julie G. Richardson Management For For 1g Elect Director Teresa W. Roseborough Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director Christopher J. Swift Management For For 1k Elect Director H. Patrick Swygert Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 12, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TWENTY-FIRST CENTURY FOX, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:FOXA Security ID:90130A200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For Against 1c Elect Director Delphine Arnault Management For Against 1d Elect Director James W. Breyer Management For For 1e Elect Director Chase Carey Management For For 1f Elect Director David F. DeVoe Management For For 1g Elect Director Viet Dinh Management For For 1h Elect Director Roderick I. Eddington Management For Against 1i Elect Director James R. Murdoch Management For Against 1j Elect Director Jacques Nasser Management For For 1k Elect Director Robert S. Silberman Management For Against 1l Elect Director Tidjane Thiam Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management None For VALEANT PHARMACEUTICALS INTERNATIONAL, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:VRX Security ID:91911K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ronald H. Farmer Management For For 1b Elect Director Colleen A. Goggins Management For For 1c Elect Director Robert A. Ingram Management For For 1d Elect Director Anders O. Lonner Management For For 1e Elect Director Theo Melas-Kyriazi Management For For 1f Elect Director J. Michael Pearson Management For For 1g Elect Director Robert N. Power Management For For 1h Elect Director Norma A. Provencio Management For For 1i Elect Director Howard B. Schiller Management For For 1j Elect Director Katharine B. Stevenson Management For For 1k Elect Director Jeffrey W. Ubben Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Global Government Bond Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Growth Opportunities Fund ACTAVIS PLC Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS PLC Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director Nesli Basgoz Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Christopher J. Coughlin Management For For 1f Elect Director Michael R. Gallagher Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Change Company Name from Actavis plc to Allergan plc Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 09, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Kelly J. Barlow Management For For 1c Elect Director Edward W. Barnholt Management For For 1d Elect Director Robert K. Burgess Management For For 1e Elect Director Frank A. Calderoni Management For For 1f Elect Director Michael R. Cannon Management For For 1g Elect Director James E. Daley Management For For 1h Elect Director Laura B. Desmond Management For For 1i Elect Director Charles M. Geschke Management For For 1j Elect Director Shantanu Narayen Management For For 1k Elect Director Daniel L. Rosensweig Management For For 1l Elect Director Robert Sedgewick Management For For 1m Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 15, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Glenn Earle Management For For 1d Elect Director Niall Ferguson Management For For 1e Elect Director Sean M. Healey Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Patrick T. Ryan Management For For 1h Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Montie R. Brewer Management For For 1b Elect Director Gary Ellmer Management For For 1c Elect Director Maurice J. Gallagher, Jr. Management For For 1d Elect Director Linda A. Marvin Management For For 1e Elect Director Charles W. Pollard Management For For 1f Elect Director John Redmond Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Pro-rata Vesting of Equity Awards Shareholder Against Against ALLERGAN, INC. Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:SEP 25, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Maraganore Management For For 1.2 Elect Director Paul R. Schimmel Management For For 1.3 Elect Director Phillip A. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director John K. Clarke Management For For 1.3 Elect Director Marsha H. Fanucci Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMAZON.COM, INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Alain Monie Management For For 1h Elect Director Jonathan J. Rubinstein Management For For 1i Elect Director Thomas O. Ryder Management For Against 1j Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against Against 4 Report on Political Contributions Shareholder Against For 5 Report on Sustainability, Including GHG Goals Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against AMERICAN AIRLINES GROUP INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:AAL Security ID:02376R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James F. Albaugh Management For For 1b Elect Director Jeffrey D. Benjamin Management For For 1c Elect Director John T. Cahill Management For For 1d Elect Director Michael J. Embler Management For For 1e Elect Director Matthew J. Hart Management For For 1f Elect Director Alberto Ibarguen Management For For 1g Elect Director Richard C. Kraemer Management For For 1h Elect Director Denise M. O'Leary Management For For 1i Elect Director W. Douglas Parker Management For For 1j Elect Director Ray M. Robinson Management For For 1k Elect Director Richard P. Schifter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Carolyn F. Katz Management For For 1c Elect Director Gustavo Lara Cantu Management For For 1d Elect Director Craig Macnab Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against APPLE INC. Meeting Date:MAR 10, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Cook Management For For 1.2 Elect Director Al Gore Management For For 1.3 Elect Director Bob Iger Management For For 1.4 Elect Director Andrea Jung Management For For 1.5 Elect Director Art Levinson Management For For 1.6 Elect Director Ron Sugar Management For For 1.7 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against ARM HOLDINGS PLC Meeting Date:APR 30, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For Against 4 Elect John Liu as Director Management For For 5 Re-elect Stuart Chambers as Director Management For For 6 Re-elect Simon Segars as Director Management For For 7 Re-elect Andy Green as Director Management For For 8 Re-elect Larry Hirst as Director Management For For 9 Re-elect Mike Muller as Director Management For For 10 Re-elect Kathleen O'Donovan as Director Management For For 11 Re-elect Janice Roberts as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For AVAGO TECHNOLOGIES LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director John T. Dickson Management For For 1c Elect Director James V. Diller Management For For 1d Elect Director Lewis C. Eggebrecht Management For For 1e Elect Director Bruno Guilmart Management For For 1f Elect Director Kenneth Y. Hao Management For For 1g Elect Director Justine F. Lien Management For For 1h Elect Director Donald Macleod Management For For 1i Elect Director Peter J. Marks Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Approve Repurchase of up to 10 Percent of Issued Capital Management For For 5 Approve Cash Compensation to Directors Management For For AXALTA COATING SYSTEMS LTD. Meeting Date:MAY 13, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AXTA Security ID:G0750C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley T. Bieligk Management For Withhold 1.2 Elect Director Gregor P. Bohm Management For Withhold 1.3 Elect Director Robert M. McLaughlin Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For Against BIOGEN INC. Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexander J. Denner Management For For 1.2 Elect Director Caroline D. Dorsa Management For For 1.3 Elect Director Nancy L. Leaming Management For For 1.4 Elect Director Richard C. Mulligan Management For For 1.5 Elect Director Robert W. Pangia Management For For 1.6 Elect Director Stelios Papadopoulos Management For For 1.7 Elect Director Brian S. Posner Management For For 1.8 Elect Director Eric K. Rowinsky Management For Against 1.9 Elect Director George A. Scangos Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For BLACKROCK, INC. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Sir Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Thomas H. O'Brien Management For For 1o Elect Director Ivan G. Seidenberg Management For For 1p Elect Director Marco Antonio Slim Domit Management For For 1q Elect Director John S. Varley Management For For 1r Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against BROADSOFT, INC. Meeting Date:APR 30, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul J. Magelli Management For For 1.2 Elect Director Douglas L. Maine Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 1.8 Elect Director Cynthia L. Davis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CBRE GROUP, INC. Meeting Date:MAY 15, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Blum Management For For 1.2 Elect Director Brandon B. Boze Management For For 1.3 Elect Director Curtis F. Feeny Management For For 1.4 Elect Director Bradford M. Freeman Management For For 1.5 Elect Director Michael Kantor Management For For 1.6 Elect Director Frederic V. Malek Management For For 1.7 Elect Director Robert E. Sulentic Management For For 1.8 Elect Director Laura D. Tyson Management For For 1.9 Elect Director Gary L. Wilson Management For For 1.10 Elect Director Ray Wirta Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For CELGENE CORPORATION Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael W. Bonney Management For For 1.4 Elect Director Michael D. Casey Management For For 1.5 Elect Director Carrie S. Cox Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Specialty Drug Pricing Risks Shareholder Against Against CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Charlesworth Management For For 1.2 Elect Director Kimbal Musk Management For For 1.3 Elect Director Montgomery F. (Monty) Moran Management For For 1.4 Elect Director Patrick J. Flynn Management For For 1.5 Elect Director Steve Ells Management For For 1.6 Elect Director Stephen Gillett Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Provide Proxy Access Right Management For Against 8 Adopt Proxy Access Right Shareholder Against For 9 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Shareholder Against Against 10 Stock Retention/Holding Period Shareholder Against Against 11 Pro-rata Vesting of Equity Awards Shareholder Against Against 12 Report on Sustainability, Including Quantitative Goals Shareholder Against Against DIAMONDBACK ENERGY, INC. Meeting Date:JUN 08, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For DIGITALGLOBE, INC. Meeting Date:MAY 26, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne J. Decyk Management For For 1b Elect Director Martin C. Faga Management For For 1c Elect Director Lawrence A. Hough Management For For 1d Elect Director Warren C. Jenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DISH NETWORK CORPORATION Meeting Date:OCT 30, 2014 Record Date:SEP 10, 2014 Meeting Type:ANNUAL Ticker:DISH Security ID:25470M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George R. Brokaw Management For For 1.2 Elect Director Joseph P. Clayton Management For Withhold 1.3 Elect Director James DeFranco Management For Withhold 1.4 Elect Director Cantey M. Ergen Management For For 1.5 Elect Director Charles W. Ergen Management For For 1.6 Elect Director Steven R. Goodbarn Management For For 1.7 Elect Director Charles M. Lillis Management For For 1.8 Elect Director Afshin Mohebbi Management For For 1.9 Elect Director David K. Moskowitz Management For Withhold 1.10 Elect Director Tom A. Ortolf Management For Withhold 1.11 Elect Director Carl E. Vogel Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against ECOLAB INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Baker, Jr. Management For For 1.2 Elect Director Barbara J. Beck Management For For 1.3 Elect Director Leslie S. Biller Management For For 1.4 Elect Director Carl M. Casale Management For For 1.5 Elect Director Stephen I. Chazen Management For For 1.6 Elect Director Jeffrey M. Ettinger Management For For 1.7 Elect Director Jerry A. Grundhofer Management For For 1.8 Elect Director Arthur J. Higgins Management For For 1.9 Elect Director Joel W. Johnson Management For For 1.10 Elect Director Michael Larson Management For For 1.11 Elect Director Jerry W. Levin Management For For 1.12 Elect Director Robert L. Lumpkins Management For For 1.13 Elect Director Tracy B. McKibben Management For For 1.14 Elect Director Victoria J. Reich Management For For 1.15 Elect Director Suzanne M. Vautrinot Management For For 1.16 Elect Director John J. Zillmer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 21, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carol J. Burt Management For Withhold 1.2 Elect Director Leonard M. Riggs, Jr. Management For For 1.3 Elect Director James D. Shelton Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For FACEBOOK, INC. Meeting Date:JUN 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Sustainability Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against FLOWSERVE CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Blinn Management For For 1.2 Elect Director Leif E. Darner Management For For 1.3 Elect Director Gayla J. Delly Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Roger L. Fix Management For For 1.6 Elect Director John R. Friedery Management For For 1.7 Elect Director Joe E. Harlan Management For For 1.8 Elect Director Rick J. Mills Management For For 1.9 Elect Director Charles M. Rampacek Management For For 1.10 Elect Director David E. Roberts Management For For 1.11 Elect Director William C. Rusnack Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For FREESCALE SEMICONDUCTOR, LTD. Meeting Date:MAY 06, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:FSL Security ID:G3727Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Krishnan Balasubramanian Management For For 1.2 Elect Director Chinh E. Chu Management For Withhold 1.3 Elect Director D. Mark Durcan Management For For 1.4 Elect Director Daniel J. Heneghan Management For For 1.5 Elect Director Thomas H. Lister Management For Withhold 1.6 Elect Director Gregg A. Lowe Management For Withhold 1.7 Elect Director Joanne M. Maguire Management For For 1.8 Elect Director John W. Marren Management For Withhold 1.9 Elect Director James A. Quella Management For Withhold 1.10 Elect Director Peter Smitham Management For Withhold 1.11 Elect Director Gregory L. Summe Management For For 1.12 Elect Director Claudius E. Watts, IV Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For Against GILEAD SCIENCES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against Against 7 Report on Sustainability Shareholder Against Against 8 Report on Specialty Drug Pricing Risks Shareholder Against Against GOOGLE INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Costs of Renewable Energy Investments Shareholder Against Against 8 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Meeting Date:DEC 03, 2014 Record Date:OCT 07, 2014 Meeting Type:ANNUAL Ticker:HAR Security ID:413086109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adriane M. Brown Management For For 1b Elect Director John W. Diercksen Management For For 1c Elect Director Ann M. Korologos Management For For 1d Elect Director Edward H. Meyer Management For For 1e Elect Director Dinesh C. Paliwal Management For For 1f Elect Director Kenneth M. Reiss Management For For 1g Elect Director Hellene S. Runtagh Management For For 1h Elect Director Frank S. Sklarsky Management For For 1i Elect Director Gary G. Steel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEXCEL CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick L. Stanage Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For Against 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Cynthia M. Egnotovich Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director Guy C. Hachey Management For For 1.10 Elect Director David C. Hill Management For For 1.11 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For IHS INC. Meeting Date:APR 08, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruann F. Ernst Management For For 1.2 Elect Director Christoph von Grolman Management For For 1.3 Elect Director Richard W. Roedel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director A. Blaine Bowman Management For For 1b Elect Director Karin Eastham Management For For 1c Elect Director Jay T. Flatley Management For For 1d Elect Director Jeffrey T. Huber Management For For 1e Elect Director William H. Rastetter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For IMPAX LABORATORIES, INC. Meeting Date:MAY 12, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Z. Benet Management For Against 1.2 Elect Director Robert L. Burr Management For For 1.3 Elect Director Allen Chao Management For For 1.4 Elect Director Nigel Ten Fleming Management For Against 1.5 Elect Director Larry Hsu Management For For 1.6 Elect Director Michael Markbreiter Management For Against 1.7 Elect Director Mary K. Pendergast Management For For 1.8 Elect Director Peter R. Terreri Management For For 1.9 Elect Director G. Frederick Wilkinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For INCYTE CORPORATION Meeting Date:MAY 22, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For Withhold 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For JAZZ PHARMACEUTICALS PLC Meeting Date:JUL 31, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Bruce C. Cozadd Management For For 1b Elect Director Heather Ann McSharry Management For For 1c Elect Director Rick E. Winningham Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Jazz Pharmaceuticals plc and/or Any Subsidiary of Jazz Pharmaceuticals plc to Make Market Purchases of Jazz Pharmaceuticals plc's Ordinary Shares Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KANSAS CITY SOUTHERN Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Thomas A. McDonnell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against KARYOPHARM THERAPEUTICS INC. Meeting Date:MAY 22, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deepika R. Pakianathan Management For For 1.2 Elect Director Kenneth E. Weg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For LAS VEGAS SANDS CORP. Meeting Date:JUN 04, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:LVS Security ID:517834107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jason N. Ader Management For For 1.2 Elect Director Micheline Chau Management For For 1.3 Elect Director Michael A. Leven Management For For 1.4 Elect Director David F. Levi Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against LIBERTY MEDIA CORPORATION Meeting Date:AUG 04, 2014 Record Date:JUN 19, 2014 Meeting Type:ANNUAL Ticker:LMCA Security ID:531229102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan D. Malone Management For For 1.2 Elect Director David E. Rapley Management For Withhold 1.3 Elect Director Larry E. Romrell Management For For 2 Ratify Auditors Management For For LINKEDIN CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Kilgore Management For For 1.2 Elect Director Jeffrey Weiner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Plans to Increase Board Diversity Shareholder None For LOWE'S COMPANIES, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For Withhold 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Laurie Z. Douglas Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Robert L. Johnson Management For Withhold 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director Richard K. Lochridge Management For For 1.9 Elect Director James H. Morgan Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 06, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Robin Buchanan Supervisory Board Management For For 1b Elect Stephen F. Cooper to Supervisory Board Management For For 1c Elect Isabella D. Goren to Supervisory Board Management For For 1d Elect Robert G. Gwin to Supervisory Board Management For For 2a Elect Kevin W. Brown to Management Board Management For For 2b Elect Jeffrey A. Kaplan to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 2.80 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Board to Issue Shares up to 20 Percent of Authorized Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For Against 12 Amend Qualified Employee Stock Purchase Plan Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Maffucci Management For For 1.2 Elect Director William E. McDonald Management For For 1.3 Elect Director Frank H. Menaker, Jr. Management For For 1.4 Elect Director Richard A. Vinroot Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MASTERCARD INCORPORATED Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For For 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Steven M. Altschuler Management For For 1.1b Elect Director Howard B. Bernick Management For For 1.1c Elect Director Kimberly A. Casiano Management For For 1.1d Elect Director Anna C. Catalano Management For For 1.1e Elect Director Celeste A. Clark Management For For 1.1f Elect Director James M. Cornelius Management For For 1.1g Elect Director Stephen W. Golsby Management For For 1.1h Elect Director Michael Grobstein Management For For 1.1i Elect Director Peter Kasper Jakobsen Management For For 1.1j Elect Director Peter G. Ratcliffe Management For For 1.1k Elect Director Michael A. Sherman Management For For 1.1l Elect Director Elliott Sigal Management For For 1.1m Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For MEDIVATION, INC. Meeting Date:JUN 16, 2015 Record Date:APR 29, 2015 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kim D. Blickenstaff Management For For 1.2 Elect Director Kathryn E. Falberg Management For For 1.3 Elect Director David T. Hung Management For For 1.4 Elect Director C. Patrick Machado Management For For 1.5 Elect Director Dawn Svoronos Management For For 1.6 Elect Director W. Anthony Vernon Management For For 1.7 Elect Director Wendy L. Yarno Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Increase Authorized Common Stock Management For For MICHAEL KORS HOLDINGS LIMITED Meeting Date:JUL 31, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Idol Management For For 1b Elect Director Silas K.F. Chou Management For For 1c Elect Director Ann McLaughlin Korologos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOBILEYE N.V. Meeting Date:DEC 12, 2014 Record Date:NOV 14, 2014 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Managing Director Vivian Rinat Management For For 3 Approve Discharge of Former Supervisory Board Members for the Fiscal Year Ended Dec. 31, 2013 Management For For 4 Amend Articles Re: Majority Requirements for Acquisition Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None MOBILEYE N.V. Meeting Date:JUN 25, 2015 Record Date:MAY 28, 2015 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Disclosure Concerning Compensation of Present and Former Directors Management None None 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Current Board Members Management For For 4 Approve Discharge of Previous Board Members Management For For 5a Elect Ammon Shashua as Executive Director Management For For 5b Elect Ziv Aviram as Executive Director Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 eceive Explanation on Company's Reserves and Dividend Policy Management None None NETSUITE INC. Meeting Date:JUN 10, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan Goldberg Management For For 1.2 Elect Director Steven J. Gomo Management For For 1.3 Elect Director Catherine R. Kinney Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For NIKE, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:JUN 02, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discussion of the implementation of the remuneration policy Management None None 2b Discussion on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Discharge of Board Members Management For For 3a Reelect Richard L. Clemmer as Executive Director Management For For 3b Reelect Peter Bonfield as Non-Executive Director Management For For 3c Reelect Johannes P. Huth as Non-Executive Director Management For For 3d Reelect Kenneth A. Goldman as Non-Executive Director Management For For 3e Reelect Marion Helmes as Non-Executive Director Management For For 3f Reelect Joseph Kaeser as Non-Executive Director Management For For 3g Reelect I. Loring as Non-Executive Director Management For For 3h Reelect Eric Meurice as Non-Executive Director Management For For 3i Reelect Julie Southern as Non-Executive Director Management For For 3j Reelect Rick Tsai as Non-Executive Director Management For For 4a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 4b Authorize Board to Exclude Preemptive Rights from Issuance Under Item 4a Management For For 5 Authorize Repurchase of Shares Management For For 6 Approve Cancellation of Ordinary Shares Management For For 7 Ratify KPMG Accountants N.V. as Auditors Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 12, 2014 Record Date:OCT 15, 2014 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Eschenbach Management For For 1b Elect Director Daniel J. Warmenhoven Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PERRIGO COMPANY PLC Meeting Date:NOV 04, 2014 Record Date:SEP 05, 2014 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Jacqualyn A. Fouse Management For For 1.4 Elect Director David T. Gibbons Management For Against 1.5 Elect Director Ran Gottfried Management For For 1.6 Elect Director Ellen R. Hoffing Management For For 1.7 Elect Director Michael J. Jandernoa Management For Against 1.8 Elect Director Gary K. Kunkle, Jr. Management For For 1.9 Elect Director Herman Morris, Jr. Management For For 1.10 Elect Director Donal O'Connor Management For For 1.11 Elect Director Joseph C. Papa Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Creation of Distributable Reserves Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 12, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark Donegan Management For For 1b Elect Director Don R. Graber Management For For 1c Elect Director Lester L. Lyles Management For For 1d Elect Director Daniel J. Murphy Management For For 1e Elect Director Vernon E. Oechsle Management For For 1f Elect Director Ulrich Schmidt Management For For 1g Elect Director Richard L. Wambold Management For For 1h Elect Director Timothy A. Wicks Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against PUMA BIOTECHNOLOGY, INC. Meeting Date:JUN 09, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Thomas R. Malley Management For For 1.3 Elect Director Jay M. Moyes Management For Withhold 1.4 Elect Director Troy E. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PKF Certified Public Accountants as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 03, 2015 Record Date:DEC 08, 2014 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Betty C. Alewine Management For For A2 Elect Director J. Phillip Holloman Management For For A3 Elect Director Verne G. Istock Management For For A4 Elect Director Lawrence D. Kingsley Management For For A5 Elect Director Lisa A. Payne Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Adopt Majority Voting for Uncontested Election of Directors Management For For SAGENT PHARMACEUTICALS, INC. Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Fekete Management For Withhold 1.2 Elect Director Shlomo Yanai Management For Withhold 1.3 Elect Director Robert Flanagan Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SALESFORCE.COM, INC. Meeting Date:JUN 04, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc R. Benioff Management For For 1b Elect Director Keith G. Block Management For For 1c Elect Director Craig A. Conway Management For For 1d Elect Director Alan G. Hassenfeld Management For For 1e Elect Director Colin L. Powell Management For For 1f Elect Director Sanford R. Robertson Management For For 1g Elect Director John V. Roos Management For For 1h Elect Director Lawrence J. Tomlinson Management For For 1i Elect Director Robin L. Washington Management For For 1j Elect Director Maynard G. Webb Management For For 1k Elect Director Susan D. Wojcicki Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian C. Carr Management For For 1b Elect Director Mary S. Chan Management For For 1c Elect Director George R. Krouse, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For Against 5 Proxy Access Shareholder Against For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SERVICENOW, INC. Meeting Date:JUL 08, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Bostrom Management For For 1.2 Elect Director Charles H. Giancarlo Management For For 1.3 Elect Director Anita M. Sands Management For For 1.4 Elect Director William L. Strauss Management For Withhold 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Ratify Auditors Management For For SERVICENOW, INC. Meeting Date:JUN 10, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Leone Management For For 1.2 Elect Director Frederic B. Luddy Management For For 1.3 Elect Director Jeffrey A. Miller Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGNATURE BANK Meeting Date:APR 23, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn A. Byrne Management For For 1.2 Elect Director Alfonse M. D'Amato Management For For 1.3 Elect Director Jeffrey W. Meshel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARBUCKS CORPORATION Meeting Date:MAR 18, 2015 Record Date:JAN 08, 2015 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Robert M. Gates Management For For 1d Elect Director Mellody Hobson Management For For 1e Elect Director Kevin R. Johnson Management For For 1f Elect Director Olden Lee Management For For 1g Elect Director Joshua Cooper Ramo Management For For 1h Elect Director James G. Shennan, Jr. Management For For 1i Elect Director Clara Shih Management For For 1j Elect Director Javier G. Teruel Management For For 1k Elect Director Myron E. Ullman, III Management For For 1l Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Bylaws to Establish a Board Committee on Sustainability Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For For 1.3 Elect Director Jean-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy H. Bechtle Management For For 1b Elect Director Walter W. Bettinger, II Management For For 1c Elect Director C. Preston Butcher Management For For 1d Elect Director Christopher V. Dodds Management For For 1e Elect Director Mark A. Goldfarb Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Prepare Employment Diversity Report Shareholder Against Against 8 Pro-Rata Vesting of Equity Awards Shareholder Against Against 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against THE PRICELINE GROUP INC. Meeting Date:JUN 04, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Howard W. Barker, Jr. Management For For 1.3 Elect Director Jeffery H. Boyd Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Darren R. Huston Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Nancy B. Peretsman Management For For 1.10 Elect Director Thomas E. Rothman Management For For 1.11 Elect Director Craig W. Rydin Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For THE WALT DISNEY COMPANY Meeting Date:MAR 12, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TILE SHOP HOLDINGS, INC. Meeting Date:JUL 22, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:TTS Security ID:88677Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter H. Kamin Management For For 1.2 Elect Director Todd Krasnow Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UBIQUITI NETWORKS, INC. Meeting Date:DEC 16, 2014 Record Date:NOV 04, 2014 Meeting Type:ANNUAL Ticker:UBNT Security ID:90347A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Pera Management For For 1.2 Elect Director Craig L. Foster Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNDER ARMOUR, INC. Meeting Date:APR 29, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director George W. Bodenheimer Management For For 1.4 Elect Director Douglas E. Coltharp Management For For 1.5 Elect Director Anthony W. Deering Management For For 1.6 Elect Director Karen W. Katz Management For For 1.7 Elect Director A.B. Krongard Management For For 1.8 Elect Director William R. McDermott Management For For 1.9 Elect Director Eric T. Olson Management For For 1.10 Elect Director Harvey L. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNITED RENTALS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:URI Security ID:911363109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Bobby J. Griffin Management For For 1.4 Elect Director Michael J. Kneeland Management For For 1.5 Elect Director Singleton B. McAllister Management For For 1.6 Elect Director Brian D. McAuley Management For For 1.7 Elect Director John S. McKinney Management For For 1.8 Elect Director James H. Ozanne Management For For 1.9 Elect Director Jason D. Papastavrou Management For For 1.10 Elect Director Filippo Passerini Management For For 1.11 Elect Director Donald C. Roof Management For For 1.12 Elect Director Keith Wimbush Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALEANT PHARMACEUTICALS INTERNATIONAL, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:VRX Security ID:91911K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ronald H. Farmer Management For For 1b Elect Director Colleen A. Goggins Management For For 1c Elect Director Robert A. Ingram Management For For 1d Elect Director Anders O. Lonner Management For For 1e Elect Director Theo Melas-Kyriazi Management For For 1f Elect Director J. Michael Pearson Management For For 1g Elect Director Robert N. Power Management For For 1h Elect Director Norma A. Provencio Management For For 1i Elect Director Howard B. Schiller Management For For 1j Elect Director Katharine B. Stevenson Management For For 1k Elect Director Jeffrey W. Ubben Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VIASAT, INC. Meeting Date:SEP 17, 2014 Record Date:JUL 21, 2014 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Dankberg Management For For 1.2 Elect Director Harvey White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VISA INC. Meeting Date:JAN 28, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary B. Cranston Management For Against 1b Elect Director Francisco Javier Fernandez-Carbajal Management For For 1c Elect Director Alfred F. Kelly, Jr. Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Charles W. Scharf Management For For 1i Elect Director William S. Shanahan Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Approve Amendments to the Certificate of Incorporation to Facilitate Stock Splits Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5a Remove Supermajority Vote Requirement for Exiting Core Payment Business Management For For 5b Remove Supermajority Vote Requirement for Future Amendments to Certain Sections of Company's Certificate of Incorporation Management For For 5c Remove Supermajority Vote Requirement for Approval of Exceptions to Transfer Certifications Management For For 5d Remove Supermajority Vote Requirement for Removal of Directors Management For For 5e Remove Supermajority Vote Requirement for Future Amendments to the Advance Notice Provision in the Bylaws Management For For 6 Ratify Auditors Management For For VWR CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:VWR Security ID:91843L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas W. Alexos Management For For 1.2 Elect Director Robert P. DeCresce Management For For 1.3 Elect Director Carlos del Salto Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Natural Resources Fund AGNICO EAGLE MINES LIMITED Meeting Date:MAY 01, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AEM Security ID:008474108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leanne M. Baker Management For For 1.2 Elect Director Sean Boyd Management For For 1.3 Elect Director Martine A. Celej Management For For 1.4 Elect Director Robert J. Gemmell Management For For 1.5 Elect Director Bernard Kraft Management For For 1.6 Elect Director Mel Leiderman Management For For 1.7 Elect Director Deborah A. McCombe Management For For 1.8 Elect Director James D. Nasso Management For For 1.9 Elect Director Sean Riley Management For For 1.10 Elect Director J. Merfyn Roberts Management For For 1.11 Elect Director Howard R. Stockford Management For For 1.12 Elect Director Pertti Voutilainen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Incentive Share Purchase Plan Management For For 4 Amend Stock Option Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For ALAMOS GOLD INC. Meeting Date:JUN 03, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AGI Security ID:011527108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Anthony Garson Management For For 2.2 Elect Director David Gower Management For For 2.3 Elect Director John A. McCluskey Management For For 2.4 Elect Director Paul J. Murphy Management For For 2.5 Elect Director Kenneth G. Stowe Management For For 2.6 Elect Director David Fleck Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For ALAMOS GOLD INC. Meeting Date:JUN 24, 2015 Record Date:MAY 22, 2015 Meeting Type:SPECIAL Ticker:AGI Security ID:011527108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Continuance of Company [BCBCA to OBCA] Management For For 2 Approve Plan of Arrangement with AuRico Gold Inc Management For For 3 Approve AuRico Metals Long Term Incentive Plan Management For Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against AXIALL CORPORATION Meeting Date:MAY 19, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:AXLL Security ID:05463D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Carrico Management For Against 1.2 Elect Director T. Kevin DeNicola Management For For 1.3 Elect Director Patrick J. Fleming Management For Against 1.4 Elect Director Robert M. Gervis Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Michael H. McGarry Management For For 1.7 Elect Director William L. Mansfield Management For For 1.8 Elect Director Mark L. Noetzel Management For For 1.9 Elect Director Robert Ripp Management For For 1.10 Elect Director David N. Weinstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP Auditors Management For For B2GOLD CORP. Meeting Date:SEP 12, 2014 Record Date:AUG 08, 2014 Meeting Type:SPECIAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares in Connection with Acquisition of Papillon Resources Limited Management For For B2GOLD CORP. Meeting Date:JUN 12, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Barry Rayment Management For For 2.5 Elect Director Jerry Korpan Management For For 2.6 Elect Director Bongani Mtshisi Management For For 2.7 Elect Director Kevin Bullock Management For For 2.8 Elect Director Mark Connelly Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Stock Option Plan Management For For 5 Amend Restricted Share Unit Plan Management For For BAKER HUGHES INCORPORATED Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against BAKER HUGHES INCORPORATED Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BARRICK GOLD CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. William D. Birchall Management For For 1.2 Elect Director Gustavo Cisneros Management For For 1.3 Elect Director J. Michael Evans Management For For 1.4 Elect Director Ned Goodman Management For For 1.5 Elect Director Brian L. Greenspun Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Nancy H.O. Lockhart Management For For 1.8 Elect Director Dambisa Moyo Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director C. David Naylor Management For For 1.11 Elect Director Steven J. Shapiro Management For For 1.12 Elect Director John L. Thornton Management For For 1.13 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against BHP BILLITON PLC Meeting Date:OCT 23, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:BLT Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Policy Management For For 8 ApApprove Remuneration Report for UK Law Purposes Management For For 9 Approve Remuneration Report for Australian Law Purposes Management For For 10 Approve Leaving Entitlements Management For For 11 Approve Grant of Awards under the Group's Short and Long Term Incentive Plans to Andrew Mackenzie Management For For 12 Elect Malcolm Brinded as Director Management For For 13 Re-elect Malcolm Broomhead as Director Management For For 14 Re-elect Sir John Buchanan as Director Management For For 15 Re-elect Carlos Cordeiro as Director Management For For 16 Re-elect Pat Davies as Director Management For For 17 Re-elect Carolyn Hewson as Director Management For For 18 Re-elect Andrew Mackenzie as Director Management For For 19 Re-elect Lindsay Maxsted as Director Management For For 20 Re-elect Wayne Murdy as Director Management For For 21 Re-elect Keith Rumble as Director Management For For 22 Re-elect John Schubert as Director Management For For 23 Re-elect Shriti Vadera as Director Management For For 24 Re-elect Jac Nasser as Director Management For For 25 Elect Ian Dunlop, a Shareholder Nominee to the Board Shareholder Against Against BHP BILLITON PLC Meeting Date:MAY 06, 2015 Record Date:MAR 27, 2015 Meeting Type:SPECIAL Ticker:BLT Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Demerger of South32 from BHP Billiton Management For For BP PLC Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For C&J ENERGY SERVICES LTD. Meeting Date:JUN 04, 2015 Record Date:APR 06, 2015 Meeting Type:SPECIAL Ticker:CJES Security ID:G3164Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For 2 Amend Omnibus Stock Plan Management For For C&J ENERGY SERVICES, INC. Meeting Date:MAR 20, 2015 Record Date:JAN 30, 2015 Meeting Type:SPECIAL Ticker:CJES Security ID:12467B304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 1A Classify the Board of Directors Management For Against 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For CABOT OIL & GAS CORPORATION Meeting Date:APR 23, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Rhys J. Best Management For For 1.1b Elect Director Dan O. Dinges Management For For 1.1c Elect Director James R. Gibbs Management For For 1.1d Elect Director Robert L. Keiser Management For For 1.1e Elect Director Robert Kelley Management For For 1.1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Disclosure Shareholder Against Against 5 Proxy Access Shareholder Against Against CALIFORNIA RESOURCES CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:CRC Security ID:13057Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Justin A. Gannon Management For For 1.2 Elect Director Avedick B. Poladian Management For For 1.3 Elect Director Timothy J. Sloan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CALLON PETROLEUM COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:CPE Security ID:13123X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred L. Callon Management For For 1.2 Elect Director L. Richard Flury Management For For 1.3 Elect Director Michael L. Finch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 08, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Paulett Eberhart Management For For 1.2 Elect Director Peter J. Fluor Management For For 1.3 Elect Director Douglas L. Foshee Management For For 1.4 Elect Director Rodolfo Landim Management For For 1.5 Elect Director Jack B. Moore Management For For 1.6 Elect Director Michael E. Patrick Management For For 1.7 Elect Director Timothy J. Probert Management For For 1.8 Elect Director Jon Erik Reinhardsen Management For For 1.9 Elect Director R. Scott Rowe Management For For 1.10 Elect Director Brent J. Smolik Management For For 1.11 Elect Director Bruce W. Wilkinson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CANADIAN NATURAL RESOURCES LIMITED Meeting Date:MAY 07, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:CNQ Security ID:136385101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Catherine M. Best, N. Murray Edwards, Timothy W. Faithfull, Gary A. Filmon, Christopher L. Fong, Gordon D. Giffin, Wilfred A. Gobert, Steve W. Laut, Frank J. McKenna, David A. Tuer, and Annette M. Verschuren as Directors Management For For 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director N. Murray Edwards Management For For 1.3 Elect Director Timothy W. Faithfull Management For For 1.4 Elect Director Gary A. Filmon Management For For 1.5 Elect Director Christopher L. Fong Management For For 1.6 Elect Director Gordon D. Giffin Management For For 1.7 Elect Director Wilfred A. Gobert Management For For 1.8 Elect Director Steve W. Laut Management For For 1.9 Elect Director Frank J. McKenna Management For For 1.10 Elect Director David A. Tuer Management For For 1.11 Elect Director Annette M. Verschuren Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CHEVRON CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Prohibit Political Spending Shareholder Against Against 7 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 9 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 10 Proxy Access Shareholder Against For 11 Require Independent Board Chairman Shareholder Against For 12 Require Director Nominee with Environmental Experience Shareholder Against Against 13 Amend Bylaws Call Special Meetings Shareholder Against Against CIMAREX ENERGY CO. Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:XEC Security ID:171798101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph R. Albi Management For For 1.2 Elect Director Michael J. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For CLIFFS NATURAL RESOURCES INC. Meeting Date:JUL 29, 2014 Record Date:JUN 02, 2014 Meeting Type:PROXY CONTEST Ticker:CLF Security ID:18683K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Gary B. Halverson Management For For 1.2 Elect Director Mark E. Gaumond Management For For 1.3 Elect Director Susan M. Green Management For For 1.4 Elect Director Janice K. Henry Management For For 1.5 Elect Director James F. Kirsch Management For For 1.6 Elect Director Richard K. Riederer Management For For 1.7 Elect Director Timothy W. Sullivan Management For For 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Directors Robert P. Fisher, Jr. Shareholder For Did Not Vote 1.2 Elect Directors Celso Lourenco Goncalves Shareholder For Did Not Vote 1.3 Elect Directors Joseph Rutkowski Shareholder For Did Not Vote 1.4 Elect Directors James S. Sawyer Shareholder For Did Not Vote 1.5 Elect Directors Gabriel Stoliar Shareholder For Did Not Vote 1.6 Elect Directors Douglas Taylor Shareholder For Did Not Vote 2 Approve Non-Employee Director Restricted Stock Plan Management Against Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Did Not Vote 4 Amend Omnibus Stock Plan Management Against Did Not Vote 5 Ratify Auditors Management For Did Not Vote COBALT INTERNATIONAL ENERGY, INC. Meeting Date:APR 30, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:CIE Security ID:19075F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kay Bailey Hutchison Management For For 1.2 Elect Director D. Jeff van Steenbergen Management For For 1.3 Elect Director William P. Utt Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For CONCHO RESOURCES INC. Meeting Date:JUN 04, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven L. Beal Management For For 1.2 Elect Director Tucker S. Bridwell Management For For 1.3 Elect Director Mark B. Puckett Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For For 1.4 Elect Director Michael M. Kanovsky Management For For 1.5 Elect Director Robert A. Mosbacher, Jr. Management For For 1.6 Elect Director J. Larry Nichols Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Financial Risks of Climate Change Shareholder Against Against DIAMONDBACK ENERGY, INC. Meeting Date:JUN 08, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For DRESSER-RAND GROUP INC. Meeting Date:NOV 20, 2014 Record Date:OCT 22, 2014 Meeting Type:SPECIAL Ticker:DRC Security ID:261608103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For DRIL-QUIP, INC. Meeting Date:MAY 15, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:DRQ Security ID:262037104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director L. H. Dick Robertson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ECLIPSE RESOURCES CORPORATION Meeting Date:MAY 11, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:ECR Security ID:27890G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D. Martin Phillips Management For For 1.2 Elect Director Douglas E. Swanson, Jr. Management For For 1.3 Elect Director Randall M. Albert Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For ENCANA CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ECA Security ID:292505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter A. Dea Management For For 1.2 Elect Director Fred J. Fowler Management For For 1.3 Elect Director Howard J. Mayson Management For For 1.4 Elect Director Lee A. McIntire Management For For 1.5 Elect Director Margaret A. McKenzie Management For For 1.6 Elect Director Suzanne P. Nimocks Management For For 1.7 Elect Director Jane L. Peverett Management For For 1.8 Elect Director Brian G. Shaw Management For For 1.9 Elect Director Douglas J. Suttles Management For For 1.10 Elect Director Bruce G. Waterman Management For For 1.11 Elect Director Clayton H. Woitas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Authorize New Class of Preferred Stock Management For For 5 Advisory Vote on Executive Compensation Approach Management For For ENSCO PLC Meeting Date:MAY 18, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Keith O. Rattie as Director Management For For 1h Re-elect Paul E. Rowsey, III as Director Management For For 1i Re-elect Carl G. Trowell as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Ratify KPMG as US Independent Auditor Management For For 4 Appoint KPMG LLP as UK Statutory Auditor Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Amend Omnibus Stock Plan Management For For 7 Amend Executive Incentive Bonus Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Accept Financial Statements and Statutory Reports Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For EOG RESOURCES, INC. Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:EOG Security ID:26875P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Janet F. Clark Management For For 1.1b Elect Director Charles R. Crisp Management For For 1.1c Elect Director James C. Day Management For For 1.1d Elect Director H. Leighton Steward Management For For 1.1e Elect Director Donald F. Textor Management For For 1.1f Elect Director William R. Thomas Management For For 1.1g Elect Director Frank G. Wisner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against EQT CORPORATION Meeting Date:APR 15, 2015 Record Date:FEB 06, 2015 Meeting Type:ANNUAL Ticker:EQT Security ID:26884L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip G. Behrman Management For For 1.2 Elect Director A. Bray Cary, Jr. Management For For 1.3 Elect Director Margaret K. Dorman Management For For 1.4 Elect Director David L. Porges Management For For 1.5 Elect Director James E. Rohr Management For For 1.6 Elect Director David S. Shapira Management For For 1.7 Elect Director Lee T. Todd, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Adopt Proxy Access Right Shareholder Against For EXXON MOBIL CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director Douglas R. Oberhelman Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S. Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For 6 Require Director Nominee with Environmental Experience Shareholder Against Against 7 Increase the Number of Females on the Board Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FIRST QUANTUM MINERALS LTD. Meeting Date:MAY 07, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:FM Security ID:335934105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Philip K.R. Pascall Management For For 2.2 Elect Director G. Clive Newall Management For For 2.3 Elect Director Martin R. Rowley Management For For 2.4 Elect Director Peter St. George Management For For 2.5 Elect Director Andrew B. Adams Management For For 2.6 Elect Director Paul Brunner Management For For 2.7 Elect Director Michael Hanley Management For For 2.8 Elect Director Robert Harding Management For For 3 Approve PricewaterhouseCoopers LLP (UK) as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For FMC TECHNOLOGIES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mike R. Bowlin Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Eleazar de Carvalho Filho Management For For 1d Elect Director C. Maury Devine Management For For 1e Elect Director Claire S. Farley Management For For 1f Elect Director John T. Gremp Management For For 1g Elect Director Thomas M. Hamilton Management For For 1h Elect Director Peter Mellbye Management For For 1i Elect Director Joseph H. Netherland Management For For 1j Elect Director Peter Oosterveer Management For For 1k Elect Director Richard A. Pattarozzi Management For For 1l Elect Director James M. Ringler Management For For 2 Ratify KPMG LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORUM ENERGY TECHNOLOGIES, INC. Meeting Date:MAY 15, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:FET Security ID:34984V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael McShane Management For For 1.2 Elect Director Terence M. O ' Toole Management For For 1.3 Elect Director Louis A. Raspino Management For For 1.4 Elect Director John Schmitz Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For G-RESOURCES GROUP LTD. Meeting Date:MAY 29, 2015 Record Date:MAY 27, 2015 Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Chiu Tao as Director Management For For 2.2 Elect Ma Xiao as Director Management For For 2.3 Elect Or Ching Fai as Director Management For For 2.4 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Final Dividend Management For For GLENCORE PLC Meeting Date:MAY 07, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:GLEN Security ID:G39420107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Distribution Management For For 3 Approve Distribution in Specie of Ordinary Shares in Lonmin plc to Shareholders Management For For 4 Re-elect Anthony Hayward as Director Management For For 5 Re-elect Leonhard Fischer as Director Management For For 6 Re-elect William Macaulay as Director Management For For 7 Re-elect Ivan Glasenberg as Director Management For For 8 Re-elect Peter Coates as Director Management For For 9 Re-elect John Mack as Director Management For For 10 Re-elect Peter Grauer as Director Management For For 11 Elect Patrice Merrin as Director Management For For 12 Approve Remuneration Report Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For GOLDCORP INC. Meeting Date:APR 30, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Bell Management For For 1.2 Elect Director Beverley A. Briscoe Management For For 1.3 Elect Director Peter J. Dey Management For For 1.4 Elect Director Douglas M. Holtby Management For For 1.5 Elect Director Charles A. Jeannes Management For For 1.6 Elect Director Clement A. Pelletier Management For For 1.7 Elect Director P. Randy Reifel Management For For 1.8 Elect Director Ian W. Telfer Management For For 1.9 Elect Director Blanca Trevino Management For For 1.10 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend By-Laws Management For For 4 Amend Restricted Share Unit Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For GRAN TIERRA ENERGY INC. Meeting Date:JUN 24, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Dey Management For For 1.2 Elect Director Gary S. Guidry Management For For 1.3 Elect Director Evan Hazell Management For For 1.4 Elect Director Robert B. Hodgins Management For For 1.5 Elect Director J. Scott Price Management For For 1.6 Elect Director Ronald Royal Management For For 1.7 Elect Director David P. Smith Management For For 1.8 Elect Director Brooke Wade Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte LLP as Auditors Management For For HALLIBURTON COMPANY Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For HALLIBURTON COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abdulaziz F. Al Khayyal Management For For 1.2 Elect Director Alan M. Bennett Management For For 1.3 Elect Director James R. Boyd Management For For 1.4 Elect Director Milton Carroll Management For Against 1.5 Elect Director Nance K. Dicciani Management For For 1.6 Elect Director Murry S. Gerber Management For For 1.7 Elect Director Jose C. Grubisich Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Jeffrey A. Miller Management For For 1.12 Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HESS CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:HES Security ID:42809H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney F. Chase Management For For 1.2 Elect Director Terrence J. Checki Management For For 1.3 Elect Director Harvey Golub Management For For 1.4 Elect Director John B. Hess Management For For 1.5 Elect Director Edith E. Holiday Management For For 1.6 Elect Director Risa Lavizzo-Mourey Management For For 1.7 Elect Director David McManus Management For For 1.8 Elect Director John H. Mullin, III Management For For 1.9 Elect Director James H. Quigley Management For For 1.10 Elect Director Robert N. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against For 6 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against HOLLYFRONTIER CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director Leldon E. Echols Management For For 1c Elect Director R. Kevin Hardage Management For For 1d Elect Director Michael C. Jennings Management For For 1e Elect Director Robert J. Kostelnik Management For For 1f Elect Director James H. Lee Management For For 1g Elect Director Franklin Myers Management For For 1h Elect Director Michael E. Rose Management For For 1i Elect Director Tommy A. Valenta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability, Including GHG Goals Shareholder Against Against HORNBECK OFFSHORE SERVICES, INC. Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:HOS Security ID:440543106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Hornbeck Management For Withhold 1.2 Elect Director Steven W. Krablin Management For For 1.3 Elect Director John T. Rynd Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HUDBAY MINERALS INC. Meeting Date:MAY 22, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:HBM Security ID:443628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David Garofalo Management For For 1b Elect Director Igor A. Gonzales Management For For 1c Elect Director Tom A. Goodman Management For For 1d Elect Director Alan R. Hibben Management For For 1e Elect Director W. Warren Holmes Management For For 1f Elect Director Sarah B. Kavanagh Management For For 1g Elect Director Carin S. Knickel Management For For 1h Elect Director Alan J. Lenczner Management For For 1i Elect Director Kenneth G. Stowe Management For For 1j Elect Director Michael T. Waites Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Common Shares Upon Exercise of Outstanding Warrants Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierre Lebel Management For Withhold 1.2 Elect Director J. Brian Kynoch Management For For 1.3 Elect Director Larry G. Moeller Management For For 1.4 Elect Director Theodore W. Muraro Management For For 1.5 Elect Director Laurie Pare Management For For 1.6 Elect Director Edward A. Yurkowski Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For KEY ENERGY SERVICES, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Alario Management For For 1.2 Elect Director Ralph S. Michael, III Management For For 1.3 Elect Director Arlene M. Yocum Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 06, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Robin Buchanan Supervisory Board Management For For 1b Elect Stephen F. Cooper to Supervisory Board Management For For 1c Elect Isabella D. Goren to Supervisory Board Management For For 1d Elect Robert G. Gwin to Supervisory Board Management For For 2a Elect Kevin W. Brown to Management Board Management For For 2b Elect Jeffrey A. Kaplan to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 2.80 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Board to Issue Shares up to 20 Percent of Authorized Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For Against 12 Amend Qualified Employee Stock Purchase Plan Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For MARATHON OIL CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Gregory H. Boyce Management For For 1.1b Elect Director Pierre Brondeau Management For For 1.1c Elect Director Chadwick C. Deaton Management For For 1.1d Elect Director Marcela E. Donadio Management For For 1.1e Elect Director Philip Lader Management For For 1.1f Elect Director Michael E. J. Phelps Management For For 1.1g Elect Director Dennis H. Reilley Management For For 1.1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against 5 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against MARATHON PETROLEUM CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For For 1.2 Elect Director Donna A. James Management For For 1.3 Elect Director James E. Rohr Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Maffucci Management For For 1.2 Elect Director William E. McDonald Management For For 1.3 Elect Director Frank H. Menaker, Jr. Management For For 1.4 Elect Director Richard A. Vinroot Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MATADOR RESOURCES COMPANY Meeting Date:APR 02, 2015 Record Date:FEB 18, 2015 Meeting Type:SPECIAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For MATADOR RESOURCES COMPANY Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carlos M. Sepulveda, Jr. Management For For 1.2 Elect Director Margaret B. Shannon Management For For 1.3 Elect Director George M. Yates Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For MEG ENERGY CORP. Meeting Date:MAY 07, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:MEG Security ID:552704108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William McCaffrey Management For For 1.2 Elect Director David B. Krieger Management For For 1.3 Elect Director Peter R. Kagan Management For For 1.4 Elect Director Boyd Anderson Management For For 1.5 Elect Director James D. McFarland Management For For 1.6 Elect Director Harvey Doerr Management For For 1.7 Elect Director Robert Hodgins Management For For 1.8 Elect Director Jeffrey J. McCaig Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For MMG LIMITED Meeting Date:JUL 21, 2014 Record Date:JUL 16, 2014 Meeting Type:SPECIAL Ticker:01208 Security ID:Y6133Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Purchase Agreement and Related Transactions Management For For 2 Approve CMN Framework Offtake Agreement Management For For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 13, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Clay C. Williams Management For For 1B Elect Director Greg L. Armstrong Management For For 1C Elect Director Robert E. Beauchamp Management For For 1D Elect Director Marcela E. Donadio Management For For 1E Elect Director Ben A. Guill Management For For 1F Elect Director David D. Harrison Management For For 1G Elect Director Roger L. Jarvis Management For For 1H Elect Director Eric L. Mattson Management For For 1I Elect Director Jeffery A. Smisek Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NAUTILUS MINERALS INC. Meeting Date:JUN 16, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Geoffrey Loudon Management For For 1.2 Elect Director Russell Debney Management For For 1.3 Elect Director Cynthia Thomas Management For For 1.4 Elect Director Mohammed Al Barwani Management For For 1.5 Elect Director Tariq Al Barwani Management For For 1.6 Elect Director Mark Horn Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEWCREST MINING LTD. Meeting Date:OCT 31, 2014 Record Date:OCT 29, 2014 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Winifred Kamit as Director Management For For 2b Elect Richard Knight as Director Management For Against 3 Approve the Remuneration Report Management For Against 4a Approve the Grant of Performance Rights to Sandeep Biswas, Managing Director and Chief Executive Officer of the Company Management For Against 4b Approve the Grant of Performance Rights to Gerard Bond, Finance Director and Chief Financial Officer of the Company Management For For 5 Approve the Renewal of the Proportional Takeover Provisions Management For For NOBLE CORPORATION PLC Meeting Date:DEC 22, 2014 Record Date:NOV 11, 2014 Meeting Type:SPECIAL Ticker:NE Security ID:G65431101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Share Repurchase Program Management For For NOBLE CORPORATION PLC Meeting Date:APR 24, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:NE Security ID:G65431101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Julie H. Edwards Management For For 2 Elect Director Scott D. Josey Management For For 3 Elect Director Jon A. Marshall Management For For 4 Elect Director Mary P. Ricciardello Management For For 5 Elect Director David W. Williams Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers LLP as Statutory Auditor Management For For 8 Authorize Audit Committee to Fix Remuneration of Statutory Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 10 Advisory Vote to Ratify Directors' Compensation Report Management For Against 11 Approve Omnibus Stock Plan Management For For NOBLE ENERGY, INC. Meeting Date:APR 28, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Thomas J. Edelman Management For For 1.5 Elect Director Eric P. Grubman Management For For 1.6 Elect Director Kirby L. Hedrick Management For For 1.7 Elect Director David L. Stover Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For 6 Approve Non-Employee Director Omnibus Stock Plan Management For For 7 Adopt Proxy Access Right Shareholder Against For 8 Report on Impacts of and Plans to Align with Global Climate Change Policy Shareholder Against Against OASIS PETROLEUM INC. Meeting Date:MAY 04, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:OAS Security ID:674215108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Cassidy Management For For 1.2 Elect Director Taylor L. Reid Management For For 1.3 Elect Director Bobby S. Shackouls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Require Independent Board Chairman Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director William R. Klesse Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Claw-back of Payments under Restatements Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against OCEANEERING INTERNATIONAL, INC. Meeting Date:MAY 08, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Huff Management For For 1.2 Elect Director M. Kevin McEvoy Management For For 1.3 Elect Director Steven A. Webster Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director S. James Nelson Management For For 1.2 Elect Director Gary L. Rosenthal Management For For 1.3 Elect Director William T. Van Kleef Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OPHIR ENERGY PLC Meeting Date:FEB 06, 2015 Record Date:FEB 04, 2015 Meeting Type:SPECIAL Ticker:OPHR Security ID:G6768E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Salamander Energy plc Management For For OPHIR ENERGY PLC Meeting Date:MAY 20, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:OPHR Security ID:G6768E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Dr Bill Higgs as Director Management For For 4 Elect Dr Carol Bell as Director Management For For 5 Re-elect Nicholas Smith as Director Management For For 6 Re-elect Dr Nicholas Cooper as Director Management For For 7 Re-elect Ronald Blakely as Director Management For For 8 Re-elect Alan Booth as Director Management For For 9 Re-elect Vivien Gibney as Director Management For For 10 Re-elect Bill Schrader as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For PANAUST LTD Meeting Date:MAY 22, 2015 Record Date:MAY 20, 2015 Meeting Type:ANNUAL Ticker:PNA Security ID:Q7283A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For Against 3 Elect Ken Pickering as Director Management For For 4 Elect Geoff Handley as Director Management For For 5 Approve the Grant of Up to 2.71 Million Ordinary Fully Paid Shares and the Advance of Loan to Fred Hess, Managing Director of the Company Management For For 6 Approve the Long Term Incentives to Robert Usher Management For For PEABODY ENERGY CORPORATION Meeting Date:MAY 04, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Glenn L. Kellow Management For For 1.6 Elect Director Henry E. Lentz Management For For 1.7 Elect Director Robert A. Malone Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director Michael W. Sutherlin Management For For 1.10 Elect Director John F. Turner Management For For 1.11 Elect Director Sandra A. Van Trease Management For For 1.12 Elect Director Heather A. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:JAN 30, 2015 Record Date:JAN 06, 2015 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Absorption of Energetica Camacari Muricy I S.A. (Muricy) Management For For 2 Approve Absorption of Arembepe Energia S.A. (Arembepe) Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 29, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Elect Directors Appointed by the Controlling Shareholder Management For Against 1.b Elect Walter Mendes de Oliveira Filho as Director Nominated by Minority Shareholders Shareholder None For 2 Elect Board Chairman Management For For 3.a Elect Fiscal Council Members Appointed by the Controlling Shareholder Management For Against 3.b Elect Reginaldo Ferreira Alexandre and Mario Cordeiro Filho (Alternate) as Fiscal Council Members Appointed by Minority Shareholders Shareholder None For 1 Approve Remuneration of Company's Management and Fiscal Council Members Management For For 2 Ratify The Use of Balance Remaining from the Remuneration Approved for Fiscal Year 2014 for Payment of Vacation, Housing Assistance and Airfares of Company's Executives Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:MAY 25, 2015 Record Date:MAY 04, 2015 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For Against PHILLIPS 66 Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director J. Brian Ferguson Management For For 1b Elect Director Harold W. McGraw, III Management For For 1c Elect Director Victoria J. Tschinkel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Adopt Quantitative GHG Goals for Operations Shareholder Against Against PIONEER ENERGY SERVICES CORP. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PES Security ID:723664108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wm. Stacy Locke Management For For 1.2 Elect Director C. John Thompson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Restricted Stock Units to Wm. Stacy Locke Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify KPMG LLP as Auditors Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director J. Kenneth Thompson Management For For 1.11 Elect Director Phoebe A. Wood Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For RANDGOLD RESOURCES LTD Meeting Date:MAY 05, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Mark Bristow as Director Management For For 6 Re-elect Norborne Cole Jr as Director Management For For 7 Re-elect Christopher Coleman as Director Management For For 8 Re-elect Kadri Dagdelen as Director Management For For 9 Re-elect Jamil Kassum as Director Management For For 10 Re-elect Jeanine Mabunda Lioko as Director Management For For 11 Re-elect Andrew Quinn as Director Management For For 12 Re-elect Graham Shuttleworth as Director Management For For 13 Re-elect Karl Voltaire as Director Management For For 14 Elect Safiatou Ba-N'Daw as Director Management For For 15 Reappoint BDO LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 19 Approve Award of Ordinary Shares to the Senior Independent Director Management For For 20 Approve Award of Ordinary Shares to the Chairman Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For REX ENERGY CORPORATION Meeting Date:MAY 08, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:REXX Security ID:761565100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lance T. Shaner Management For For 1.2 Elect Director Thomas C. Stabley Management For For 1.3 Elect Director John W. Higbee Management For For 1.4 Elect Director John A. Lombardi Management For For 1.5 Elect Director Eric L. Mattson Management For For 1.6 Elect Director Todd N. Tipton Management For For 1.7 Elect Director John J. Zak Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RICE ENERGY INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:RICE Security ID:762760106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel J. Rice, IV Management For For 1.2 Elect Director James W. Christmas Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For RIGNET, INC. Meeting Date:MAY 08, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:RNET Security ID:766582100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Browning Management For For 1.2 Elect Director Mattia Caprioli Management For For 1.3 Elect Director Charles L. Davis Management For For 1.4 Elect Director Kevin Mulloy Management For For 1.5 Elect Director Kevin J. O'Hara Management For For 1.6 Elect Director Keith Olsen Management For For 1.7 Elect Director Mark B. Slaughter Management For For 1.8 Elect Director Brent K. Whittington Management For For 1.9 Elect Director Ditlef de Vibe Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RIO TINTO PLC Meeting Date:APR 16, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report for UK Law Purposes Management For For 4 Approve Remuneration Report for Australian Law Purposes Management For For 5 Elect Megan Clark as Director Management For For 6 Elect Michael L'Estrange as Director Management For For 7 Re-elect Robert Brown as Director Management For For 8 Re-elect Jan du Plessis as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Richard Goodmanson as Director Management For For 11 Re-elect Anne Lauvergeon as Director Management For For 12 Re-elect Chris Lynch as Director Management For For 13 Re-elect Paul Tellier as Director Management For For 14 Re-elect Simon Thompson as Director Management For For 15 Re-elect John Varley as Director Management For For 16 Re-elect Sam Walsh as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ROMARCO MINERALS INC. Meeting Date:MAY 12, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane R. Garrett Management For For 1.2 Elect Director James R. Arnold Management For For 1.3 Elect Director Leendert G. Krol Management For For 1.4 Elect Director Robert (Don) MacDonald Management For For 1.5 Elect Director John O. Marsden Management For For 1.6 Elect Director Patrick Michaels Management For For 1.7 Elect Director Robert van Doorn Management For For 1.8 Elect Director Gary A. Sugar Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROWAN COMPANIES PLC Meeting Date:AUG 15, 2014 Record Date:JUN 19, 2014 Meeting Type:SPECIAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Reduction Management For For ROWAN COMPANIES PLC Meeting Date:MAY 01, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Thomas P. Burke as Director Management For For 1b Elect William T. Fox, III as Director Management For For 1c Elect Graham Hearne as Director Management For For 1d Elect Thomas R. Hix as Director Management For For 1e Elect Suzanne P. Nimocks as Director Management For For 1f Elect P. Dexter Peacock as Director Management For For 1g Elect John J. Quicke as Director Management For For 1h Elect W. Matt Ralls as Director Management For For 1i Elect Tore I. Sandvold as Director Management For For 2 Ratify Deloitte & Touche LLP as U.S. Auditors Management For For 3 Reappoint Deloitte LLP as U.K. Auditors Management For For 4 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For RPC, INC. Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:RES Security ID:749660106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary W. Rollins Management For For 1.2 Elect Director Richard A. Hubbell Management For For 1.3 Elect Director Larry L. Prince Management For Withhold 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Report on Sustainability, Including GHG Goals Shareholder Against For SANDFIRE RESOURCES NL Meeting Date:NOV 20, 2014 Record Date:NOV 18, 2014 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect W John Evans as Director Management For For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SM ENERGY COMPANY Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry W. Bickle Management For For 1.2 Elect Director Stephen R. Brand Management For For 1.3 Elect Director William J. Gardiner Management For For 1.4 Elect Director Loren M. Leiker Management For For 1.5 Elect Director Javan D. Ottoson Management For For 1.6 Elect Director Ramiro G. Peru Management For For 1.7 Elect Director Julio M. Quintana Management For For 1.8 Elect Director Rose M. Robeson Management For For 1.9 Elect Director William D. Sullivan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUTHERN COPPER CORPORATION Meeting Date:APR 30, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:SCCO Security ID:84265V105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director German Larrea Mota-Velasco Management For For 1.2 Elect Director Oscar Gonzalez Rocha Management For Withhold 1.3 Elect Director Emilio Carrillo Gamboa Management For Withhold 1.4 Elect Director Alfredo Casar Perez Management For For 1.5 Elect Director Luis Castelazo Morales Management For For 1.6 Elect Director Enrique Castillo Sanchez Mejorada Management For Withhold 1.7 Elect Director Xavier Garcia de Quevedo Topete Management For Withhold 1.8 Elect Director Daniel Muniz Quintanilla Management For For 1.9 Elect Director Luis Miguel Palomino Bonilla Management For Withhold 1.10 Elect Director Gilberto Perezalonso Cifuentes Management For Withhold 1.11 Elect Director Juan Rebolledo Gout Management For For 1.12 Elect Director Ruiz Sacristan Management For For 2 Ratify Galaz,Yamazaki, Ruiz Urquiza S.C. as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Gass Management For For 1.2 Elect Director Catherine A. Kehr Management For For 1.3 Elect Director Greg D. Kerley Management For For 1.4 Elect Director Vello A. Kuuskraa Management For For 1.5 Elect Director Kenneth R. Mourton Management For For 1.6 Elect Director Steven L. Mueller Management For For 1.7 Elect Director Elliott Pew Management For For 1.8 Elect Director Terry W. Rathert Management For For 1.9 Elect Director Alan H. Stevens Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against 5 Proxy Access Shareholder Against For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 22, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Michael M. McShane Management For For 1.7 Elect Director W. Matt Ralls Management For For 1.8 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For TAHOE RESOURCES INC. Meeting Date:MAY 08, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Kevin McArthur Management For For 1.2 Elect Director Alex Black Management For For 1.3 Elect Director Tanya M. Jakusconek Management For For 1.4 Elect Director A. Dan Rovig Management For For 1.5 Elect Director Paul B. Sweeney Management For For 1.6 Elect Director James S. Voorhees Management For For 1.7 Elect Director Drago Kisic Wagner Management For For 1.8 Elect Director Kenneth F. Williamson Management For For 1.9 Elect Director Klaus Zeitler Management For For 2 Ratify Deloitte LLP as Auditors Management For For TECK RESOURCES LIMITED Meeting Date:APR 22, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TCK.B Security ID:878742204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mayank M. Ashar Management For For 1.2 Elect Director Felix P. Chee Management For For 1.3 Elect Director Jack L. Cockwell Management For For 1.4 Elect Director Laura L. Dottori-Attanasio Management For For 1.5 Elect Director Edward C. Dowling Management For For 1.6 Elect Director Norman B. Keevil Management For For 1.7 Elect Director Norman B. Keevil III Management For For 1.8 Elect Director Takeshi Kubota Management For For 1.9 Elect Director Takashi Kuriyama Management For For 1.10 Elect Director Donald R. Lindsay Management For For 1.11 Elect Director Tracey L. McVicar Management For For 1.12 Elect Director Kenneth W. Pickering Management For For 1.13 Elect Director Warren S.R. Seyffert Management For For 1.14 Elect Director Timothy R. Snider Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For THE MOSAIC COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy E. Cooper Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Denise C. Johnson Management For For 1d Elect Director Robert L. Lumpkins Management For For 1e Elect Director William T. Monahan Management For For 1f Elect Director James L. Popowich Management For For 1g Elect Director James T. Prokopanko Management For For 1h Elect Director Steven M. Seibert Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TOTAL SA Meeting Date:MAY 29, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.44 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patrick Artus as Director Management For For 7 Reelect Anne-Marie Idrac as Director Management For For 8 Elect Patrick Pouyanne as Director Management For For 9 Approve Agreement with Patrick Pouyanne, CEO Management For For 10 Advisory Vote on Compensation of Thierry Desmarest, Chairman since Oct. 22, 2014 Management For For 11 Advisory Vote on Compensation of Patrick Pouyanne, CEO since Oct. 22, 2014 Management For For 12 Advisory Vote on Compensation of Christophe de Margerie, CEO and Chairman until Oct. 20, 2014 Management For For 13 Address the Matter of a Fair Sharing of Costs between Shareholders and Company Employees Shareholder Against Against TULLOW OIL PLC Meeting Date:APR 30, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:TLW Security ID:G91235104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Mike Daly as Director Management For For 4 Re-elect Jeremy Wilson as Director Management For For 5 Re-elect Tutu Agyare as Director Management For For 6 Re-elect Anne Drinkwater as Director Management For For 7 Re-elect Ann Grant as Director Management For For 8 Re-elect Aidan Heavey as Director Management For For 9 Re-elect Steve Lucas as Director Management For For 10 Re-elect Graham Martin as Director Management For For 11 Re-elect Angus McCoss as Director Management For For 12 Re-elect Paul McDade as Director Management For For 13 Re-elect Ian Springett as Director Management For For 14 Re-elect Simon Thompson as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Amend Employee Share Award Plan Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For VALERO ENERGY CORPORATION Meeting Date:APR 30, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Jerry D. Choate Management For For 1.1b Elect Director Joseph W. Gorder Management For For 1.1c Elect Director Deborah P. Majoras Management For For 1.1d Elect Director Donald L. Nickles Management For For 1.1e Elect Director Philip J. Pfeiffer Management For For 1.1f Elect Director Robert A. Profusek Management For For 1.1g Elect Director Susan Kaufman Purcell Management For For 1.1h Elect Director Stephen M. Waters Management For For 1.1i Elect Director Randall J. Weisenburger Management For For 1.1j Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against WEATHERFORD INTERNATIONAL PLC Meeting Date:SEP 24, 2014 Record Date:AUG 01, 2014 Meeting Type:ANNUAL Ticker:WFT Security ID:G48833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director David J. Butters Management For For 1B Elect Director Bernard J. Duroc-Danner Management For For 1C Elect Director John D. Gass Management For For 1D Elect Director Francis S. Kalman Management For For 1E Elect Director William E. Macaulay Management For For 1F Elect Director Robert K. Moses, Jr. Management For For 1G Elect Director Guillermo Ortiz Management For For 1H Elect Director Emyr Jones Parry Management For For 1I Elect Director Robert A. Rayne Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Authorize Holding of 2015 Annual General Meeting Outside of Ireland Management For For WEATHERFORD INTERNATIONAL PLC Meeting Date:JUN 16, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:WFT Security ID:G48833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mohamed A. Awad Management For For 1b Elect Director David J. Butters Management For For 1c Elect Director Bernard J. Duroc-Danner Management For For 1d Elect Director John D. Gass Management For For 1e Elect Director Emyr Jones Parry Management For For 1f Elect Director Francis S. Kalman Management For For 1g Elect Director William E. Macaulay Management For For 1h Elect Director Robert K. Moses, Jr. Management For For 1i Elect Director Guillermo Ortiz Management For For 1j Elect Director Robert A. Rayne Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Authorize Holding of 2016 Annual General Meeting Outside of Ireland Management For For WHITING PETROLEUM CORPORATION Meeting Date:DEC 03, 2014 Record Date:OCT 14, 2014 Meeting Type:SPECIAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For Franklin Small Cap Growth Fund 2U, INC. Meeting Date:MAY 26, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:TWOU Security ID:90214J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Paucek Management For For 1.2 Elect Director Paul A. Maeder Management For For 1.3 Elect Director Robert M. Stavis Management For For 2 Ratify KPMG LLP as Auditors Management For For A10 NETWORKS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:ATEN Security ID:002121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Phillip J. Salsbury Management For Against 2 Approve Stock Option Exchange Program Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Deloitte & Touche LLP as Auditors Management For For ADEPTUS HEALTH INC. Meeting Date:MAY 19, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:ADPT Security ID:006855100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas S. Hall Management For For 1.2 Elect Director Richard Covert Management For For 1.3 Elect Director Steven V. Napolitano Management For For 1.4 Elect Director Daniel W. Rosenberg Management For Withhold 1.5 Elect Director Gregory W. Scott Management For For 1.6 Elect Director Ronald L. Taylor Management For For 1.7 Elect Director Jeffery S. Vender Management For For 2 Ratify KMPG LLP as Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Montie R. Brewer Management For For 1b Elect Director Gary Ellmer Management For For 1c Elect Director Maurice J. Gallagher, Jr. Management For For 1d Elect Director Linda A. Marvin Management For For 1e Elect Director Charles W. Pollard Management For For 1f Elect Director John Redmond Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Pro-rata Vesting of Equity Awards Shareholder Against Against ALTRA INDUSTRIAL MOTION CORP. Meeting Date:APR 30, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:AIMC Security ID:02208R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edmund M. Carpenter Management For For 1.2 Elect Director Carl R. Christenson Management For For 1.3 Elect Director Lyle G. Ganske Management For For 1.4 Elect Director Michael S. Lipscomb Management For For 1.5 Elect Director Larry McPherson Management For For 1.6 Elect Director Thomas W. Swidarski Management For For 1.7 Elect Director James H. Woodward, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. Meeting Date:APR 30, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:AXL Security ID:024061103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David C. Dauch Management For For 1.2 Elect Director William L. Kozyra Management For For 1.3 Elect Director Peter D. Lyons Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For ARATANA THERAPEUTICS, INC. Meeting Date:JUN 18, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irvine 'Irv' O. Hockaday Management For For 1.2 Elect Director Jay Lichter Management For For 1.3 Elect Director Merilee Raines Management For For 1.4 Elect Director John Vander Vort Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ASTRONICS CORPORATION Meeting Date:JUN 04, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:ATRO Security ID:046433108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond W. Boushie Management For For 1.2 Elect Director Robert T. Brady Management For Withhold 1.3 Elect Director John B. Drenning Management For Withhold 1.4 Elect Director Peter J. Gundermann Management For For 1.5 Elect Director Kevin T. Keane Management For For 1.6 Elect Director Robert J. McKenna Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For BAZAARVOICE, INC. Meeting Date:OCT 06, 2014 Record Date:AUG 11, 2014 Meeting Type:ANNUAL Ticker:BV Security ID:073271108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sydney L. Carey Management For For 1.2 Elect Director Thomas J. Meredith Management For For 2 Ratify Auditors Management For For BBCN BANCORP, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:BBCN Security ID:073295107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kiho Choi Management For For 1.2 Elect Director Jinho Doo Management For For 1.3 Elect Director C.K. (Chuck) Hong Management For For 1.4 Elect Director Jin Chul Jhung Management For For 1.5 Elect Director Kevin S. Kim Management For For 1.6 Elect Director Peter Y.S. Kim Management For Withhold 1.7 Elect Director Sang Hoon Kim Management For For 1.8 Elect Director Chung Hyun Lee Management For For 1.9 Elect Director William J. Lewis Management For For 1.10 Elect Director David P. Malone Management For For 1.11 Elect Director Gary E. Peterson Management For For 1.12 Elect Director Scott Yoon-Suk Whang Management For For 1.13 Elect Director Dale S. Zuehls Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG, LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Adjourn Meeting Management For For BEACON ROOFING SUPPLY, INC. Meeting Date:FEB 11, 2015 Record Date:DEC 22, 2014 Meeting Type:ANNUAL Ticker:BECN Security ID:073685109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert R. Buck Management For For 1.2 Elect Director Paul M. Isabella Management For For 1.3 Elect Director Richard W. Frost Management For For 1.4 Elect Director James J. Gaffney Management For For 1.5 Elect Director Peter M. Gotsch Management For Withhold 1.6 Elect Director Neil S. Novich Management For For 1.7 Elect Director Stuart A. Randle Management For For 1.8 Elect Director Wilson B. Sexton Management For For 1.9 Elect Director Douglas L. Young Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BORDERFREE INC. Meeting Date:APR 30, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:BRDR Security ID:09970L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George H. Spencer, III Management For For 1.2 Elect Director Daniel T. Ciporin Management For For 1.3 Elect Director Stephen J. Getsy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 20, 2014 Record Date:SEP 24, 2014 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph L. Barry, Jr. Management For Withhold 1.2 Elect Director Robert A. Eberle Management For For 1.3 Elect Director Jeffrey C. Leathe Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For BROADSOFT, INC. Meeting Date:APR 30, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul J. Magelli Management For For 1.2 Elect Director Douglas L. Maine Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 1.8 Elect Director Cynthia L. Davis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For C&J ENERGY SERVICES LTD. Meeting Date:JUN 04, 2015 Record Date:APR 06, 2015 Meeting Type:SPECIAL Ticker:CJES Security ID:G3164Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For 2 Amend Omnibus Stock Plan Management For For C&J ENERGY SERVICES, INC. Meeting Date:MAR 20, 2015 Record Date:JAN 30, 2015 Meeting Type:SPECIAL Ticker:CJES Security ID:12467B304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 1A Classify the Board of Directors Management For Against 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For CALLIDUS SOFTWARE INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:CALD Security ID:13123E500 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles M. Boesenberg Management For For 1b Elect Director Murray D. Rode Management For For 1c Elect Director Leslie J. Stretch Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For CALLON PETROLEUM COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:CPE Security ID:13123X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred L. Callon Management For For 1.2 Elect Director L. Richard Flury Management For For 1.3 Elect Director Michael L. Finch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For CAVIUM, INC. Meeting Date:JUN 18, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanjay Mehrotra Management For For 1.2 Elect Director Madhav V. Rajan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITI TRENDS, INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:CTRN Security ID:17306X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurens M. Goff Management For For 1.2 Elect Director Jason T. Mazzola Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For COGNEX CORPORATION Meeting Date:APR 17, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Shillman Management For For 1.2 Elect Director Jeffrey B. Miller Management For For 1.3 Elect Director Reuben Wasserman Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder None For COHERENT, INC. Meeting Date:MAR 04, 2015 Record Date:JAN 13, 2015 Meeting Type:ANNUAL Ticker:COHR Security ID:192479103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Ambroseo Management For For 1.2 Elect Director Jay T. Flatley Management For For 1.3 Elect Director Susan M. James Management For For 1.4 Elect Director L. William (Bill) Krause Management For For 1.5 Elect Director Garry W. Rogerson Management For For 1.6 Elect Director Steve Skaggs Management For For 1.7 Elect Director Sandeep Vij Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORIUM INTERNATIONAL, INC. Meeting Date:MAR 12, 2015 Record Date:JAN 14, 2015 Meeting Type:ANNUAL Ticker:CORI Security ID:21887L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bhaskar Chaudhuri Management For For 1.2 Elect Director Ronald Eastman Management For For 1.3 Elect Director Paul Goddard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against CVENT, INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:CVT Security ID:23247G109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sanjeev K. Bansal Management For For 2 Ratify KPMG LLP as Auditors Management For For DEMANDWARE, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence S. Bohn Management For For 1.2 Elect Director Jill Granoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For DEXCOM, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Terrance H. Gregg Management For For 1b Elect Director Kevin Sayer Management For For 1c Elect Director Nicholas Augustinos Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For Against 5 Approve Qualified Employee Stock Purchase Plan Management For For DIGITALGLOBE, INC. Meeting Date:MAY 26, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne J. Decyk Management For For 1b Elect Director Martin C. Faga Management For For 1c Elect Director Lawrence A. Hough Management For For 1d Elect Director Warren C. Jenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ESSENT GROUP LTD. Meeting Date:MAY 06, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:ESNT Security ID:G3198U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Aditya Dutt Management For For 1.2 Elect Director Roy J. Kasmar Management For For 1.3 Elect Director Andrew Turnbull Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For EVERCORE PARTNERS INC. Meeting Date:JUN 08, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:EVR Security ID:29977A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Altman Management For For 1.2 Elect Director Richard I. Beattie Management For For 1.3 Elect Director Francois de Saint Phalle Management For For 1.4 Elect Director Gail B. Harris Management For For 1.5 Elect Director Curt Hessler Management For For 1.6 Elect Director Robert B. Millard Management For Withhold 1.7 Elect Director Willard J. Overlock, Jr. Management For For 1.8 Elect Director Ralph L. Schlosstein Management For For 1.9 Elect Director William J. Wheeler Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For EXACT SCIENCES CORPORATION Meeting Date:JUL 24, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:EXAS Security ID:30063P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Maneesh K. Arora Management For For 1.2 Elect Director James E. Doyle Management For For 1.3 Elect Director Lionel N. Sterling Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Ratify Auditors Management For For EXPONENT, INC. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:EXPO Security ID:30214U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Gaulke Management For For 1.2 Elect Director Paul R. Johnston Management For For 1.3 Elect Director Karen A. Richardson Management For For 1.4 Elect Director Stephen C. Riggins Management For For 1.5 Elect Director John B. Shoven Management For For 1.6 Elect Director Debra L. Zumwalt Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Reduce Authorized Common and Preferred Stock Management For For 4 Approve Stock Split Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FARO TECHNOLOGIES, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:FARO Security ID:311642102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lynn Brubaker Management For For 1.2 Elect Director Simon Raab Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIVE BELOW, INC. Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:FIVE Security ID:33829M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Mussafer Management For For 1.2 Elect Director David Schlessinger Management For For 1.3 Elect Director Thomas G. Vellios Management For For 1.4 Elect Director Catherine E. Buggeln Management For For 1.5 Elect Director Joel D. Anderson Management For For 1.6 Elect Director Kathleen S. Barclay Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For FOAMIX PHARMACEUTICALS LTD. Meeting Date:JUN 22, 2015 Record Date:MAY 21, 2015 Meeting Type:ANNUAL Ticker:FOMX Security ID:M46135105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Ratify Election of Anna Kazanchyan as Director Management For For 1.2 Ratify Election of Aaron Schwartz as Director Management For For 2 Reappoint Kesselman & Kesselman (PwC International) as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Compensation Policy for the Directors and Officers of the Company Management For For 4.1 Approve Bonus for 2014 to Dov Tamarkin, CEO Management For For 4.2 Amend Annual Base Salary of Dov Tamarkin, CEO Management For For 4.3 Grant Dov Tamarkin, CEO, Options to Purchase 45,000 Shares Management For For 4.4 Grant Dov Tamarkin, CEO, 18,000 RSUs Management For For 5.1 Approve Bonus for 2014 to Meir Eini, Chief Innovation Officer Management For For 5.2 Amend Annual Base Salary of Meir Eini, Chief Innovation Officer Management For For 5.3 Grant Meir Eini, Chief Innovation Officer, Options to Purchase 36,000 Shares Management For For 5.4 Grant Meir Eini, Chief Innovation Officer, 18,000 RSUs Management For For 6 Discuss Financial Statements and the Report of the Board for 2014 Management None None GLOBAL EAGLE ENTERTAINMENT INC. Meeting Date:JUN 23, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:ENT Security ID:37951D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey E. Epstein Management For Withhold 1.2 Elect Director Jeffrey A. Leddy Management For Withhold 1.3 Elect Director Stephen Hasker Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adjourn Meeting Management For Against 5 Ratify Ernst & Young LLP as Auditors Management For For GRAND CANYON EDUCATION, INC. Meeting Date:MAY 18, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Richardson Management For For 1.2 Elect Director Brian E. Mueller Management For For 1.3 Elect Director David J. Johnson Management For For 1.4 Elect Director Jack A. Henry Management For For 1.5 Elect Director Bradley A. Casper Management For For 1.6 Elect Director Kevin F. Warren Management For For 1.7 Elect Director Sara R. Dial Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For GREATBATCH, INC. Meeting Date:MAY 14, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:GB Security ID:39153L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela G. Bailey Management For For 1.2 Elect Director Anthony P. Bihl, III Management For For 1.3 Elect Director Joseph W. Dziedzic Management For For 1.4 Elect Director Thomas J. Hook Management For For 1.5 Elect Director Joseph A. Miller, Jr. Management For For 1.6 Elect Director Bill R. Sanford Management For For 1.7 Elect Director Peter H. Soderberg Management For For 1.8 Elect Director William B. Summers, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 04, 2014 Record Date:OCT 08, 2014 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew Brown Management For For 1.2 Elect Director Craig Cornway Management For For 1.3 Elect Director Clifton Thomas Weatherford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year H.B. FULLER COMPANY Meeting Date:APR 09, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas W. Handley Management For For 1.2 Elect Director Maria Teresa Hilado Management For For 1.3 Elect Director Ann W. H. Simonds Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For HALOZYME THERAPEUTICS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:HALO Security ID:40637H109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Pierre Bizzari Management For For 1.2 Elect Director Randal J. Kirk Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For HEALTHEQUITY, INC. Meeting Date:JUN 24, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:HQY Security ID:42226A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon Kessler Management For For 1.2 Elect Director Stephen D. Neeleman Management For For 1.3 Elect Director Frank A. Corvino Management For For 1.4 Elect Director Evelyn Dilsaver Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director Frank T. Medici Management For For 1.7 Elect Director Manu Rana Management For For 1.8 Elect Director Ian Sacks Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HEALTHSTREAM, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:HSTM Security ID:42222N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Frist, Jr. Management For For 1.2 Elect Director Frank Gordon Management For For 1.3 Elect Director C. Martin Harris Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:JUN 04, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia Feldmann Management For For 1.2 Elect Director Denis Wade Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HERON THERAPEUTICS, INC. Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director Kimberly J. Manhard Management For For 1.6 Elect Director John W. Poyhonen Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HOMEAWAY, INC. Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Simon Breakwell Management For For 1.2 Elect Director Carl G. Shepherd Management For For 1.3 Elect Director Simon Lehmann Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against HUB GROUP, INC. Meeting Date:MAY 08, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:HUBG Security ID:443320106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Yeager Management For For 1.2 Elect Director Mark A. Yeager Management For For 1.3 Elect Director Gary D. Eppen Management For Withhold 1.4 Elect Director Charles R. Reaves Management For For 1.5 Elect Director Martin P. Slark Management For For 1.6 Elect Director Jonathan P. Ward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HUBSPOT, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:HUBS Security ID:443573100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian Halligan Management For For 1.2 Elect Director Ron Gill Management For For 1.3 Elect Director Larry Bohn Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For HURON CONSULTING GROUP INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Moody Management For For 1.2 Elect Director Debra Zumwalt Management For For 2 Approve Nonqualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For IMAX CORPORATION Meeting Date:JUN 01, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For For 1.3 Elect Director Richard L. Gelfond Management For For 1.4 Elect Director David W. Leebron Management For For 1.5 Elect Director Michael Lynne Management For For 1.6 Elect Director Michael MacMillan Management For For 1.7 Elect Director I. Martin Pompadur Management For For 1.8 Elect Director Darren D. Throop Management For For 1.9 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against IMPAX LABORATORIES, INC. Meeting Date:MAY 12, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Z. Benet Management For Against 1.2 Elect Director Robert L. Burr Management For For 1.3 Elect Director Allen Chao Management For For 1.4 Elect Director Nigel Ten Fleming Management For Against 1.5 Elect Director Larry Hsu Management For For 1.6 Elect Director Michael Markbreiter Management For Against 1.7 Elect Director Mary K. Pendergast Management For For 1.8 Elect Director Peter R. Terreri Management For For 1.9 Elect Director G. Frederick Wilkinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For INTERFACE, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:TILE Security ID:458665304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Burke Management For For 1.2 Elect Director Edward C. Callaway Management For For 1.3 Elect Director Andrew B. Cogan Management For For 1.4 Elect Director Carl I. Gable Management For For 1.5 Elect Director Daniel T. Hendrix Management For For 1.6 Elect Director Christopher G. Kennedy Management For For 1.7 Elect Director K. David Kohler Management For For 1.8 Elect Director James B. Miller, Jr. Management For For 1.9 Elect Director Harold M. Paisner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify BDO USA, LLP as Auditors Management For For INTERSIL CORPORATION Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:ISIL Security ID:46069S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Necip Sayiner Management For For 1b Elect Director Donald Macleod Management For For 1c Elect Director Mercedes Johnson Management For For 1d Elect Director Sohail Khan Management For For 1e Elect Director Gregory Lang Management For For 1f Elect Director Forrest E. Norrod Management For For 1g Elect Director Jan Peeters Management For For 1h Elect Director James A. Urry Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IXIA Meeting Date:JUL 18, 2014 Record Date:JUN 12, 2014 Meeting Type:ANNUAL Ticker:XXIA Security ID:45071R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurent Asscher Management For For 1.2 Elect Director Jonathan Fram Management For Withhold 1.3 Elect Director Errol Ginsberg Management For For 1.4 Elect Director Gail Hamilton Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For IXIA Meeting Date:JUN 01, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:XXIA Security ID:45071R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurent Asscher Management For Withhold 1.2 Elect Director Jonathan Fram Management For Withhold 1.3 Elect Director Errol Ginsberg Management For Withhold 1.4 Elect Director Gail Hamilton Management For Withhold 1.5 Elect Director Bethany Mayer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:MAY 22, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deepika R. Pakianathan Management For For 1.2 Elect Director Kenneth E. Weg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For KB HOME Meeting Date:APR 02, 2015 Record Date:FEB 06, 2015 Meeting Type:ANNUAL Ticker:KBH Security ID:48666K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Bollenbach Management For For 1.2 Elect Director Timothy W. Finchem Management For For 1.3 Elect Director Thomas W. Gilligan Management For For 1.4 Elect Director Kenneth M. Jastrow, II Management For For 1.5 Elect Director Robert L. Johnson Management For Against 1.6 Elect Director Melissa Lora Management For For 1.7 Elect Director Jeffrey T. Mezger Management For For 1.8 Elect Director Michael M. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For KERYX BIOPHARMACEUTICALS, INC. Meeting Date:NOV 17, 2014 Record Date:OCT 06, 2014 Meeting Type:SPECIAL Ticker:KERX Security ID:492515101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For KERYX BIOPHARMACEUTICALS, INC. Meeting Date:JUN 16, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:KERX Security ID:492515101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin J. Cameron Management For For 1.2 Elect Director Joseph M. Feczko Management For For 1.3 Elect Director Wyche Fowler, Jr. Management For For 1.4 Elect Director Jack Kaye Management For For 1.5 Elect Director Gregory P. Madison Management For For 1.6 Elect Director Daniel P. Regan Management For For 1.7 Elect Director Michael P. Tarnok Management For For 2 Ratify UHY LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LATTICE SEMICONDUCTOR CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:LSCC Security ID:518415104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darin G. Billerbeck Management For For 1.2 Elect Director Robin A. Abrams Management For Withhold 1.3 Elect Director John Bourgoin Management For For 1.4 Elect Director Balaji Krishnamurthy Management For For 1.5 Elect Director Robert R. Herb Management For For 1.6 Elect Director Mark E. Jensen Management For For 1.7 Elect Director D. Jeffrey Richardson Management For For 1.8 Elect Director Frederick D. Weber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For LITHIA MOTORS, INC. Meeting Date:APR 23, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LAD Security ID:536797103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sidney B. DeBoer Management For For 1.2 Elect Director Thomas R. Becker Management For For 1.3 Elect Director Susan O. Cain Management For For 1.4 Elect Director Bryan B. DeBoer Management For For 1.5 Elect Director Shau-wai Lam Management For For 1.6 Elect Director Kenneth E. Roberts Management For For 1.7 Elect Director William J. Young Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For M/I HOMES, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael P. Glimcher Management For For 1.2 Elect Director J. Thomas Mason Management For For 1.3 Elect Director Sharen Jester Turney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MATADOR RESOURCES COMPANY Meeting Date:APR 02, 2015 Record Date:FEB 18, 2015 Meeting Type:SPECIAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For MATADOR RESOURCES COMPANY Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carlos M. Sepulveda, Jr. Management For For 1.2 Elect Director Margaret B. Shannon Management For For 1.3 Elect Director George M. Yates Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For MATTRESS FIRM HOLDING CORP. Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:MFRM Security ID:57722W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert E. Creager Management For For 1.2 Elect Director R. Stephen Stagner Management For For 1.3 Elect Director William E. Watts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For METHODE ELECTRONICS, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 21, 2014 Meeting Type:ANNUAL Ticker:MEI Security ID:591520200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Walter J. Aspatore Management For For 1b Elect Director Warren L. Batts Management For For 1c Elect Director J. Edward Colgate Management For For 1d Elect Director Darren M. Dawson Management For For 1e Elect Director Donald W. Duda Management For For 1f Elect Director Stephen F. Gates Management For For 1g Elect Director Isabelle C. Goossen Management For For 1h Elect Director Christopher J. Hornung Management For For 1i Elect Director Paul G. Shelton Management For For 1j Elect Director Lawrence B. Skatoff Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOBILE MINI, INC. Meeting Date:APR 30, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:MINI Security ID:60740F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey S. Goble Management For Against 1b Elect Director James J. Martell Management For Against 1c Elect Director Stephen A McConnell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Declassify the Board of Directors Management For For 5 Amend Omnibus Stock Plan Management For For MOBILEIRON, INC. Meeting Date:JUN 25, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:MOBL Security ID:60739U204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gaurav Garg Management For For 1.2 Elect Director Matthew Howard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For NANOMETRICS INCORPORATED Meeting Date:MAY 19, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:NANO Security ID:630077105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Thomas Bentley Management For For 1.2 Elect Director Edward J. Brown, Jr. Management For For 1.3 Elect Director Bruce C. Rhine Management For For 1.4 Elect Director Timothy J. Stultz Management For For 1.5 Elect Director Christine A. Tsingos Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NEOGEN CORPORATION Meeting Date:OCT 02, 2014 Record Date:AUG 04, 2014 Meeting Type:ANNUAL Ticker:NEOG Security ID:640491106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Herbert Management For For 1.2 Elect Director G. Bruce Papesh Management For For 1.3 Elect Director Thomas H. Reed Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NEVRO CORP. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael DeMane Management For For 1.2 Elect Director Nathan B. Pliam Management For For 1.3 Elect Director Brad Vale Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NOODLES & COMPANY Meeting Date:MAY 06, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:NDLS Security ID:65540B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stuart Frenkiel Management For For 1.2 Elect Director Jeffrey Jones Management For For 1.3 Elect Director Andrew Taub Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For NORD ANGLIA EDUCATION, INC. Meeting Date:APR 14, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:NORD Security ID:G6583A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Alan Kelsey Management For For 1B Elect Director Andrew Fitzmaurice Management For For 1C Elect Director Graeme Halder Management For For 1D Elect Director Jack Hennessy Management For For 1E Elect Director Kosmas Kalliarekos Management For For 1F Elect Director Carlos Watson Management For For 2 Ratify PricewaterhouseCoopers Limited as Auditors Management For For OPHTHOTECH CORPORATION Meeting Date:JUN 04, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:OPHT Security ID:683745103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Axel Bolte Management For For 1.2 Elect Director Samir C. Patel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For PAREXEL INTERNATIONAL CORPORATION Meeting Date:DEC 04, 2014 Record Date:OCT 10, 2014 Meeting Type:ANNUAL Ticker:PRXL Security ID:699462107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick J. Fortune Management For For 1.2 Elect Director Ellen M. Zane Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PAYLOCITY HOLDING CORPORATION Meeting Date:DEC 19, 2014 Record Date:OCT 29, 2014 Meeting Type:ANNUAL Ticker:PCTY Security ID:70438V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven I. Sarowitz Management For Withhold 1.2 Elect Director Jeffrey T. Diehl Management For For 2 Ratify Auditors Management For For PHIBRO ANIMAL HEALTH CORPORATION Meeting Date:NOV 10, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:PAHC Security ID:71742Q106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel M. Bendheim Management For For 1.2 Elect Director Sam Gejdenson Management For Withhold 2 Ratify Auditors Management For For PIONEER ENERGY SERVICES CORP. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PES Security ID:723664108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wm. Stacy Locke Management For For 1.2 Elect Director C. John Thompson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Restricted Stock Units to Wm. Stacy Locke Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify KPMG LLP as Auditors Management For For POTBELLY CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:PBPB Security ID:73754Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Chapman-Hughes Management For For 1.2 Elect Director Dan Levitan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For PROTO LABS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:PRLB Security ID:743713109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Lukis Management For For 1.2 Elect Director Victoria M. Holt Management For For 1.3 Elect Director Rainer Gawlick Management For For 1.4 Elect Director John B. Goodman Management For For 1.5 Elect Director Douglas W. Kohrs Management For For 1.6 Elect Director Brian K. Smith Management For For 1.7 Elect Director Sven A. Wehrwein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For QUAKER CHEMICAL CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:KWR Security ID:747316107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald R. Caldwell Management For Withhold 1.2 Elect Director William R. Cook Management For For 1.3 Elect Director Jeffry D. Frisby Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phyllis Gardner Management For For 1.2 Elect Director James Glasheen Management For For 1.3 Elect Director Angus C. Russell Management For For 1.4 Elect Director Philip J. Vickers Management For For 2 Ratify PricewaterhouseCoopersLLP as Auditors Management For For REX ENERGY CORPORATION Meeting Date:MAY 08, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:REXX Security ID:761565100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lance T. Shaner Management For For 1.2 Elect Director Thomas C. Stabley Management For For 1.3 Elect Director John W. Higbee Management For For 1.4 Elect Director John A. Lombardi Management For For 1.5 Elect Director Eric L. Mattson Management For For 1.6 Elect Director Todd N. Tipton Management For For 1.7 Elect Director John J. Zak Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RIGNET, INC. Meeting Date:MAY 08, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:RNET Security ID:766582100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Browning Management For For 1.2 Elect Director Mattia Caprioli Management For For 1.3 Elect Director Charles L. Davis Management For For 1.4 Elect Director Kevin Mulloy Management For For 1.5 Elect Director Kevin J. O'Hara Management For For 1.6 Elect Director Keith Olsen Management For For 1.7 Elect Director Mark B. Slaughter Management For For 1.8 Elect Director Brent K. Whittington Management For For 1.9 Elect Director Ditlef de Vibe Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAGE THERAPEUTICS, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:SAGE Security ID:78667J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven Paul Management For For 1.2 Elect Director Robert T. Nelsen Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against SAGENT PHARMACEUTICALS, INC. Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Fekete Management For Withhold 1.2 Elect Director Shlomo Yanai Management For Withhold 1.3 Elect Director Robert Flanagan Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SANCHEZ ENERGY CORPORATION Meeting Date:MAY 21, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:SN Security ID:79970Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. R. Sanchez, Jr. Management For For 1.2 Elect Director Antonio R. Sanchez, III Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Ratify BDO USA, LLP as Auditors Management For For SEMTECH CORPORATION Meeting Date:JUN 18, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director James P. Burra Management For For 1.3 Elect Director Bruce C. Edwards Management For For 1.4 Elect Director Rockell N. Hankin Management For For 1.5 Elect Director James T. Lindstrom Management For For 1.6 Elect Director Mohan R. Maheswaran Management For For 1.7 Elect Director John L. Piotrowski Management For For 1.8 Elect Director Carmelo J. Santoro Management For For 1.9 Elect Director Sylvia Summers Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SHORETEL, INC. Meeting Date:NOV 06, 2014 Record Date:SEP 19, 2014 Meeting Type:ANNUAL Ticker:SHOR Security ID:825211105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth D. Denman Management For For 1.2 Elect Director Donald Joos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SHUTTERFLY, INC. Meeting Date:JUN 12, 2015 Record Date:APR 24, 2015 Meeting Type:PROXY CONTEST Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Jeffrey T. Housenbold Management For Did Not Vote 1.2 Elect Director Stephen J. Killeen Management For Did Not Vote 1.3 Elect Director James N. White Management For Did Not Vote 2 Amend Omnibus Stock Plan Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Blue Card) 1.1 Elect Directors Mario D. Cibelli Shareholder For For 1.2 Elect Directors Marwan Fawaz Shareholder For For 1.3 Elect Directors Thomas D. Hughes Shareholder For For 2 Amend Omnibus Stock Plan Management Against Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Against 4 Ratify PricewaterhouseCoopers LLP as Auditors Management None For SILICON LABORATORIES INC. Meeting Date:APR 24, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alf-Egil Bogen Management For For 1.2 Elect Director G. Tyson Tuttle Management For For 1.3 Elect Director Sumit Sadana Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SMART & FINAL STORES, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:SFS Security ID:83190B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Norman H. Axelrod Management For For 1b Elect Director Dennis T. Gies Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SPIRIT AIRLINES, INC. Meeting Date:JUN 16, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert D. Johnson Management For For 1.2 Elect Director Barclay G. Jones, III Management For For 1.3 Elect Director Dawn M. Zier Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For SPORTSMAN'S WAREHOUSE HOLDINGS, INC. Meeting Date:JUN 24, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:SPWH Security ID:84920Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher Eastland Management For For 1.2 Elect Director Joseph P. Schneider Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For TALMER BANCORP, INC. Meeting Date:JUN 08, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TLMR Security ID:87482X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Max Berlin Management For Withhold 1.2 Elect Director Gary Collins Management For For 1.3 Elect Director Jennifer Granholm Management For For 1.4 Elect Director Paul Hodges, III Management For For 1.5 Elect Director Denny Kim Management For For 1.6 Elect Director Ronald Klein Management For For 1.7 Elect Director David Leitch Management For For 1.8 Elect Director Barbara Mahone Management For For 1.9 Elect Director Robert Naftaly Management For Withhold 1.10 Elect Director Albert Papa Management For For 1.11 Elect Director David Provost Management For For 1.12 Elect Director Thomas Schellenberg Management For For 1.13 Elect Director Gary Torgow Management For For 1.14 Elect Director Arthur Weiss Management For Withhold 2 Ratify Crowe Horwath LLP as Auditors Management For Against TANDEM DIABETES CARE, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:TNDM Security ID:875372104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dick P. Allen Management For For 1.2 Elect Director Edward L. Cahill Management For For 1.3 Elect Director Lonnie M. Smith Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For TCP INTERNATIONAL HOLDINGS LTD. Meeting Date:DEC 29, 2014 Record Date:DEC 09, 2014 Meeting Type:SPECIAL Ticker:TCPI Security ID:H84689100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven Willensky Management For For 2 Appoint Steven Willensky as Member of the Compensation Committee Management For For 3 Designate Squire Patton Boggs (US) LLP as Independent Proxy Management For For TENNECO INC. Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas C. Freyman Management For For 1b Elect Director Dennis J. Letham Management For For 1c Elect Director James S. Metcalf Management For For 1d Elect Director Roger B. Porter Management For For 1e Elect Director David B. Price, Jr. Management For For 1f Elect Director Gregg M. Sherrill Management For For 1g Elect Director Paul T. Stecko Management For For 1h Elect Director Jane L. Warner Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ADVISORY BOARD COMPANY Meeting Date:SEP 04, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director David L. Felsenthal Management For For 1.3 Elect Director Peter J. Grua Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Kelt Kindick Management For For 1.6 Elect Director Robert W. Musslewhite Management For For 1.7 Elect Director Mark R. Neaman Management For For 1.8 Elect Director Leon D. Shapiro Management For For 1.9 Elect Director Frank J. Williams Management For For 1.10 Elect Director LeAnne M. Zumwalt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ADVISORY BOARD COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director David L. Felsenthal Management For For 1.3 Elect Director Peter J. Grua Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Kelt Kindick Management For For 1.6 Elect Director Robert W. Musslewhite Management For For 1.7 Elect Director Mark R. Neaman Management For For 1.8 Elect Director Leon D. Shapiro Management For For 1.9 Elect Director LeAnne M. Zumwalt Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For For 1.3 Elect Director Jean-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE KEYW HOLDING CORPORATION Meeting Date:AUG 13, 2014 Record Date:JUN 25, 2014 Meeting Type:ANNUAL Ticker:KEYW Security ID:493723100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deborah Bonanni Management For For 1.2 Elect Director Bill Campbell Management For For 1.3 Elect Director Pierre Chao Management For For 1.4 Elect Director John Hannon Management For For 1.5 Elect Director Ken Minihan Management For For 1.6 Elect Director Art Money Management For For 1.7 Elect Director Len Moodispaw Management For For 1.8 Elect Director Caroline Pisano Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year THE MANITOWOC COMPANY, INC. Meeting Date:MAY 05, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roy V. Armes Management For For 1.2 Elect Director Cynthia M. Egnotovich Management For For 1.3 Elect Director Dino J. Bianco Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SPECTRANETICS CORPORATION Meeting Date:JUN 12, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:SPNC Security ID:84760C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. John Fletcher Management For For 1.2 Elect Director B. Kristine Johnson Management For For 1.3 Elect Director Todd C. Schermerhorn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For THERAPEUTICSMD, INC. Meeting Date:JUN 11, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:TXMD Security ID:88338N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tommy G. Thompson Management For For 1.2 Elect Director Robert G. Finizio Management For For 1.3 Elect Director John C.K. Milligan, IV Management For For 1.4 Elect Director Brian Bernick Management For For 1.5 Elect Director J. Martin Carroll Management For For 1.6 Elect Director Cooper C. Collins Management For For 1.7 Elect Director Robert V. LaPenta, Jr. Management For For 1.8 Elect Director Jules A. Musing Management For For 1.9 Elect Director Angus C. Russell Management For For 1.10 Elect Director Nicholas Segal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For 4 Increase Authorized Common Stock Management For For TILE SHOP HOLDINGS, INC. Meeting Date:JUL 22, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:TTS Security ID:88677Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter H. Kamin Management For For 1.2 Elect Director Todd Krasnow Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 23, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. O'Connell Management For Against 1.2 Elect Director Terdema L. Ussery, II Management For For 1.3 Elect Director David B. Vermylen Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For US ECOLOGY, INC. Meeting Date:MAY 27, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:ECOL Security ID:91732J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joe F. Colvin Management For For 1.2 Elect Director Katina Dorton Management For For 1.3 Elect Director Jeffrey R. Feeler Management For For 1.4 Elect Director Daniel Fox Management For For 1.5 Elect Director David M. Lusk Management For For 1.6 Elect Director Stephen A. Romano Management For For 1.7 Elect Director John T. Sahlberg Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For VIASAT, INC. Meeting Date:SEP 17, 2014 Record Date:JUL 21, 2014 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Dankberg Management For For 1.2 Elect Director Harvey White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VIRGIN AMERICA INC. Meeting Date:MAY 14, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:VA Security ID:92765X208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Donald J. Carty Management For Against 1b Elect Director C. David Cush Management For For 1c Elect Director Stacy J. Smith Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VIRTUS INVESTMENT PARTNERS, INC. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:VRTS Security ID:92828Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane M. Coffey Management For For 1.2 Elect Director Timothy A. Holt Management For For 1.3 Elect Director Melody L. Jones Management For For 1.4 Elect Director Stephen T. Zarrilli Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WESTERN ALLIANCE BANCORPORATION Meeting Date:MAY 19, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:WAL Security ID:957638109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Beach Management For For 1.2 Elect Director William S. Boyd Management For For 1.3 Elect Director Steven J. Hilton Management For Withhold 1.4 Elect Director Marianne Boyd Johnson Management For For 1.5 Elect Director Kenneth A. Vecchione Management For For 2 Amend Articles to Declassify the Board, to Provide for the Annual Election of all Directors, and Removal of Directors Without Cause Management For For 3 Provide Right to Call Special Meeting Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify McGladrey LLP as Auditors Management For For WOLVERINE WORLD WIDE, INC. Meeting Date:APR 22, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:WWW Security ID:978097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roxane Divol Management For For 1.2 Elect Director Joseph R. Gromek Management For For 1.3 Elect Director Brenda J. Lauderback Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ZENDESK, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:ZEN Security ID:98936J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caryn Marooney Management For For 1.2 Elect Director Michelle Wilson Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For ZOE'S KITCHEN, INC. Meeting Date:JUN 18, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:ZOES Security ID:98979J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sue Collyns Management For For 1.2 Elect Director Thomas Baldwin Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Small-Mid Cap Growth Fund ACUITY BRANDS, INC. Meeting Date:JAN 07, 2015 Record Date:NOV 12, 2014 Meeting Type:ANNUAL Ticker:AYI Security ID:00508Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Patrick Battle Management For For 1.2 Elect Director Peter C. Browning Management For For 1.3 Elect Director James H. Hance, Jr. Management For Withhold 1.4 Elect Director Ray M. Robinson Management For For 1.5 Elect Director Norman H. Wesley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ADVANCE AUTO PARTS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:AAP Security ID:00751Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director John C. Brouillard Management For For 1.3 Elect Director Fiona P. Dias Management For For 1.4 Elect Director John F. Ferraro Management For For 1.5 Elect Director Darren R. Jackson Management For For 1.6 Elect Director Adriana Karaboutis Management For For 1.7 Elect Director William S. Oglesby Management For For 1.8 Elect Director J. Paul Raines Management For For 1.9 Elect Director Gilbert T. Ray Management For For 1.10 Elect Director Carlos A. Saladrigas Management For For 1.11 Elect Director O. Temple Sloan, III Management For For 1.12 Elect Director Jimmie L. Wade Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 15, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Glenn Earle Management For For 1d Elect Director Niall Ferguson Management For For 1e Elect Director Sean M. Healey Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Patrick T. Ryan Management For For 1h Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Montie R. Brewer Management For For 1b Elect Director Gary Ellmer Management For For 1c Elect Director Maurice J. Gallagher, Jr. Management For For 1d Elect Director Linda A. Marvin Management For For 1e Elect Director Charles W. Pollard Management For For 1f Elect Director John Redmond Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Pro-rata Vesting of Equity Awards Shareholder Against Against ALLIANCE DATA SYSTEMS CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:ADS Security ID:018581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce K. Anderson Management For For 1.2 Elect Director Roger H. Ballou Management For For 1.3 Elect Director D. Keith Cobb Management For For 1.4 Elect Director E. Linn Draper, Jr. Management For For 1.5 Elect Director Edward J. Heffernan Management For For 1.6 Elect Director Kenneth R. Jensen Management For For 1.7 Elect Director Robert A. Minicucci Management For For 1.8 Elect Director Laurie A. Tucker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Proxy Access Shareholder Against For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:SEP 25, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Maraganore Management For For 1.2 Elect Director Paul R. Schimmel Management For For 1.3 Elect Director Phillip A. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director John K. Clarke Management For For 1.3 Elect Director Marsha H. Fanucci Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMETEK, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:AME Security ID:031100100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Malone Management For Against 1.2 Elect Director Elizabeth R. Varet Management For For 1.3 Elect Director Dennis K. Williams Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For ANSYS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bradford C. Morley Management For For 1.2 Elect Director Patrick J. Zilvitis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For APPLIED MATERIALS, INC. Meeting Date:APR 02, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:AMAT Security ID:038222105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aart J. de Geus Management For For 1b Elect Director Gary E. Dickerson Management For For 1c Elect Director Stephen R. Forrest Management For For 1d Elect Director Thomas J. Iannotti Management For For 1e Elect Director Susan M. James Management For Against 1f Elect Director Alexander A. Karsner Management For For 1g Elect Director Dennis D. Powell Management For For 1h Elect Director Willem P. Roelandts Management For For 1i Elect Director Michael R. Splinter Management For For 1j Elect Director Robert H. Swan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For AVAGO TECHNOLOGIES LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director John T. Dickson Management For For 1c Elect Director James V. Diller Management For For 1d Elect Director Lewis C. Eggebrecht Management For For 1e Elect Director Bruno Guilmart Management For For 1f Elect Director Kenneth Y. Hao Management For For 1g Elect Director Justine F. Lien Management For For 1h Elect Director Donald Macleod Management For For 1i Elect Director Peter J. Marks Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Approve Repurchase of up to 10 Percent of Issued Capital Management For For 5 Approve Cash Compensation to Directors Management For For AXALTA COATING SYSTEMS LTD. Meeting Date:MAY 13, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AXTA Security ID:G0750C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley T. Bieligk Management For Withhold 1.2 Elect Director Gregor P. Bohm Management For Withhold 1.3 Elect Director Robert M. McLaughlin Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For Against BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director Pierre Lapalme Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director Alan J. Lewis Management For For 1.8 Elect Director William D. Young Management For For 1.9 Elect Director Kenneth M. Bate Management For For 1.10 Elect Director Dennis J. Slamon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Report on Sustainability Shareholder Against Against BORGWARNER INC. Meeting Date:APR 29, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexis P. Michas Management For For 1b Elect Director Richard O. Schaum Management For For 1c Elect Director Thomas T. Stallkamp Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Provide Right to Call Special Meeting Management For For 7 Amend Bylaws to Call Special Meetings Shareholder Against Against BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 20, 2014 Record Date:SEP 24, 2014 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph L. Barry, Jr. Management For Withhold 1.2 Elect Director Robert A. Eberle Management For For 1.3 Elect Director Jeffrey C. Leathe Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For BROWN & BROWN, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:BRO Security ID:115236101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Hyatt Brown Management For For 1.2 Elect Director Samuel P. Bell, III Management For For 1.3 Elect Director Hugh M. Brown Management For For 1.4 Elect Director J. Powell Brown Management For For 1.5 Elect Director Bradley Currey, Jr. Management For For 1.6 Elect Director Theodore J. Hoepner Management For For 1.7 Elect Director James S. Hunt Management For For 1.8 Elect Director Toni Jennings Management For For 1.9 Elect Director Timothy R.M. Main Management For For 1.10 Elect Director H. Palmer Proctor, Jr. Management For For 1.11 Elect Director Wendell S. Reilly Management For For 1.12 Elect Director Chilton D. Varner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 1.8 Elect Director Cynthia L. Davis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CABOT OIL & GAS CORPORATION Meeting Date:APR 23, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Rhys J. Best Management For For 1.1b Elect Director Dan O. Dinges Management For For 1.1c Elect Director James R. Gibbs Management For For 1.1d Elect Director Robert L. Keiser Management For For 1.1e Elect Director Robert Kelley Management For For 1.1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Disclosure Shareholder Against Against 5 Proxy Access Shareholder Against Against CALPINE CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CPN Security ID:131347304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Cassidy Management For For 1.2 Elect Director Jack A. Fusco Management For For 1.3 Elect Director John B. (Thad) Hill, III Management For For 1.4 Elect Director Michael W. Hofmann Management For For 1.5 Elect Director David C. Merritt Management For For 1.6 Elect Director W. Benjamin Moreland Management For For 1.7 Elect Director Robert A. Mosbacher, Jr. Management For For 1.8 Elect Director Denise M. O'Leary Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Amend Omnibus Stock Plan Management For For CAREFUSION CORPORATION Meeting Date:NOV 05, 2014 Record Date:SEP 08, 2014 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jacqueline B. Kosecoff Management For For 1b Elect Director Michael D. O'Halleran Management For For 1c Elect Director Supratim Bose Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATAMARAN CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:CTRX Security ID:148887102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Thierer Management For For 1.2 Elect Director Peter J. Bensen Management For For 1.3 Elect Director Steven D. Cosler Management For For 1.4 Elect Director William J. Davis Management For For 1.5 Elect Director Steven B. Epstein Management For For 1.6 Elect Director Betsy D. Holden Management For For 1.7 Elect Director Karen L. Katen Management For For 1.8 Elect Director Harry M. Kraemer Management For For 1.9 Elect Director Anthony Masso Management For For 2 Approve Advance Notice Policy Management For Against 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERNER CORPORATION Meeting Date:MAY 22, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mitchell E. Daniels, Jr. Management For For 1b Elect Director Clifford W. Illig Management For For 1c Elect Director William B. Neaves Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:MAR 17, 2015 Record Date:JAN 26, 2015 Meeting Type:SPECIAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Mergers Management For For 2 Adjourn Meeting Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lance Conn Management For For 1.2 Elect Director Michael P. Huseby Management For For 1.3 Elect Director Craig A. Jacobson Management For For 1.4 Elect Director Gregory B. Maffei Management For Withhold 1.5 Elect Director John C. Malone Management For Withhold 1.6 Elect Director John D. Markley, Jr. Management For For 1.7 Elect Director David C. Merritt Management For For 1.8 Elect Director Balan Nair Management For Withhold 1.9 Elect Director Thomas M. Rutledge Management For For 1.10 Elect Director Eric L. Zinterhofer Management For For 2 Ratify KPMG LLP as Auditors Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Charlesworth Management For For 1.2 Elect Director Kimbal Musk Management For For 1.3 Elect Director Montgomery F. (Monty) Moran Management For For 1.4 Elect Director Patrick J. Flynn Management For For 1.5 Elect Director Steve Ells Management For For 1.6 Elect Director Stephen Gillett Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Provide Proxy Access Right Management For Against 8 Adopt Proxy Access Right Shareholder Against For 9 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Shareholder Against Against 10 Stock Retention/Holding Period Shareholder Against Against 11 Pro-rata Vesting of Equity Awards Shareholder Against Against 12 Report on Sustainability, Including Quantitative Goals Shareholder Against Against COGNEX CORPORATION Meeting Date:APR 17, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Shillman Management For For 1.2 Elect Director Jeffrey B. Miller Management For For 1.3 Elect Director Reuben Wasserman Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder None For CONCHO RESOURCES INC. Meeting Date:JUN 04, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven L. Beal Management For For 1.2 Elect Director Tucker S. Bridwell Management For For 1.3 Elect Director Mark B. Puckett Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COSTAR GROUP, INC. Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:CSGP Security ID:22160N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Klein Management For For 1.2 Elect Director Andrew C. Florance Management For For 1.3 Elect Director Michael J. Glosserman Management For For 1.4 Elect Director Warren H. Haber Management For For 1.5 Elect Director John W. Hill Management For For 1.6 Elect Director Christopher J. Nassetta Management For For 1.7 Elect Director David J. Steinberg Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CYTEC INDUSTRIES INC. Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Hess Management For For 1b Elect Director Barry C. Johnson Management For For 1c Elect Director Carol P. Lowe Management For For 1d Elect Director Thomas W. Rabaut Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DAVITA HEALTHCARE PARTNERS INC. Meeting Date:JUN 16, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pamela M. Arway Management For For 1b Elect Director Charles G. Berg Management For For 1c Elect Director Carol Anthony ('John') Davidson Management For For 1d Elect Director Paul J. Diaz Management For For 1e Elect Director Peter T. Grauer Management For For 1f Elect Director John M. Nehra Management For For 1g Elect Director William L. Roper Management For For 1h Elect Director Kent J. Thiry Management For For 1i Elect Director Roger J. Valine Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For DEMANDWARE, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence S. Bohn Management For For 1.2 Elect Director Jill Granoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For DENTSPLY INTERNATIONAL INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:XRAY Security ID:249030107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael C. Alfano Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Willie A. Deese Management For For 1.4 Elect Director William F. Hecht Management For For 1.5 Elect Director Francis J. Lunger Management For For 1.6 Elect Director Bret W. Wise Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against DEXCOM, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Terrance H. Gregg Management For For 1b Elect Director Kevin Sayer Management For For 1c Elect Director Nicholas Augustinos Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For Against 5 Approve Qualified Employee Stock Purchase Plan Management For For DIAMONDBACK ENERGY, INC. Meeting Date:JUN 08, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For DICK'S SPORTING GOODS, INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:DKS Security ID:253393102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Vincent C. Byrd Management For For 1b Elect Director William J. Colombo Management For For 1c Elect Director Larry D. Stone Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIGITALGLOBE, INC. Meeting Date:MAY 26, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne J. Decyk Management For For 1b Elect Director Martin C. Faga Management For For 1c Elect Director Lawrence A. Hough Management For For 1d Elect Director Warren C. Jenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DOLLAR TREE, INC. Meeting Date:JUN 18, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:DLTR Security ID:256746108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arnold S. Barron Management For For 1.2 Elect Director Macon F. Brock, Jr. Management For For 1.3 Elect Director Mary Anne Citrino Management For For 1.4 Elect Director H. Ray Compton Management For For 1.5 Elect Director Conrad M. Hall Management For For 1.6 Elect Director Lemuel E. Lewis Management For For 1.7 Elect Director J. Douglas Perry Management For For 1.8 Elect Director Bob Sasser Management For For 1.9 Elect Director Thomas A. Saunders, III Management For For 1.10 Elect Director Thomas E. Whiddon Management For For 1.11 Elect Director Carl P. Zeithaml Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Cardis Management For For 1b Elect Director Kieran T. Gallahue Management For For 1c Elect Director Barbara J. McNeil Management For For 1d Elect Director Michael A. Mussallem Management For For 1e Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Provide Right to Act by Written Consent Shareholder Against For ELECTRONIC ARTS INC. Meeting Date:JUL 31, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Richard A. Simonson Management For For 1g Elect Director Luis A. Ubinas Management For For 1h Elect Director Denise F. Warren Management For For 1i Elect Director Andrew Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 21, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carol J. Burt Management For Withhold 1.2 Elect Director Leonard M. Riggs, Jr. Management For For 1.3 Elect Director James D. Shelton Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For EQT CORPORATION Meeting Date:APR 15, 2015 Record Date:FEB 06, 2015 Meeting Type:ANNUAL Ticker:EQT Security ID:26884L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip G. Behrman Management For For 1.2 Elect Director A. Bray Cary, Jr. Management For For 1.3 Elect Director Margaret K. Dorman Management For For 1.4 Elect Director David L. Porges Management For For 1.5 Elect Director James E. Rohr Management For For 1.6 Elect Director David S. Shapira Management For For 1.7 Elect Director Lee T. Todd, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Adopt Proxy Access Right Shareholder Against For EQUINIX, INC. Meeting Date:MAY 27, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Gary Hromadko Management For For 1.3 Elect Director Scott Kriens Management For For 1.4 Elect Director William Luby Management For For 1.5 Elect Director Irving Lyons, III Management For For 1.6 Elect Director Christopher Paisley Management For Withhold 1.7 Elect Director Stephen Smith Management For For 1.8 Elect Director Peter Van Camp Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FIDELITY NATIONAL INFORMATION SERVICES, INC. Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:FIS Security ID:31620M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ellen R. Alemany Management For For 1b Elect Director William P. Foley, II Management For For 1c Elect Director Thomas M. Hagerty Management For Against 1d Elect Director Keith W. Hughes Management For Against 1e Elect Director David K. Hunt Management For Against 1f Elect Director Stephan A. James Management For For 1g Elect Director Frank R. Martire Management For For 1h Elect Director Richard N. Massey Management For Against 1i Elect Director Leslie M. Muma Management For For 1j Elect Director Gary A. Norcross Management For For 1k Elect Director James B. Stallings, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For FLEETCOR TECHNOLOGIES, INC. Meeting Date:JUN 10, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew B. Balson Management For Withhold 1.2 Elect Director Mark A. Johnson Management For Withhold 1.3 Elect Director Jeffrey S. Sloan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against For FLOWSERVE CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Blinn Management For For 1.2 Elect Director Leif E. Darner Management For For 1.3 Elect Director Gayla J. Delly Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Roger L. Fix Management For For 1.6 Elect Director John R. Friedery Management For For 1.7 Elect Director Joe E. Harlan Management For For 1.8 Elect Director Rick J. Mills Management For For 1.9 Elect Director Charles M. Rampacek Management For For 1.10 Elect Director David E. Roberts Management For For 1.11 Elect Director William C. Rusnack Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For FORTINET, INC. Meeting Date:JUN 19, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ken Xie Management For For 1.2 Elect Director Hong Liang Lu Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FREESCALE SEMICONDUCTOR, LTD. Meeting Date:MAY 06, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:FSL Security ID:G3727Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Krishnan Balasubramanian Management For For 1.2 Elect Director Chinh E. Chu Management For Withhold 1.3 Elect Director D. Mark Durcan Management For For 1.4 Elect Director Daniel J. Heneghan Management For For 1.5 Elect Director Thomas H. Lister Management For Withhold 1.6 Elect Director Gregg A. Lowe Management For Withhold 1.7 Elect Director Joanne M. Maguire Management For For 1.8 Elect Director John W. Marren Management For Withhold 1.9 Elect Director James A. Quella Management For Withhold 1.10 Elect Director Peter Smitham Management For Withhold 1.11 Elect Director Gregory L. Summe Management For For 1.12 Elect Director Claudius E. Watts, IV Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For Against GENESEE & WYOMING INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a.1 Elect Director Richard H. Allert Management For For 1a.2 Elect Director Michael Norkus Management For For 1a.3 Elect Director Ann N. Reese Management For For 1b.4 Elect Director Hunter C. Smith Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GLOBAL EAGLE ENTERTAINMENT INC. Meeting Date:JUN 23, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:ENT Security ID:37951D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey E. Epstein Management For Withhold 1.2 Elect Director Jeffrey A. Leddy Management For Withhold 1.3 Elect Director Stephen Hasker Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adjourn Meeting Management For Against 5 Ratify Ernst & Young LLP as Auditors Management For For GRAND CANYON EDUCATION, INC. Meeting Date:MAY 18, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Richardson Management For For 1.2 Elect Director Brian E. Mueller Management For For 1.3 Elect Director David J. Johnson Management For For 1.4 Elect Director Jack A. Henry Management For For 1.5 Elect Director Bradley A. Casper Management For For 1.6 Elect Director Kevin F. Warren Management For For 1.7 Elect Director Sara R. Dial Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 09, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas W. Handley Management For For 1.2 Elect Director Maria Teresa Hilado Management For For 1.3 Elect Director Ann W. H. Simonds Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Meeting Date:DEC 03, 2014 Record Date:OCT 07, 2014 Meeting Type:ANNUAL Ticker:HAR Security ID:413086109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adriane M. Brown Management For For 1b Elect Director John W. Diercksen Management For For 1c Elect Director Ann M. Korologos Management For For 1d Elect Director Edward H. Meyer Management For For 1e Elect Director Dinesh C. Paliwal Management For For 1f Elect Director Kenneth M. Reiss Management For For 1g Elect Director Hellene S. Runtagh Management For For 1h Elect Director Frank S. Sklarsky Management For For 1i Elect Director Gary G. Steel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HCA HOLDINGS, INC. Meeting Date:APR 30, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:HCA Security ID:40412C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Milton Johnson Management For For 1.2 Elect Director Robert J. Dennis Management For For 1.3 Elect Director Nancy-Ann DeParle Management For For 1.4 Elect Director Thomas F. Frist, III Management For For 1.5 Elect Director William R. Frist Management For For 1.6 Elect Director Ann H. Lamont Management For For 1.7 Elect Director Jay O. Light Management For For 1.8 Elect Director Geoffrey G. Meyers Management For For 1.9 Elect Director Michael W. Michelson Management For For 1.10 Elect Director Wayne J. Riley Management For For 1.11 Elect Director John W. Rowe Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HD SUPPLY HOLDINGS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:HDS Security ID:40416M105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Betsy S. Atkins Management For For 1.2 Elect Director Paul B. Edgerley Management For For 1.3 Elect Director James A. Rubright Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against HEALTHEQUITY, INC. Meeting Date:JUN 24, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:HQY Security ID:42226A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon Kessler Management For For 1.2 Elect Director Stephen D. Neeleman Management For For 1.3 Elect Director Frank A. Corvino Management For For 1.4 Elect Director Evelyn Dilsaver Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director Frank T. Medici Management For For 1.7 Elect Director Manu Rana Management For For 1.8 Elect Director Ian Sacks Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:JUN 04, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia Feldmann Management For For 1.2 Elect Director Denis Wade Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HEXCEL CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick L. Stanage Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For Against 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Cynthia M. Egnotovich Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director Guy C. Hachey Management For For 1.10 Elect Director David C. Hill Management For For 1.11 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HOLOGIC, INC. Meeting Date:MAR 03, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:HOLX Security ID:436440101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan Christodoro Management For For 1.2 Elect Director Sally W. Crawford Management For Withhold 1.3 Elect Director Scott T. Garrett Management For For 1.4 Elect Director David R. LaVance, Jr. Management For Withhold 1.5 Elect Director Nancy L. Leaming Management For Withhold 1.6 Elect Director Lawrence M. Levy Management For For 1.7 Elect Director Stephen P. MacMillan Management For For 1.8 Elect Director Samuel Merksamer Management For For 1.9 Elect Director Christiana Stamoulis Management For For 1.10 Elect Director Elaine S. Ullian Management For Withhold 1.11 Elect Director Wayne Wilson Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against For 5 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For HOMEAWAY, INC. Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Simon Breakwell Management For For 1.2 Elect Director Carl G. Shepherd Management For For 1.3 Elect Director Simon Lehmann Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against IHS INC. Meeting Date:APR 08, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruann F. Ernst Management For For 1.2 Elect Director Christoph von Grolman Management For For 1.3 Elect Director Richard W. Roedel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director A. Blaine Bowman Management For For 1b Elect Director Karin Eastham Management For For 1c Elect Director Jay T. Flatley Management For For 1d Elect Director Jeffrey T. Huber Management For For 1e Elect Director William H. Rastetter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For IMAX CORPORATION Meeting Date:JUN 01, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For For 1.3 Elect Director Richard L. Gelfond Management For For 1.4 Elect Director David W. Leebron Management For For 1.5 Elect Director Michael Lynne Management For For 1.6 Elect Director Michael MacMillan Management For For 1.7 Elect Director I. Martin Pompadur Management For For 1.8 Elect Director Darren D. Throop Management For For 1.9 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against IMPAX LABORATORIES, INC. Meeting Date:MAY 12, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Z. Benet Management For Against 1.2 Elect Director Robert L. Burr Management For For 1.3 Elect Director Allen Chao Management For For 1.4 Elect Director Nigel Ten Fleming Management For Against 1.5 Elect Director Larry Hsu Management For For 1.6 Elect Director Michael Markbreiter Management For Against 1.7 Elect Director Mary K. Pendergast Management For For 1.8 Elect Director Peter R. Terreri Management For For 1.9 Elect Director G. Frederick Wilkinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For INCYTE CORPORATION Meeting Date:MAY 22, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For Withhold 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For INSULET CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:PODD Security ID:45784P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Fallon Management For For 1.2 Elect Director Timothy J. Scannell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For INTERCONTINENTAL EXCHANGE, INC. Meeting Date:MAY 15, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director Fred W. Hatfield Management For For 1d Elect Director Terrence F. Martell Management For For 1e Elect Director Callum McCarthy Management For For 1f Elect Director Robert Reid Management For For 1g Elect Director Frederic V. Salerno Management For For 1h Elect Director Jeffrey C. Sprecher Management For For 1i Elect Director Judith A. Sprieser Management For For 1j Elect Director Vincent Tese Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Article to Delete Provisions not Applicable following the Sale of Euronext Management For For INTERSIL CORPORATION Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:ISIL Security ID:46069S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Necip Sayiner Management For For 1b Elect Director Donald Macleod Management For For 1c Elect Director Mercedes Johnson Management For For 1d Elect Director Sohail Khan Management For For 1e Elect Director Gregory Lang Management For For 1f Elect Director Forrest E. Norrod Management For For 1g Elect Director Jan Peeters Management For For 1h Elect Director James A. Urry Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 23, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas G. Duncan Management For For 1.2 Elect Director Francesca M. Edwardson Management For For 1.3 Elect Director Wayne Garrison Management For For 1.4 Elect Director Sharilyn S. Gasaway Management For For 1.5 Elect Director Gary C. George Management For For 1.6 Elect Director J. Bryan Hunt, Jr. Management For Against 1.7 Elect Director Coleman H. Peterson Management For For 1.8 Elect Director John N. Roberts, III Management For For 1.9 Elect Director James L. Robo Management For For 1.10 Elect Director Kirk Thompson Management For For 1.11 Elect Director John A. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against JACOBS ENGINEERING GROUP INC. Meeting Date:JAN 29, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:JEC Security ID:469814107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph R. Bronson Management For For 1b Elect Director Juan Jose Suarez Coppel Management For For 1c Elect Director Peter J. Robertson Management For For 1d Elect Director Noel G. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JARDEN CORPORATION Meeting Date:JUN 04, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:JAH Security ID:471109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin E. Franklin Management For For 1.2 Elect Director James E. Lillie Management For For 1.3 Elect Director Michael S. Gross Management For Withhold 1.4 Elect Director Ros L'Esperance Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JDS UNIPHASE CORPORATION Meeting Date:DEC 05, 2014 Record Date:OCT 06, 2014 Meeting Type:ANNUAL Ticker:JDSU Security ID:46612J507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith Barnes Management For For 1.2 Elect Director Timothy Campos Management For For 1.3 Elect Director Penelope A. Herscher Management For For 1.4 Elect Director Masood Jabbar Management For For 1.5 Elect Director Martin A. Kaplan Management For For 1.6 Elect Director Thomas Waechter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For JONES LANG LASALLE INCORPORATED Meeting Date:MAY 29, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:JLL Security ID:48020Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hugo Bague Management For For 1b Elect Director Samuel A. Di Piazza, Jr. Management For For 1c Elect Director Colin Dyer Management For For 1d Elect Director Dame DeAnne Julius Management For For 1e Elect Director Ming Lu Management For For 1f Elect Director Martin H. Nesbitt Management For For 1g Elect Director Sheila A. Penrose Management For For 1h Elect Director Ann Marie Petach Management For For 1i Elect Director Shailesh Rao Management For For 1j Elect Director David B. Rickard Management For For 1k Elect Director Roger T. Staubach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For KANSAS CITY SOUTHERN Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Thomas A. McDonnell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against KARYOPHARM THERAPEUTICS INC. Meeting Date:MAY 22, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deepika R. Pakianathan Management For For 1.2 Elect Director Kenneth E. Weg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For KB HOME Meeting Date:APR 02, 2015 Record Date:FEB 06, 2015 Meeting Type:ANNUAL Ticker:KBH Security ID:48666K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Bollenbach Management For For 1.2 Elect Director Timothy W. Finchem Management For For 1.3 Elect Director Thomas W. Gilligan Management For For 1.4 Elect Director Kenneth M. Jastrow, II Management For For 1.5 Elect Director Robert L. Johnson Management For Against 1.6 Elect Director Melissa Lora Management For For 1.7 Elect Director Jeffrey T. Mezger Management For For 1.8 Elect Director Michael M. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For KERYX BIOPHARMACEUTICALS, INC. Meeting Date:NOV 17, 2014 Record Date:OCT 06, 2014 Meeting Type:SPECIAL Ticker:KERX Security ID:492515101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For KERYX BIOPHARMACEUTICALS, INC. Meeting Date:JUN 16, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:KERX Security ID:492515101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin J. Cameron Management For For 1.2 Elect Director Joseph M. Feczko Management For For 1.3 Elect Director Wyche Fowler, Jr. Management For For 1.4 Elect Director Jack Kaye Management For For 1.5 Elect Director Gregory P. Madison Management For For 1.6 Elect Director Daniel P. Regan Management For For 1.7 Elect Director Michael P. Tarnok Management For For 2 Ratify UHY LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For L BRANDS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:LB Security ID:501797104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. Gordon Gee Management For For 1.2 Elect Director Stephen D. Steinour Management For For 1.3 Elect Director Allan R. Tessler Management For For 1.4 Elect Director Abigail S. Wexner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 6 Reduce Supermajority Vote Requirement Shareholder Against For LAM RESEARCH CORPORATION Meeting Date:NOV 06, 2014 Record Date:SEP 08, 2014 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Grant M. Inman Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Stephen G. Newberry Management For For 1.9 Elect Director Krishna C. Saraswat Management For For 1.10 Elect Director William R. Spivey Management For For 1.11 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LAZARD LTD Meeting Date:APR 21, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:LAZ Security ID:G54050102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrew M. Alper as Director Management For For 1.2 Elect Ashish Bhutani as Director Management For For 1.3 Elect Steven J. Heyer as Director Management For For 1.4 Elect Sylvia Jay as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For LIBERTY INTERACTIVE CORPORATION Meeting Date:AUG 04, 2014 Record Date:JUN 19, 2014 Meeting Type:ANNUAL Ticker:LINTA Security ID:53071M880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan D. Malone Management For For 1.2 Elect Director David E. Rapley Management For Withhold 1.3 Elect Director Larry E. Romrell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LIBERTY MEDIA CORPORATION Meeting Date:AUG 04, 2014 Record Date:JUN 19, 2014 Meeting Type:ANNUAL Ticker:LMCA Security ID:531229102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan D. Malone Management For For 1.2 Elect Director David E. Rapley Management For Withhold 1.3 Elect Director Larry E. Romrell Management For For 2 Ratify Auditors Management For For LINKEDIN CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Kilgore Management For For 1.2 Elect Director Jeffrey Weiner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Plans to Increase Board Diversity Shareholder None For LPL FINANCIAL HOLDINGS INC. Meeting Date:MAY 11, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:LPLA Security ID:50212V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Boyce Management For For 1.2 Elect Director John J. Brennan Management For For 1.3 Elect Director Mark S. Casady Management For For 1.4 Elect Director H. Paulett Eberhart Management For For 1.5 Elect Director Anne M. Mulcahy Management For For 1.6 Elect Director James S. Putnam Management For For 1.7 Elect Director James S. Riepe Management For For 1.8 Elect Director Richard P. Schifter Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MARRIOTT INTERNATIONAL, INC. Meeting Date:MAY 08, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MAR Security ID:571903202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.W. Marriott, Jr. Management For For 1.2 Elect Director Mary K. Bush Management For For 1.3 Elect Director Deborah Marriott Harrison Management For For 1.4 Elect Director Frederick A. 'Fritz' Henderson Management For For 1.5 Elect Director Lawrence W. Kellner Management For For 1.6 Elect Director Debra L. Lee Management For For 1.7 Elect Director George Munoz Management For For 1.8 Elect Director Steven S. Reinemund Management For For 1.9 Elect Director W. Mitt Romney Management For For 1.10 Elect Director Arne M. Sorenson Management For For 1.11 Elect Director Susan C. Schwab Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Simple Majority Vote Shareholder Against For MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Maffucci Management For For 1.2 Elect Director William E. McDonald Management For For 1.3 Elect Director Frank H. Menaker, Jr. Management For For 1.4 Elect Director Richard A. Vinroot Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MATADOR RESOURCES COMPANY Meeting Date:APR 02, 2015 Record Date:FEB 18, 2015 Meeting Type:SPECIAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For MATADOR RESOURCES COMPANY Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carlos M. Sepulveda, Jr. Management For For 1.2 Elect Director Margaret B. Shannon Management For For 1.3 Elect Director George M. Yates Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 18, 2014 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Kipling Hagopian Management For For 1.2 Elect Director Tunc Doluca Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Executive Incentive Bonus Plan Management For For METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Michael A. Kelly Management For For 1.6 Elect Director Hans Ulrich Maerki Management For For 1.7 Elect Director George M. Milne, Jr. Management For For 1.8 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MGM RESORTS INTERNATIONAL Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:PROXY CONTEST Ticker:MGM Security ID:552953101 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Slate (White Card) 1.1 Elect Director Robert H. Baldwin Management For For 1.2 Elect Director William A. Bible Management For For 1.3 Elect Director Mary Chris Gay Management For For 1.4 Elect Director William W. Grounds Management For For 1.5 Elect Director Alexis M. Herman Management For For 1.6 Elect Director Roland Hernandez Management For For 1.7 Elect Director Anthony Mandekic Management For For 1.8 Elect Director Rose McKinney-James Management For For 1.9 Elect Director James J. Murren Management For For 1.10 Elect Director Gregory M. Spierkel Management For For 1.11 Elect Director Daniel J. Taylor Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Slate (Gold Card) 1.1 Elect Director Matthew J. Hart Shareholder For Did Not Vote 1.2 Elect Director Richard Kincaid Shareholder For Did Not Vote 1.3 Elect Director Jonathan Litt Shareholder For Did Not Vote 1.4 Elect Director Marc A. Weisman Shareholder For Did Not Vote 1.5 Management Nominee - William A. Bible Shareholder For Did Not Vote 1.6 Management Nominee - Mary Chris Gay Shareholder For Did Not Vote 1.7 Management Nominee - William W. Grounds Shareholder For Did Not Vote 1.8 Management Nominee - Anthony Mandekic Shareholder For Did Not Vote 1.9 Management Nominee - James J. Murren Shareholder For Did Not Vote 1.10 Management Nominee - Gregory M. Spierkel Shareholder For Did Not Vote 1.11 Management Nominee - Daniel J. Taylor Shareholder For Did Not Vote 2 Ratify Deloitte & Touche LLP as Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Did Not Vote MICHAEL KORS HOLDINGS LIMITED Meeting Date:JUL 31, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Idol Management For For 1b Elect Director Silas K.F. Chou Management For For 1c Elect Director Ann McLaughlin Korologos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOBILEYE N.V. Meeting Date:DEC 12, 2014 Record Date:NOV 14, 2014 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Managing Director Vivian Rinat Management For For 3 Approve Discharge of Former Supervisory Board Members for the Fiscal Year Ended Dec. 31, 2013 Management For For 4 Amend Articles Re: Majority Requirements for Acquisition Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None NETFLIX, INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard N. Barton Management For For 1.2 Elect Director Bradford L. Smith Management For For 1.3 Elect Director Anne M. Sweeney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Adopt Proxy Access Right Shareholder Against Against 6 Adopt Simple Majority Vote Shareholder Against Against 7 Declassify the Board of Directors Shareholder Against Against NETSUITE INC. Meeting Date:JUN 10, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan Goldberg Management For For 1.2 Elect Director Steven J. Gomo Management For For 1.3 Elect Director Catherine R. Kinney Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For NEVRO CORP. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael DeMane Management For For 1.2 Elect Director Nathan B. Pliam Management For For 1.3 Elect Director Brad Vale Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NORDSTROM, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shellye L. Archambeau Management For For 1b Elect Director Phyllis J. Campbell Management For For 1c Elect Director Michelle M. Ebanks Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Robert G. Miller Management For For 1f Elect Director Blake W. Nordstrom Management For For 1g Elect Director Erik B. Nordstrom Management For For 1h Elect Director Peter E. Nordstrom Management For For 1i Elect Director Philip G. Satre Management For For 1j Elect Director Brad D. Smith Management For For 1k Elect Director B. Kevin Turner Management For For 1l Elect Director Robert D. Walter Management For For 1m Elect Director Alison A. Winter Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NXP SEMICONDUCTORS NV Meeting Date:JUN 02, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discussion of the implementation of the remuneration policy Management None None 2b Discussion on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Discharge of Board Members Management For For 3a Reelect Richard L. Clemmer as Executive Director Management For For 3b Reelect Peter Bonfield as Non-Executive Director Management For For 3c Reelect Johannes P. Huth as Non-Executive Director Management For For 3d Reelect Kenneth A. Goldman as Non-Executive Director Management For For 3e Reelect Marion Helmes as Non-Executive Director Management For For 3f Reelect Joseph Kaeser as Non-Executive Director Management For For 3g Reelect I. Loring as Non-Executive Director Management For For 3h Reelect Eric Meurice as Non-Executive Director Management For For 3i Reelect Julie Southern as Non-Executive Director Management For For 3j Reelect Rick Tsai as Non-Executive Director Management For For 4a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 4b Authorize Board to Exclude Preemptive Rights from Issuance Under Item 4a Management For For 5 Authorize Repurchase of Shares Management For For 6 Approve Cancellation of Ordinary Shares Management For For 7 Ratify KPMG Accountants N.V. as Auditors Management For For OCEANEERING INTERNATIONAL, INC. Meeting Date:MAY 08, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Huff Management For For 1.2 Elect Director M. Kevin McEvoy Management For For 1.3 Elect Director Steven A. Webster Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For PANDORA MEDIA, INC. Meeting Date:JUN 04, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:P Security ID:698354107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Leiweke Management For For 1.2 Elect Director Roger Faxon Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PERRIGO COMPANY PLC Meeting Date:NOV 04, 2014 Record Date:SEP 05, 2014 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Jacqualyn A. Fouse Management For For 1.4 Elect Director David T. Gibbons Management For Against 1.5 Elect Director Ran Gottfried Management For For 1.6 Elect Director Ellen R. Hoffing Management For For 1.7 Elect Director Michael J. Jandernoa Management For Against 1.8 Elect Director Gary K. Kunkle, Jr. Management For For 1.9 Elect Director Herman Morris, Jr. Management For For 1.10 Elect Director Donal O'Connor Management For For 1.11 Elect Director Joseph C. Papa Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Creation of Distributable Reserves Management For For POLARIS INDUSTRIES INC. Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:PII Security ID:731068102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Annette K. Clayton Management For For 1.2 Elect Director Kevin M. Farr Management For For 1.3 Elect Director John P. Wiehoff Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROTO LABS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:PRLB Security ID:743713109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Lukis Management For For 1.2 Elect Director Victoria M. Holt Management For For 1.3 Elect Director Rainer Gawlick Management For For 1.4 Elect Director John B. Goodman Management For For 1.5 Elect Director Douglas W. Kohrs Management For For 1.6 Elect Director Brian K. Smith Management For For 1.7 Elect Director Sven A. Wehrwein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For PUMA BIOTECHNOLOGY, INC. Meeting Date:JUN 09, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Thomas R. Malley Management For For 1.3 Elect Director Jay M. Moyes Management For Withhold 1.4 Elect Director Troy E. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PKF Certified Public Accountants as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:MAY 07, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred E. Cohen Management For For 1.2 Elect Director John P. Connaughton Management For For 1.3 Elect Director John M. Leonard Management For For 1.4 Elect Director Leonard D. Schaeffer Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RED HAT, INC. Meeting Date:AUG 07, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sohaib Abbasi Management For For 1.2 Elect Director Narendra K. Gupta Management For Against 1.3 Elect Director William S. Kaiser Management For For 1.4 Elect Director James M. Whitehurst Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REVANCE THERAPEUTICS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phyllis Gardner Management For For 1.2 Elect Director James Glasheen Management For For 1.3 Elect Director Angus C. Russell Management For For 1.4 Elect Director Philip J. Vickers Management For For 2 Ratify PricewaterhouseCoopersLLP as Auditors Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 21, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 03, 2015 Record Date:DEC 08, 2014 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Betty C. Alewine Management For For A2 Elect Director J. Phillip Holloman Management For For A3 Elect Director Verne G. Istock Management For For A4 Elect Director Lawrence D. Kingsley Management For For A5 Elect Director Lisa A. Payne Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Adopt Majority Voting for Uncontested Election of Directors Management For For ROPER TECHNOLOGIES, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director Robert D. Johnson Management For For 1.3 Elect Director Robert E. Knowling, Jr. Management For For 1.4 Elect Director Wilbur J. Prezzano Management For For 1.5 Elect Director Laura G. Thatcher Management For For 1.6 Elect Director Richard F. Wallman Management For For 1.7 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Proxy Access Shareholder Against For SEMTECH CORPORATION Meeting Date:JUN 18, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director James P. Burra Management For For 1.3 Elect Director Bruce C. Edwards Management For For 1.4 Elect Director Rockell N. Hankin Management For For 1.5 Elect Director James T. Lindstrom Management For For 1.6 Elect Director Mohan R. Maheswaran Management For For 1.7 Elect Director John L. Piotrowski Management For For 1.8 Elect Director Carmelo J. Santoro Management For For 1.9 Elect Director Sylvia Summers Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SERVICENOW, INC. Meeting Date:JUL 08, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Bostrom Management For For 1.2 Elect Director Charles H. Giancarlo Management For For 1.3 Elect Director Anita M. Sands Management For For 1.4 Elect Director William L. Strauss Management For Withhold 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Ratify Auditors Management For For SERVICENOW, INC. Meeting Date:JUN 10, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Leone Management For For 1.2 Elect Director Frederic B. Luddy Management For For 1.3 Elect Director Jeffrey A. Miller Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SHUTTERFLY, INC. Meeting Date:JUN 12, 2015 Record Date:APR 24, 2015 Meeting Type:PROXY CONTEST Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Jeffrey T. Housenbold Management For Did Not Vote 1.2 Elect Director Stephen J. Killeen Management For Did Not Vote 1.3 Elect Director James N. White Management For Did Not Vote 2 Amend Omnibus Stock Plan Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Blue Card) 1.1 Elect Directors Mario D. Cibelli Shareholder For For 1.2 Elect Directors Marwan Fawaz Shareholder For For 1.3 Elect Directors Thomas D. Hughes Shareholder For For 2 Amend Omnibus Stock Plan Management Against Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Against 4 Ratify PricewaterhouseCoopers LLP as Auditors Management None For SIGNATURE BANK Meeting Date:APR 23, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn A. Byrne Management For For 1.2 Elect Director Alfonse M. D'Amato Management For For 1.3 Elect Director Jeffrey W. Meshel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 16, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert D. Johnson Management For For 1.2 Elect Director Barclay G. Jones, III Management For For 1.3 Elect Director Dawn M. Zier Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For ST. JUDE MEDICAL, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:STJ Security ID:790849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John W. Brown Management For For 1b Elect Director Daniel J. Starks Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Declassify the Board of Directors Management For For 5 Ratify Ernst & Young LLP as Auditors Management For Against 6 Adopt Proxy Access Right Shareholder Against For STRATASYS LTD. Meeting Date:JUL 10, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ziva Patir as Independent Director, to Serve as an Unclassified Director, Until the End of the Next Annual General Meeting Management For For 2 Approve Cash Bonus to David Reis, CEO and Director, for 2013 Management For Against 3 Approve Cash Bonus to S. Scott Crump, Chairman and Chief Innovation Officer, for 2013 Management For Against 4 Approve Cash Bonus to Ilan Levin, Director and Chairman of Makerbot, Subsidiary, for 2013 Management For Against 5.1 Grant Edward J. Fierko, Director, Options to Purchase 22,000 Shares Management For Against 5.2 Grant John J. McEleney, Director, Options to Purchase 22,000 Shares Management For Against 5.3 Grant Clifford H. Schwieter, Director, Options to Purchase 22,000 Shares Management For Against 6 Increase Liability Coverage of D&O Policy Management For For 7 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Discuss Financial Statements and the Report of the Board for 2013 Management None None 9 Other Business (Voting if Applicable) Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against STRATASYS LTD. Meeting Date:FEB 03, 2015 Record Date:JAN 02, 2015 Meeting Type:SPECIAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Company's Articles of Association Management For For 2.1 Reelect S. Scott Crump, Chairman, as Director Until the End of the Next Annual General Meeting Management For For 2.2 Reelect Elchanan Jaglom as Director Until the End of the Next Annual General Meeting Management For For 2.3 Reelect Edward J. Fierko as Director Until the End of the Next Annual General Meeting Management For For 2.4 Reelect Ilan Levin as Director Until the End of the Next Annual General Meeting Management For For 2.5 Reelect John J. McEleney as Director Until the End of the Next Annual General Meeting Management For For 2.6 Reelect David Reis as Director Until the End of the Next Annual General Meeting Management For For 2.7 Reelect Clifford H. Schwieter as Director Until the End of the Next Annual General Meeting Management For For 3 Amend Compensation Policy for the Directors and Officers of the Company Management For For 4 Transact Other Business (Non-Voting) Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against T. ROWE PRICE GROUP, INC. Meeting Date:APR 23, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Olympia J. Snowe Management For For 1j Elect Director Alfred Sommer Management For For 1k Elect Director Dwight S. Taylor Management For For 1l Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LL as Auditors Management For For TANDEM DIABETES CARE, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:TNDM Security ID:875372104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dick P. Allen Management For For 1.2 Elect Director Edward L. Cahill Management For For 1.3 Elect Director Lonnie M. Smith Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For TENNECO INC. Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas C. Freyman Management For For 1b Elect Director Dennis J. Letham Management For For 1c Elect Director James S. Metcalf Management For For 1d Elect Director Roger B. Porter Management For For 1e Elect Director David B. Price, Jr. Management For For 1f Elect Director Gregg M. Sherrill Management For For 1g Elect Director Paul T. Stecko Management For For 1h Elect Director Jane L. Warner Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ADVISORY BOARD COMPANY Meeting Date:SEP 04, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director David L. Felsenthal Management For For 1.3 Elect Director Peter J. Grua Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Kelt Kindick Management For For 1.6 Elect Director Robert W. Musslewhite Management For For 1.7 Elect Director Mark R. Neaman Management For For 1.8 Elect Director Leon D. Shapiro Management For For 1.9 Elect Director Frank J. Williams Management For For 1.10 Elect Director LeAnne M. Zumwalt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ADVISORY BOARD COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director David L. Felsenthal Management For For 1.3 Elect Director Peter J. Grua Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Kelt Kindick Management For For 1.6 Elect Director Robert W. Musslewhite Management For For 1.7 Elect Director Mark R. Neaman Management For For 1.8 Elect Director Leon D. Shapiro Management For For 1.9 Elect Director LeAnne M. Zumwalt Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For For 1.3 Elect Director Jean-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE COOPER COMPANIES, INC. Meeting Date:MAR 16, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:COO Security ID:216648402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Thomas Bender Management For For 1.2 Elect Director Michael H. Kalkstein Management For For 1.3 Elect Director Jody S. Lindell Management For For 1.4 Elect Director Gary S. Petersmeyer Management For For 1.5 Elect Director Steven Rosenberg Management For For 1.6 Elect Director Allan E. Rubenstein Management For For 1.7 Elect Director Robert S. Weiss Management For For 1.8 Elect Director Stanley Zinberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TOWERS WATSON & CO. Meeting Date:NOV 13, 2014 Record Date:SEP 16, 2014 Meeting Type:ANNUAL Ticker:TW Security ID:891894107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Victor F. Ganzi Management For For 1b Elect Director John J. Haley Management For For 1c Elect Director Leslie S. Heisz Management For For 1d Elect Director Brendan R. O'Neill Management For Against 1e Elect Director Linda D. Rabbitt Management For For 1f Elect Director Gilbert T. Ray Management For For 1g Elect Director Paul Thomas Management For For 1h Elect Director Wilhelm Zeller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRACTOR SUPPLY COMPANY Meeting Date:MAY 05, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia T. Jamison Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Richard W. Frost Management For For 1.5 Elect Director Keith R. Halbert Management For For 1.6 Elect Director George MacKenzie Management For For 1.7 Elect Director Edna K. Morris Management For For 1.8 Elect Director Gregory A. Sandfort Management For For 1.9 Elect Director Mark J. Weikel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 23, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. O'Connell Management For Against 1.2 Elect Director Terdema L. Ussery, II Management For For 1.3 Elect Director David B. Vermylen Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For TWITTER, INC. Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:TWTR Security ID:90184L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Rosenblatt Management For For 1.2 Elect Director Evan Williams Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNDER ARMOUR, INC. Meeting Date:APR 29, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director George W. Bodenheimer Management For For 1.4 Elect Director Douglas E. Coltharp Management For For 1.5 Elect Director Anthony W. Deering Management For For 1.6 Elect Director Karen W. Katz Management For For 1.7 Elect Director A.B. Krongard Management For For 1.8 Elect Director William R. McDermott Management For For 1.9 Elect Director Eric T. Olson Management For For 1.10 Elect Director Harvey L. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VANTIV, INC. Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:VNTV Security ID:92210H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Drucker Management For For 1.2 Elect Director David Mussafer Management For For 1.3 Elect Director Jeffrey Stiefler Management For For 1.4 Elect Director Greg Carmichael Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For VERIFONE SYSTEMS, INC. Meeting Date:MAR 26, 2015 Record Date:JAN 30, 2015 Meeting Type:ANNUAL Ticker:PAY Security ID:92342Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Alspaugh Management For For 1.2 Elect Director Karen Austin Management For For 1.3 Elect Director Paul Galant Management For For 1.4 Elect Director Alex W. (Pete) Hart Management For For 1.5 Elect Director Robert B. Henske Management For For 1.6 Elect Director Wenda Harris Millard Management For For 1.7 Elect Director Eitan Raff Management For For 1.8 Elect Director Jonathan I. Schwartz Management For For 1.9 Elect Director Jane J. Thompson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Leiden Management For For 1.2 Elect Director Bruce I. Sachs Management For For 1.3 Elect Director Sangeeta N. Bhatia Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Adopt Proxy Access Right Shareholder Against For 7 Report on Specialty Drug Pricing Risks Shareholder Against Against VIASAT, INC. Meeting Date:SEP 17, 2014 Record Date:JUL 21, 2014 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Dankberg Management For For 1.2 Elect Director Harvey White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WABCO HOLDINGS INC. Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:WBC Security ID:92927K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael T. Smith Management For For 1.2 Elect Director Jean-Paul L. Montupet Management For For 1.3 Elect Director David N. ('Nick') Reilly Management For For 2 Ratify Ernst &Young Belgium as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WOLVERINE WORLD WIDE, INC. Meeting Date:APR 22, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:WWW Security ID:978097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roxane Divol Management For For 1.2 Elect Director Joseph R. Gromek Management For For 1.3 Elect Director Brenda J. Lauderback Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WORKDAY, INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Aneel Bhusri Management For For 1.2 Elect Director David A. Duffield Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year XILINX, INC. Meeting Date:AUG 13, 2014 Record Date:JUN 16, 2014 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip T. Gianos Management For For 1.2 Elect Director Moshe N. Gavrielov Management For For 1.3 Elect Director John L. Doyle Management For For 1.4 Elect Director William G. Howard, Jr. Management For For 1.5 Elect Director J. Michael Patterson Management For For 1.6 Elect Director Albert A. Pimentel Management For For 1.7 Elect Director Marshall C. Turner Management For For 1.8 Elect Director Elizabeth W. Vanderslice Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For YELP INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:YELP Security ID:985817105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Geoff Donaker Management For For 1.2 Elect Director Robert Gibbs Management For For 1.3 Elect Director Jeremy Stoppelman Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ZOE'S KITCHEN, INC. Meeting Date:JUN 18, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:ZOES Security ID:98979J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sue Collyns Management For For 1.2 Elect Director Thomas Baldwin Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Strategic Income Fund VERSO CORPORATION Meeting Date:MAY 21, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Thomas Gutierrez Management For For 1.3 Elect Director Eric L. Press Management For For 1.4 Elect Director L.H. Puckett, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Strategic Series By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
